



CONFIDENTIAL TREATMENT MATERIAL




CONFIDENTIAL TREATMENT REQUESTED: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission (the “Commission”).






GLOBAL COLLABORATION AND LICENSE AGREEMENT
BY AND BETWEEN
MACROGENICS, INC.
AND
INCYTE CORPORATION




NG-6PHJ0AHM 4812-2013-0909v.1



--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED


 
TABLE OF CONTENTS
 
 
 
 
 
 
Page


 
 
 
ARTICLE 1 DEFINITIONS
1


 
 
ARTICLE 2 GOVERNANCE
25


 
 
 
2.1
Joint Steering Committee
25


2.2
Joint Development Committee
26


2.3
Joint Manufacturing Committee
27


2.4
Joint Intellectual Property Committee
28


2.5
Commercialization Coordination Committee
29


2.6
Joint Committee Membership and Operations
30


2.7
Additional Subcommittees and Working Groups
32


2.8
Authority
32


2.9
Alliance Managers
32


2.1
Decision-Making Limitations
32


 
 
 
ARTICLE 3 LICENSES
33


 
 
 
3.1
License to Incyte
33


3.2
Sublicensing
34


3.3
Retained Rights
36


3.4
Freedom to Operate Licenses
38


3.5
No Implied Licenses
40


 
 
 
ARTICLE 4 DEVELOPMENT
40


 
 
 
4.1
Transition of Ongoing Clinical Study
40


4.2
Incyte Development Responsibilities
41


4.3
MacroGenics Development Responsibilities
44


4.4
Global Development Plans
49


4.5
Delegation of Development Activities
50


4.6
Compliance with Law; Other Requirements
50


 
 
 
ARTICLE 5 REGULATORY RESPONSIBILITIES
51


 
 
 
5.1
Data Sharing: Licensed Compound
51


5.2
Data Sharing: Combination Regimens
53


5.3
Data Sharing Limitations
55


5.4
Right of Reference
56


5.5
Regulatory Documentation; Regulatory Communications
57


5.6
Adverse Event Reporting and Safety Data Exchange
59


5.7
Recalls and Voluntary Withdrawals
61


5.8
Labeling
61


5.9
Other Studies
62


 
 
 



i
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
NG-6PHJ0AHM 4812-2013-0909v.1

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


ARTICLE 6 COMMERCIALIZATION
63


 
 
 
6.1
Commercialization Activities
63


6.2
Pricing of Licensed Product
64


6.3
Pricing of Pipeline Assets
66


6.4
Transparency Reporting
66


 
 
 
ARTICLE 7 MANUFACTURING
67


 
 
 
7.1
Manufacturing Technology Transfer
67


7.2
General Clinical Supply Terms
68


7.3
General Commercial Supply Terms
72


7.4
Records; Audit Rights
75


7.5
Operation of MacroGenics Manufacturing Facilities
75


7.6
Quality Assurance
75


7.7
Compliance with Law
76


 
 
 
ARTICLE 8 CONSIDERATION
76


 
 
 
8.1
Upfront Payment
76


8.2
Milestone Payments
77


8.3
Royalty Obligations
79


8.4
Royalty Term
80


8.5
Royalty Rate Adjustments; Licensed Product Pricing
80


8.6
Manner of Royalty Payment
81


8.7
Monotherapy Development Sublicense Fees
81


8.8
Collaborator Sublicense Fees
82


8.9
Currency
82


8.1
Third Party Financial Obligations
82


8.11
Taxes
84


8.12
Audit
84


8.13
Manner of Payment
85


 
 
 
ARTICLE 9 INTELLECTUAL PROPERTY MATTERS
85


 
 
 
9.1
Inventorship; Ownership and Disclosure of Inventions
85


9.2
Prosecution of Patents
6


9.3
Infringement of Patents by Third Parties
91


9.4
Patent Term Extensions
94


9.5
Infringement of Third Party Rights in the Territory.
95


9.6
Patent Oppositions and Other Proceedings.
95


 
 
 
ARTICLE 10 REPRESENTATIONS, WARRANTIES AND COVENANTS
96


 
 
 
10.1
Mutual Representations, Warranties and Covenants
96


10.2
Additional Representations and Warranties of MacroGenics
97


10.3
Additional Representations and Warranties of Incyte
100





ii
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
NG-6PHJ0AHM 4812-2013-0909v.1

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


10.4
No Other Representations or Warranties
101


 
 
 
ARTICLE 11 CONFIDENTIALITY
101


 
 
 
11.1
Nondisclosure
101


11.2
Exceptions
101


11.3
Authorized Disclosure
102


11.4
Terms of this Agreement
103


11.5
Publicity
103


11.6
Securities Filings
104


11.7
Relationship to Confidentiality Agreement
104


11.8
Equitable Relief
104


11.9
Publications
105


11.1
Additional Obligations Relating to Competing Antibodies
106


 
 
 
ARTICLE 12 TERM AND TERMINATION
107


 
 
 
12.1
Term
107


12.2
Unilateral Termination by Incyte
107


12.3
Termination for Material Breach
107


12.4
Termination by Incyte for Safety Reasons
107


12.5
Termination for Patent Challenge
107


12.6
Termination for Bankruptcy.
108


12.7
HSR Filing; Termination Upon HSR Denial
110


12.8
Effects of Termination
110


12.9
Effect of Termination for MacroGenics Breach or Bankruptcy
115


12.1
Remedies
117


12.11
Survival
117


 
 
 
ARTICLE 13 DISPUTE RESOLUTION
118


 
 
 
13.1
Dispute Resolution Mechanism
118


13.2
Resolution by Executive Officers
118


13.3
Provisional Remedies
118


 
 
 
ARTICLE 14 INDEMNIFICATION
118


 
 
 
14.1
Indemnification by Incyte
118


14.2
Indemnification by MacroGenics
119


14.3
Indemnification Procedures.
119


14.4
Insurance
120


14.5
Limitation of Liability
121


 
 
 
ARTICLE 15 MISCELLANEOUS
121


 
 
 
15.1
Notices
121


15.2
Governing Law
122





iii
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
NG-6PHJ0AHM 4812-2013-0909v.1

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


15.3
Change of Control.
122


15.4
Assignment
125


15.5
Designation of Affiliates
125


15.6
Relationship of the Parties
125


15.7
Force Majeure
125


15.8
Entire Agreement; Amendments
126


15.9
Severability
126


15.1
English Language
126


15.11
Waiver and Non-Exclusion of Remedies
126


15.12
Further Assurance
126


15.13
Headings
127


15.14
Standstill
127


15.15
Construction
129


15.16
Third Party Beneficiaries
129


15.17
Counterparts
129







iv
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
NG-6PHJ0AHM 4812-2013-0909v.1

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


LIST OF EXHIBITS
Exhibit A
‒
Licensed Patents
Exhibit B-1
‒
Incyte Global Development Plan
Exhibit B-2
‒
MacroGenics Global Development Plan
Exhibit C
‒
Existing Third Party Licenses
Exhibit D
‒
Form of Press Release
Exhibit E
‒
Ongoing Clinical Study Activities
Exhibit F
‒
Shared Prosecution Expense Countries
Exhibit G
‒
[**]
Exhibit H
‒
[**]





v
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.
NG-6PHJ0AHM 4812-2013-0909v.1

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED


GLOBAL COLLABORATION AND LICENSE AGREEMENT
This GLOBAL COLLABORATION AND LICENSE AGREEMENT (“Agreement”) is entered into as
of October 24, 2017 (the “Execution Date”), by and between INCYTE CORPORATION, a
Delaware corporation, having its principal place of business at 1801 Augustine
Cut-Off, Wilmington, DE 19803 (hereinafter “Incyte”), and MACROGENICS, INC., a
Delaware corporation, having its principal place of business at 9704 Medical
Center Drive, Rockville, MD 20850 (“MacroGenics”). Incyte and MacroGenics are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.
WHEREAS, MacroGenics has discovered and is developing the Licensed Compound (as
defined below), coded by MacroGenics as “MGA012”, for various human therapeutic
uses;
WHEREAS, Incyte desires to obtain certain rights to Develop, Manufacture, and
Commercialize the Licensed Compound and products and treatment regimens
incorporating the Licensed Compound, all in accordance with the terms and
conditions of this Agreement; and
WHEREAS, MacroGenics is willing to grant such rights, retaining certain rights
for itself, all in accordance with the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the premises and
conditions set forth herein, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
1.1    “Acquirer” means any Third Party that is a party to any Change of Control
transaction and any of such Third Party’s Affiliates.
1.2    “Affiliate” means, with respect to a particular Person, a person,
corporation, partnership, or other entity that controls, is controlled by, or is
under common control with such first Person. For the purposes of this
definition, (a) the word “control” (including, with correlative meaning, the
term “controlled by”) means the actual power, either directly or indirectly
through one or more intermediaries, to direct or cause the direction of the
management and policies of a Person, whether by the ownership of fifty percent
(50%) or more of the voting stock of such entity, or by contract or otherwise;
and (b) the term “common control” includes ownership, directly, or indirectly,
beneficially or legally, of outstanding voting securities or capital stock by
the same Person or Persons.
1.3    “Agreement” has the meaning set forth in the Preamble, and means this
Agreement as in effect from time-to-time, including all Schedules, Exhibits, and
other attachments hereto.
1.4    “Alliance Manager” means the person appointed by each Party from within
their respective organization to coordinate and facilitate the communication,
interaction and cooperation of the Parties pursuant to this Agreement.
1.5    “Ancillary Therapy” means an approved (including a standard of care)
therapy. For clarity, Ancillary Therapy excludes all therapies that have not
received Regulatory Approval.


1
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.6    “Applicable Law” means all applicable statutes, ordinances, regulations,
directives, rules, or orders of any kind whatsoever of any Governmental
Authority applicable to any activity hereunder, including the EU Data Protection
Directive and the regulations issued under the U.S. Health Insurance Portability
and Accountability Act of 1996 (“HIPAA”), the U.S. Federal Food, Drug, and
Cosmetic Act (21 U.S.C. §301 et seq.) (“FFDCA”), the Prescription Drug Marketing
Act of 1987 (21 U.S.C. §§331, 333, 353, 381), the Generic Drug Enforcement Act
of 1992 (21 U.S.C. §335(a) et seq.), U.S. Patent Act (35 U.S.C. §1 et seq.), the
Federal False Claims Act (31 U.S.C. §3729 et seq.), and the Anti-Kickback
Statute (42 U.S.C. §1320a-7b et seq.), and the Foreign Corrupt Practices Act of
1977 (15 U.S.C. §§ 78dd-1, et seq.), all as amended from time to time, together
with any rules, regulations, and guidance documents, and regulatory standards
(including GCP, GLP, and GMP) promulgated relating to any of the foregoing, all
as amended from time to time.
1.7    “Approved PD-1 Antibodies” means, collectively, all PD-1 Monoclonal
Antibodies that have received Regulatory Approval (it being understood that this
shall reflect on an ongoing basis any Regulatory Approvals that are received
during the Term) in a given territory. As of the Execution Date, the Approved
PD-1 Antibodies are pembrolizumab and nivolumab.
1.8    “Biosimilar Product” means, with respect to a Licensed Product that has
received Marketing Approval in a country in the Territory, (a) a biologic
therapeutic containing the same amino acid polymer as any Licensed Product; (b)
a biologic therapeutic containing an amino acid polymer that is highly similar,
or similar enough to one contained in a reference Licensed Product,
notwithstanding minor differences in clinically inactive components, to permit
an applicant for Regulatory Approval for such biologic therapeutic to refer to
and rely on clinical and other scientific Information regarding the safety,
purity, potency and/or efficacy of the reference Licensed Product in order to
allow such biologic therapeutic to receive Regulatory Approval in any
jurisdiction within the Territory through an abbreviated regulatory pathway; or
(c) a biologic therapeutic containing an amino acid polymer that is highly
similar, or similar enough to one contained in a reference Product,
notwithstanding minor differences in clinically inactive components, to permit
such biologic therapeutic to be marketed in any jurisdiction within the
Territory as generic-equivalent, functionally equivalent, biosimilar,
biogeneric, biobetter, interchangeable, or by using any other description
referring to the reference Product (and/or such Product’s clinical and other
scientific Information) for support for safety, purity, potency and/or efficacy
claims for such biologic therapeutic.
1.9    “Breakthrough Designation” means, with respect to a Product, that such
Product satisfies the requirements for a “breakthrough therapy”, as set forth in
21 U.S.C. § 356, as amended by § 902 of the Food and Drug Administration Safety
and Innovation Act.
1.10    “Business Day” means any day other than Saturday, Sunday or any other
day on which banking institutions located in New York, New York are permitted or
required by Applicable Law, executive order or governmental decree to remain
closed.
1.11    “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that the first Calendar Quarter and the last Calendar Quarter
may be partial quarters as applicable under the relevant Calendar Year.


2
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.12    “Calendar Year” means the twelve (12) month period ending on December
31; provided, however, that the first Calendar Year and the last Calendar Year
of the applicable period (such as the Royalty Term) may be a partial year, as
the case may be.
1.13    “[**]” means, with respect to the Licensed Compound, the [**] of (a)
[**] or (b) the [**] of the [**] in [**].
1.14    “Cancer Treatment Use” means any of the following uses or methods of
cancer treatment or therapy: (a) dosing regimens, schedules, sequencing or
amounts; (b) incorporation of specific supportive care regimens; (c) treatment
of patients according to a specific biomarker, genetic disposition, or genetic
profile; (d) stratification of patients who are likely or unlikely to benefit
from such claimed combination; or (e) data or uses of data to undertake or
conduct any of foregoing (a) – (d).
1.15    “Centralised Approval Procedure” means, to the extent compulsory or
permitted for Regulatory Approval of the Licensed Compound or a Licensed Product
in Iceland, Liechtenstein, Norway or any country in the European Union, the
procedure administrated by the EMA which results in a single marketing
authorization that is valid in Iceland, Liechtenstein, Norway and all countries
in the European Union.
1.16    “Change of Control” shall occur if: (a) any Third Party acquires
directly or indirectly the beneficial ownership of any voting security of a
Party, or if the percentage ownership of such person or entity in the voting
securities of a Party is increased through stock redemption, cancellation or
other recapitalization, and immediately after such acquisition or increase such
Third Party is, directly or indirectly, the beneficial owner of voting
securities representing more than fifty percent (50%) of the total voting power
of all of the then outstanding voting securities of a Party; (b) a merger,
consolidation, recapitalization, or reorganization of a Party is consummated,
other than any such transaction that would result in stockholders or equity
holders of such Party immediately prior to such transaction, owning at least
fifty percent (50%) of the outstanding securities of the surviving entity (or
its parent entity) immediately following such transaction; (c) the stockholders
or equity holders of a Party approve a plan of complete liquidation of such
Party, or an agreement for the sale or disposition by such Party of all or
substantially all of such Party’s assets, other than to an Affiliate; (d)
individuals who, as of the Effective Date, constitute the Board of Directors of
a Party (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors of such Party (provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by such Party’s shareholders, was recommended or
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board of Directors of such Party); or (e) the sale or
transfer to a Third Party of (i) all or substantially all of such Party’s assets
taken as a whole or (ii) a majority of such Party’s assets which relate to this
Agreement, is effected.


3
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.17    “Clinical Study” means a Phase I Study, Phase II Study, Phase III Study,
Phase IV Study or Pivotal Study, as applicable.
1.18    “Clinical Supply Shortage” means a failure by MacroGenics to Manufacture
Committed Supply which has occurred or is reasonably likely to occur, and which
results or is reasonably likely to result in the unavailability of Licensed
Compound Bulk Drug Substance and/or Licensed Compound Drug Product when needed
for use across: (a) Monotherapy Studies; (b) Incyte Combination Studies; (c)
MacroGenics Combination Studies; or (d) Collaborator Combination Studies (in the
case of (d), solely to the extent the request for such Licensed Compound Bulk
Drug Substance or Licensed Compound Drug Product is made at least [**] after
commencement of Manufacture at the MacroGenics Large-Scale Supply Plant).
1.19    “Collaborator” means a Third Party collaborator who conducts
Collaborator Combination Study(ies) pursuant to an applicable Collaborator
Contract.
1.20    “Collaborator Combination Regimen” means a Combination comprising the
Licensed Compound and at least one Collaborator Pipeline Asset (which
Combination may also include any other compound that constitutes an Ancillary
Therapy that is not a Collaborator Pipeline Asset (e.g., a triplet
combination)).
1.21    “Collaborator Combination Study” means a Clinical Study of a
Collaborator Combination Regimen that is performed with, by, or on behalf of a
Collaborator, pursuant to the terms of this Agreement and the applicable
Collaborator Contract, but excluding any (a) Incyte investigator-sponsored
Clinical Studies, (b) Clinical Studies conducted by Incyte with academic
centers, or (c) Clinical Studies that include an Incyte Pipeline Asset. For
clarity, any Clinical Study in which both an Incyte Pipeline Asset and a
Collaborator Pipeline Asset are evaluated shall be considered an Incyte
Combination Study.
1.22    “Combination” means a combination of the Licensed Compound and a
Pipeline Asset in concurrent or sequential administration (which combination,
for clarity, may include any other compound that constitutes an Ancillary
Therapy and is not a Pipeline Asset (e.g., a triplet combination)).
1.23    “Combination Product” means a combination of the Licensed Compound and a
Pipeline Asset sold in a single finished dosage form. For clarity, the term
“Combination Product” shall not include any Combination Regimen(s), except that
a single finished dosage Combination that is a component of such Combination
Regimen may constitute a Combination Product.
1.24    “Combination Regimen(s)” means, individually or collectively, as the
context requires, any MacroGenics Combination Regimen, Incyte Combination
Regimen, or Collaborator Combination Regimen.
1.25    “Combination Sponsor” means (a) with respect to any MacroGenics
Combination Study, MacroGenics; (b) with respect to any Incyte Combination
Study, Incyte; and (c) with respect to any Collaborator Combination Study, the
applicable Collaborator or Incyte, as the case may be.


4
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.26    “Combination Study(ies)” means, individually or collectively, as the
context requires, any MacroGenics Combination Study, Incyte Combination Study or
Collaborator Combination Study.
1.27    “Commercialization” means any and all processes and activities directed
to marketing, promoting, educating, pricing, payor contracting, market access,
distributing, detailing, importing, exporting, offering for sale, having sold,
or selling with respect to a Compound or Product, including the conduct of any
Phase IV Studies with respect thereto, and Medical Affairs Activities, but shall
not include any activities included within the Manufacture of such Compound or
Product. When used as a verb, “Commercialize” means to engage in
Commercialization activities.
1.28    “Commercially Reasonable Efforts” means, with respect to the efforts to
be expended, or considerations to be undertaken, by a Party or its Affiliate
with respect to any objective, activity or decision to be undertaken hereunder,
reasonable, good faith efforts to accomplish such objective, activity or
decision as such Party would normally use to accomplish a similar objective,
activity or decision under similar circumstances, it being understood and agreed
that, with respect to the Development, Manufacture, seeking and obtaining
Regulatory Approval, or Commercialization of the Licensed Compound or any
Licensed Product, such efforts and resources shall be consistent with those
efforts and resources commonly used by such Party under similar circumstances
for similar compounds or products to which it has similar rights, which compound
or product, as applicable, is at a similar stage in its development or product
life and is of similar market potential, taking into account: (a) issues of
efficacy, safety, and expected and actual approved labeling; (b) the expected
and actual competitiveness of alternative products sold by Third Parties in the
marketplace; (c) the expected and actual product profile of the Licensed
Compound or any Licensed Product; (d) the expected and actual patent and other
proprietary position of the Licensed Compound or any Licensed Product; (e) the
likelihood of Regulatory Approval of the Licensed Compound or any Licensed
Product given the regulatory structure involved; and (f) the expected and actual
profitability and return on investment of the Licensed Compound or any Licensed
Product, taking into consideration expected and actual Third Party costs and
expenses and pricing and reimbursement relating to the Licensed Compound or any
Licensed Product.
1.29    “Commercial Supply Commitment” means, individually or collectively, as
the context requires, (a) the MacroGenics Commercial Supply Commitment or (b)
the Incyte Commercial Supply Commitment.
1.30    “Compound(s)” means, individually or collectively, as the context
requires, (a) the Licensed Compound or (b) any Pipeline Asset.
1.31    “Confidential Information” means, subject to Article 11, all non-public
or proprietary Information disclosed by a Party to the other Party under this
Agreement, without regard as to whether any of the foregoing is marked
“confidential” or “proprietary,” or disclosed in oral, written, graphic, or
electronic form. Confidential Information shall include: (a) the terms and
conditions of this Agreement; and (b) Confidential Information disclosed by
either Party pursuant to the Mutual Confidential Disclosure Agreement dated [**]
(the “Prior CDA”).


5
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.32    “Control” or “Controlled” means, with respect to any Information,
Know-How, Patent or other intellectual property right, (a) ownership by a Person
or, subject to Section 15.3(d), any of its Affiliates, of such Information,
Know-How, Patent or other intellectual property right, or (b) possession by a
Person or, subject to Section 15.3(d), any of its Affiliates, of ownership of,
or an exclusive license to, such Information, Know-How, Patent, or other
intellectual property rights, in each case with the right (without taking into
account any rights granted by one Party to the other Party under the terms of
this Agreement) to grant access, a license or a sublicense to such Information,
Patent or other intellectual property right without violating the terms of any
agreement or other arrangement with, or necessitating the consent of, any Third
Party, at such time that the Person would be first required under this Agreement
to grant the other Person such access, license or sublicense; provided that, a
Person or any of its Affiliates shall be deemed not to “Control” any
Information, Know-How, Patent or other intellectual property right if such
Person or its Affiliate is required to pay additional consideration to a Third
Party licensor for the grant of any sublicense under such Information, Know-How,
Patent or other intellectual property right (unless the other Person agrees in
writing to pay such additional consideration).
1.33    “Controlling Party” means (a) with respect to the conduct of any
MacroGenics Combination Study or any related Development, regulatory (other than
Licensed Compound Regulatory Discussions, for which Incyte shall be the
Controlling Party), or other obligations, MacroGenics; (b) with respect to the
conduct of any Incyte Combination Study or any related Development, regulatory
or other obligations, Incyte; and (c) with respect to the conduct of any
Collaborator Combination Study or any related Development, regulatory or other
obligations, Incyte. For clarity, (i) except as set forth in subsection (a),
MacroGenics shall be deemed to be the “Controlling Party” under subsection (a),
and (ii) Incyte shall be deemed to be the “Controlling Party” under subsection
(c), irrespective of which Party actually performs or causes to be performed the
study or such other activity or obligation.
1.34    “Core Regulatory Authority” means, individually or collectively, as the
context requires, the FDA, EMA, MHLW, and Health Canada.
1.35    “Cover” or “Covering” means, with respect to a product, technology,
process or method, that, in the absence of ownership of or a license granted
under a Valid Claim, the practice or exploitation of such product, technology,
process or method would infringe such Valid Claim (or, in the case of a Valid
Claim that has not yet issued, would infringe such Valid Claim if it were to
issue).
1.36    “CPI Adjustment” means the percentage increase or decrease in the
Consumer Price Index-Urban Wage Earners and Clerical Workers, U.S. City Average,
All Items 1982-84=100, published by the United States Department of Labor,
Bureau of Labor Statistics (or its successor equivalent index), in the United
States, comparing the levels of such index on the last days of the two most
recently completed Calendar Years.
1.37    “Development” means any and all research and pre-clinical, non-clinical,
and clinical drug development activities and processes, including toxicology,
pharmacology, project management, regulatory affairs, statistical analysis,
Manufacturing Development, formulation development, delivery system development,
the performance of Clinical Studies, or other activities reasonably


6
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


necessary in order to obtain Regulatory Approval of Compounds or Products in the
Field in the Territory. When used as a verb, “Develop” means to engage in
Development activities.
1.38    “Development Partner” means, with respect to a Party, a Third Party with
which such Party has entered into a Development Agreement pursuant to Section
4.5 to conduct Clinical Studies.
1.39    “Effective Date” means the first (1st) Business Day immediately
following the date on which the Parties have actual knowledge that all
applicable waiting periods under the HSR Act with respect to the transactions
contemplated hereunder have expired or have been terminated.
1.40    “EMA” means the European Medicines Agency or any successor agency(ies)
or authority having substantially the same function.
1.41    “European Major Markets” means, collectively, France, Germany, Italy,
Spain, and the United Kingdom.
1.42    “European Union” or “EU” means the European Union member states as
then-currently constituted; provided, however, that the EU shall always be
deemed to include the European Major Markets. As of the Execution Date, the
European Union member states are Austria, Belgium, Bulgaria, Croatia, Cyprus,
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland,
Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and United Kingdom.
1.43    “[**]” means, with respect to the Licensed Compound, the [**] of (a)
[**] or (b) the [**] of [**] across all [**] in which the Licensed Compound has
received Regulatory Approval.
1.44    “Executive Officers” means, with respect to each Party, the Chief
Executive Officer of such Party (or his or her designee).
1.45    “Exploit” means to use, have used, Develop, have Developed,
Commercialize, have Commercialized, and Manufacture or have Manufactured.
1.46    “FDA” means the U.S. Food and Drug Administration and any successor
agency(ies) or authority having substantially the same function.
1.47    “Field” means all uses, including the diagnosis, treatment or prevention
of any disease in humans and animals.
1.48    “First Commercial Sale” means, with respect to a Licensed Product, on a
country-by-country basis, the first sale for monetary value of such Licensed
Product under this Agreement by Incyte, its Affiliates or its sublicensees to an
end user for use, consumption or resale of such Licensed Product in such country
in the Field after all Regulatory Approvals of such Licensed Product (i.e., when
all applicable approvals, licenses, registrations or authorizations described in
the definition of Regulatory Approval that are necessary to sell the applicable
Licensed Product) have been obtained in such country in the Field, where such
sale results in the recognition of Net Sales. The sale of a Licensed Product
under this Agreement by Incyte to an Affiliate of Incyte or a sublicensee of
Incyte shall not constitute a First Commercial Sale unless such Affiliate or
such sublicensee is


7
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


the end user of such Licensed Product. For the avoidance of doubt, the transfer
or disposition by Incyte, its Affiliates or its sublicensees of reasonable and
customary quantities of samples of the Licensed Product below cost for
promotional or educational purposes, or the sale of Licensed Product for
clinical study purposes, early access programs (such as to provide patients with
a Licensed Product prior to Regulatory Approval pursuant to treatment INDs or
protocols, named patient programs or compassionate use programs), or any similar
uses, shall not constitute a First Commercial Sale.
1.49    “Force Majeure” means any event beyond the reasonable control of the
affected Party, which may include embargoes; war or acts of war, including
terrorism; insurrections, riots, or civil unrest; labor strikes or lockouts;
epidemics, fire, floods, earthquakes or other severe acts of nature; widespread
unavailability of raw materials or reagents affecting manufacturers generally,
actions by a Regulatory Authority affecting the manufacture of Monoclonal
Antibodies generally and the Licensed Compound specifically, and omissions or
delays in acting by any Governmental Authority (other than delays incident to
the ordinary course of drug development).
1.50    “FTE” means [**] hours of work devoted to or in direct support of
specified Development, Manufacturing or other specified activities under this
Agreement, conducted by one or more qualified employees, contractors,
consultants or other personnel of a Party or its Affiliates. For clarity, any
individual contributing less than [**] hours per Calendar Year (or equivalent
pro-rata portion thereof for the period beginning on the Effective Date and
ending on the last day of the first Calendar Year) shall be deemed a fraction of
an FTE on a pro-rata basis.
1.51    “FTE Cost” means, with respect to any period and a Party or its
Affiliate, the FTE Rate multiplied by the number of FTEs expended by such Party
or its Affiliate during such period; provided that a Party shall not be charged
twice for any FTE Cost if such FTE Cost is already included as a component of
Manufacturing Expenses payable under this Agreement.
1.52    “FTE Rate” means a rate of [**] per FTE per Calendar Year (pro-rated for
the period beginning on the Effective Date and ending on the last day of the
first Calendar Year); provided, however, that such rate shall be increased or
decreased annually beginning on [**] by the applicable CPI Adjustment. The FTE
Rate is “fully burdened” and covers employee salaries, benefits, travel and
other such costs.
1.53    “GAAP” means generally accepted accounting principles in the U.S.,
consistently applied.
1.54    “Global Safety Database” means the global safety database for the
Licensed Compound.
1.55    “Good Clinical Practices” or “GCP” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guideline adopted by the International Conference on Harmonization (“ICH”),
titled “Guidance for Industry E6 Good Clinical Practice: Consolidated Guidance”
(or any successor document), including related regulatory requirements imposed
by the FDA and comparable regulatory standards, practices and procedures
promulgated by the EMA, PMDA or other Regulatory Authority applicable to the
Territory, as they may be updated from time to time.


8
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.56    “Good Laboratory Practices” or “GLP” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in 21
C.F.R. Part 58 (or any successor statute or regulation), including related
regulatory requirements imposed by the FDA and comparable regulatory standards,
practices and procedures promulgated by the EMA, PMDA or other Regulatory
Authority applicable to the Territory, as they may be updated from time to time,
including applicable guidelines promulgated under the ICH.
1.57    “Good Manufacturing Practices” or “GMP” means the then-current good
manufacturing practices required by the FDA, as set forth in the FFDCA, as
amended, and the regulations promulgated thereunder, for the manufacture and
testing of pharmaceutical materials, and comparable Applicable Law related to
the manufacture and testing of pharmaceutical materials in jurisdictions outside
the U.S., including the quality guideline promulgated by the ICH designated ICH
Q7A, titled “Q7A Good Manufacturing Practice Guidance for Active Pharmaceutical
Ingredients” and the regulations promulgated thereunder, as they may be updated
from time to time.
1.58    “Governmental Authority” means any multi-national, federal, state,
local, municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).
1.59    “Health Canada” means Health Canada, the department of the government of
Canada with responsibility for national public health, and any successor
agency(ies) or authority having substantially the same function.
1.60    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended from time to time, and any comparable Applicable Law in
jurisdictions outside the U.S. related to the approval of transactions similar
to those contemplated under this Agreement.
1.61    “HSR Clearance Date” means the expiration or termination of all
applicable waiting periods and requests for information (and any extensions
thereof) under the HSR Act.
1.62    “HSR Filing” means (a) filings by Incyte and MacroGenics with the U.S.
Federal Trade Commission and the Antitrust Division of the U.S. Department of
Justice of a Notification and Report Form for Certain Mergers and Acquisitions
(as that term is defined in the HSR Act) with respect to the matters set forth
in this Agreement, together with all required documentary attachments thereto,
or (b) equivalent filings with relevant foreign authorities.
1.63    “Incyte Combination Regimen” means (a) a Combination comprising a
Licensed Compound and at least one Incyte Pipeline Asset (which Combination may
also include: (x) any other compound that constitutes an Ancillary Therapy that
is not a MacroGenics Pipeline Asset (e.g., a triplet combination) or (y) a
Collaborator Pipeline Asset (e.g., a triplet combination)); or (b) a
Non-Proprietary Combination Regimen (which Combination may also include
Ancillary Therapy(ies), provided that, such inclusion shall not preclude any
inclusion of Ancillary Therapy(ies) in MacroGenics Combination Regimens).
1.64    “Incyte Combination Study” means any (a) Clinical Study of an Incyte
Combination Regimen or (b) other Clinical Study that is performed by or on
behalf of Incyte that includes the


9
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Licensed Compound and any other specific molecule or molecules (as monotherapies
or combinations) other than a Monotherapy Study, Collaborator Combination Study,
or a Clinical Study that includes a MacroGenics Pipeline Asset. For clarity, an
Incyte Combination Study shall only be performed by Incyte, its Affiliates or
its sublicensees.
1.65    “Incyte Global Development Plan” means the high-level, non-binding,
written plan attached hereto as Exhibit B-1 covering Incyte’s (a) planned
development of the Licensed Compound and any Licensed Products and (b) planned
conduct of any Incyte Combination Studies, as updated by Incyte from time to
time in accordance with Sections 2.2 and 4.4. For clarity, a PowerPoint
presentation summarizing such planned studies would be sufficient as a written
plan.
1.66    “Incyte Pipeline Asset Criteria” means, with respect to a molecule, that
Incyte: (a) has previously conducted, or is conducting, a Clinical Study
evaluating a combination of such molecule and the Licensed Compound and has
entered into, or shall enter into, a bona fide license agreement with a Third
Party with respect thereto (provided that, such Third Party licensee shall be
contractually obligated to at least the same development obligations as Incyte,
pursuant to Section 4.2 or otherwise in Article 4); or (b) has previously
entered into, or enters into, a bona fide collaboration with a Third Party that
governs the research, development and/or commercialization of such molecule,
where Incyte retains development rights to sponsor and fund a Clinical Study and
to provide input on the development of such molecule.
1.67    “IND” means (a) an Investigational New Drug application as defined in
the FFDCA and applicable regulations promulgated thereunder by the FDA; (b) a
clinical trial authorization application for a product filed with a Regulatory
Authority in any other regulatory jurisdiction outside the U.S., the filing of
which (in the case of (a) or (b)) is necessary to commence or conduct clinical
testing of a pharmaceutical product in humans in such jurisdiction; or (c)
documentation issued by a Regulatory Authority that permits the conduct of
clinical testing of a product in humans in such jurisdiction.
1.68    “Indication” means (a) with respect to [**], any cancer with [**], even
if they are, [**] or [**] or [**] (e.g., [**], [**], and [**]) or (b) with
respect to [**], [**], [**] and [**] (e.g., [**], and [**]), but [**]. For the
sake of clarity, treatment of [**] within [**] shall not be treated as [**]
(e.g., [**] and [**] shall not be considered [**] shall not be considered
different [**]).
1.69    “Information” means information, inventions, discoveries, ideas,
developments, compounds, compositions, formulations, formulas, practices,
procedures, processes, methods, knowledge, know-how, trade secrets, technology,
inventories, machines, techniques, designs, drawings, correspondence, computer
programs, skill, experience, documents, apparatus, results, strategies,
Regulatory Documentation, information and submissions pertaining to, or made in
association with, filings with any Governmental Authority or patent office,
data, including pharmacological, toxicological, non-clinical and clinical data,
analytical and quality control data, manufacturing data and descriptions, market
data, patent and legal data, financial data or descriptions, devices, assays,
chemical formulations, specifications, material, product samples and other
samples, physical, chemical and biological materials and compounds, and the
like, in written, electronic, oral or other tangible or intangible form, now
known or hereafter developed, whether or not patentable.


10
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.70    “Initiation” means, with respect to a Clinical Study, the first dosing
of the first subject enrolled in such Clinical Study.
1.71    “Invention” means any Information, whether or not patentable, generated,
made, conceived, or reduced to practice in the course of performance of this
Agreement, whether made, conceived or reduced to practice solely by, or on
behalf of, MacroGenics, Incyte, the Parties jointly, or any Affiliate,
subcontractor, or sublicensee of the same (including Collaborators or any
development or commercialization partner or collaborator of either Party).
1.72    “[**]” means, with respect to the Licensed Compound, the [**] of (a)
[**] or (b) the [**] of the [**] in [**].
1.73    “Know-How” means any Information; provided that, with respect to any
Party, Know-How excludes any intangible Information contained within such
Party’s published Patents.
1.74    “Knowledge” means, as applied to a Party, that such Party has actual
knowledge of a particular fact or other matter, or that a reasonably prudent
person with primary responsibility for the applicable subject matter (whether an
officer or employee of such Party) knew or should have known of such fact or
other matter.
1.75    “Label Combination Patents” means Patents Controlled by MacroGenics or,
subject to Section 15.3(d), any of its Affiliates (including, subject to Section
15.3(d), MacroGenics’ or its Affiliate’s interest in the Joint Patents) to the
extent (a) such Patents Cover a MacroGenics Combination Regimen that has
received Regulatory Approval; and (b) Incyte has exercised its right under
Section 5.8(c) to expand the label of the Licensed Compound to include such
Regulatory Approval.
1.76    “Licensed Compound” or “MGA012” means: (a) the anti-PD-1 Monoclonal
Antibody coded as “MGA012”, as further described in IND # 130952, or (b) any
other anti-PD-1 Monoclonal Antibody (or any antigen-binding Fab fragment
thereof) with at [**] sequence identity to each of the [**] in comparison to the
anti-PD-1 Monoclonal Antibody coded as “MGA012”.
1.77    “Licensed Compound API” means Licensed Compound active pharmaceutical
ingredient of a Licensed Product.
1.78    “Licensed Compound Approval” means the first instance on which
Regulatory Approval is received with respect to the Licensed Compound as either
(a) the Monotherapy Regimen or (b) part of a Combination Regimen.
1.79    “Licensed Compound Bulk Drug Substance” means the Licensed Compound API
as produced in bulk, in accordance with the Clinical Supply Agreement or
Commercial Supply Agreement (as applicable), as well as the applicable quality
agreements and Quality Assurance processes.
1.80    “Licensed Compound Drug Product” means the Licensed Compound Bulk Drug
Substance in its final finished form, which has been separated into unlabeled
vials in accordance


11
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


with the Clinical Supply Agreement or Commercial Supply Agreement (as
applicable), as well as the Clinical Quality Agreement and applicable Quality
Assurance processes.
1.81    “Licensed Compound Regulatory Discussion” means a material discussion
with a Core Regulatory Authority related to the Licensed Compound in the context
of any MacroGenics Combination Study.
1.82    “Licensed Know-How” means all Know-How Controlled by MacroGenics or,
subject to Section 15.3(d), any of its Affiliates as of the Execution Date or
during the Term that is necessary or useful to (a) Develop (including seeking
Regulatory Approval of) or Commercialize Licensed Products, as Monotherapy
Regimens or as a component of Incyte Combination Regimens or Collaborator
Combination Regimens, (b) seek Regulatory Approval of the Licensed Products as a
component of MacroGenics Combination Regimens, or (c) Commercialize Licensed
Products in accordance with any such Regulatory Approvals in (b) above in the
Field in the Territory (for clarity, to Commercialize the Licensed Products to
the extent it has an Indication in combination with any MacroGenics Pipeline
Asset, but not to Develop or promote any MacroGenics Pipeline Asset), in each
case (of (a)-(c)), excluding any such Know-How Controlled by MacroGenics to the
extent such Know-How is solely related to any MacroGenics Pipeline Asset.
1.83    “Licensed Patents” means all Patents, other than Label Combination
Patents, that (a) are Controlled by MacroGenics or, subject to Section 15.3(d),
any of its Affiliates (including, subject to Section 15.3(d), MacroGenics’ or
its Affiliate’s interest in the Joint Patents), as of the Execution Date or
during the Term; and (b) are necessary or useful to Develop, manufacture, use or
Commercialize the Licensed Compound or Licensed Product, provided that Licensed
Patents shall not include any Patents to the extent that the claims of such
Patents Cover a MacroGenics Pipeline Asset. Notwithstanding the foregoing
limitation, the Licensed Patents as of the Execution Date include (i) those set
forth in Exhibit A and (ii) those licensed under Existing Third Party Licenses.
1.84    “Licensed Product” means any pharmaceutical product, including all
forms, presentations, strengths, doses and formulations (including any method of
delivery), comprising the Licensed Compound. For clarity, in the case of a
Combination Regimen, the Licensed Compound that is a component of such
Combination Regimen shall constitute a Licensed Product, but neither the
Combination Regimen as a whole, nor the applicable Pipeline Asset that is a
component of such Combination Regimen, shall constitute a Licensed Product.
1.85    “Licensed Technology” means, collectively, the Licensed Patents and the
Licensed Know-How.
1.86    “MacroGenics 1,000L Supply Plant” means MacroGenics’ existing two by
five hundred (2x500) liter GMP Manufacturing plant, located at 15235 Shady Grove
Road, Rockville, Maryland.
1.87    “MacroGenics Combination Regimen” means a Combination comprising a
Licensed Compound and at least one MacroGenics Pipeline Asset (which Combination
may also include any other compound that constitutes an Ancillary Therapy that
is not an Incyte Pipeline Asset (e.g., a triplet combination)).


12
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.88    “MacroGenics Combination Regimen Detailing” means an interactive
face-to-face meeting between a sales representative acting on behalf of Incyte
and a health care professional having prescribing authority within the target
audience that occurs after Regulatory Approval of a Licensed Product, which
shall be conducted in a manner consistent with Applicable Law and industry
standards and with the quality of similar presentations made by Incyte’s sales
representatives for Incyte’s other products, if applicable. During such meeting,
the Incyte sales representative shall only discuss the MacroGenics Pipeline
Asset as it relates to a component of MacroGenics Combination Regimen as it
relates to the following provisions incorporated in the “highlights of
prescribing information” section of the Licensed Compound label: (a) recent
major changes, (b) indications and usage, (c) warnings and precautions, (d)
adverse reactions and (e) dosage and administration. Unless otherwise mutually
agreed by the Parties or required by a Regulatory Authority, the Incyte sales
representative shall not discuss any other data that relates to the MacroGenics
Pipeline Asset, including information contained in the “clinical studies”
section of the Licensed Compound label such as clinical results from any
MacroGenics Combination Study or information in the “pharmacology” section of
the Licensed Compound label related to the MacroGenics Pipeline Asset. The
Incyte sales representative shall refer the health care professional to a sales
representative acting on behalf of MacroGenics for the purpose of such
discussion, unless and until such time as the Parties execute a definitive
Co-Promotion Agreement that includes requisite terms with respect to promotion
of the MacroGenics Combination Regimen by the Incyte sales representative. For
clarity, MacroGenics Combination Regimen Detailing shall not include (i) sample
drops made by sales representatives, (ii) medical affairs activities or related
activities conducted by medical support staff (such as medical science
liaisons), (iii) activities conducted at conventions, (iv) electronic details or
(v) activities performed by market development specialists, managed care account
directors or other personnel not performing face-to-face sales calls or not
specifically trained with respect to a Product.
1.89    “MacroGenics Combination Study” means a Clinical Study of a MacroGenics
Combination Regimen (which study (i) may include a MacroGenics PD-1 Control Arm
solely subject to the terms and conditions of this Agreement, including Section
4.3(c), (ii) may evaluate the Licensed Compound as a monotherapy arm, and (iii)
may include an Ancillary Therapy control arm, provided that such Ancillary
Therapy is not an Incyte Pipeline Asset) that is performed by or on behalf of
MacroGenics or its Affiliates or sublicensees in accordance with Section 1.94,
but excluding any Required Monotherapy Study and excluding a Clinical Study that
includes an Incyte Pipeline Asset.
1.90    “MacroGenics Global Development Plan” means the high-level, non-binding,
written plan attached hereto as Exhibit B-2 covering MacroGenics’ planned
conduct of any MacroGenics Combination Studies, as updated by MacroGenics from
time to time in accordance with Sections 2.2 and 4.4. For clarity, a PowerPoint
presentation summarizing such planned studies would be sufficient as a written
plan.
1.91    “MacroGenics Large-Scale Supply Plant” means MacroGenics’ proposed five
by two thousand (5x2000) liter GMP Manufacturing plant, to be located at 9704
Medical Center Drive, Rockville, Maryland.


13
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.92    “MacroGenics Manufacturing Facilities” means, individually or
collectively, as the context requires, the MacroGenics 1,000L Supply Plant and
the MacroGenics Large-Scale Supply Plant.
1.93    “MacroGenics PD-1 Control Arm” means, in connection with a MacroGenics
Combination Study, either: (a) both (i) a monotherapy arm of the Licensed
Product and (ii) a separate monotherapy arm of a different PD-1/-L1 Monoclonal
Antibody that is an Ancillary Therapy only (e.g., pembrolizumab), or (b) both
(i) an arm that evaluates the Licensed Compound in combination with a given
MacroGenics Pipeline Asset and (ii) a separate arm that evaluates a different
PD-1/-L1 Monoclonal Antibody that is an Ancillary Therapy (e.g., pembrolizumab)
in combination with the same MacroGenics Pipeline Asset.
1.94    “MacroGenics Pipeline Asset Criteria” means, with respect to a molecule,
that MacroGenics:
(a)     (i) owned or Controlled such molecule for any period after the Effective
Date, (ii) previously conducted, or is conducting, a Clinical Study with such
molecule that evaluates a combination of such molecule and the Licensed
Compound, and (iii) has entered into, or shall enter into, a bona fide
collaboration with a Third Party that governs the research, development and
commercialization of such molecule with respect thereto; or
(b)     has previously entered into, or enters into, a bona fide collaboration
with a Third Party that governs the research, development and/or
commercialization of such molecule, where MacroGenics retains development rights
to sponsor and fund a Clinical Study and to provide input on the development of
such molecule;
provided that in each case (of (a) and (b)), such Third Party collaborator shall
be contractually obligated to the same development obligations as MacroGenics,
pursuant to Section 4.3 or otherwise in Article 4, except that in the case of
(a), Incyte shall have the final decision-making authority pursuant to Section
4.3(b)(i)(3) and Section 4.3(b)(ii).
1.95    “MacroGenics Pipeline Asset Information” means any commercially
sensitive confidential information related to a MacroGenics Pipeline Asset, as
reasonably determined by MacroGenics in its sole discretion.
1.96    “Manufacture” means any and all activities and processes related to the
manufacturing of Licensed Compound or Licensed Product, or any ingredient
thereof, including manufacturing of Licensed Compound Bulk Drug Substance, or
Licensed Compound Drug Product for Development or Commercialization, labeling,
packaging, in-process and testing of finished Licensed Compound or Licensed
Product, release of the Licensed Compound or Licensed Product or any component
or ingredient thereof, quality assurance activities related to manufacturing and
release of Licensed Compound or Licensed Product, and ongoing stability tests
and regulatory activities related to any of the foregoing. “Manufacture” shall
exclude Manufacturing Development.


14
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.97    “Manufacturing Development” means any of the following with respect to
Licensed Compound or Licensed Product: manufacturing process development and
validation, process improvements, formulation development, associated analytical
development and validation and the manufacture and testing of stability or
consistency lots (including process development, qualification, QA, and test
batches).
1.98    “Manufacturing Expenses” means, with respect to the Licensed Compound or
any Licensed Product, the aggregate of fully burdened (excluding accounting
expenses) internal costs (including actual direct labor based on internal FTE
Costs) and Third Party Expenses (without mark-up) incurred by a Party and its
Affiliates to Manufacture such Licensed Compound or Licensed Product, calculated
as follows, in each case determined in accordance with GAAP, as consistently
applied by such Party and its Affiliates: (a) to the extent that such Party or
its Affiliates performs all or any part of the Manufacturing of the Licensed
Compound or Licensed Product, (i) the direct material costs (including media and
purification reagents) and direct FTE Costs for such Manufacturing of the
Licensed Compound or Licensed Product, which may include, to the extent actually
incurred in such Manufacture, cleaning costs of productions, Manufacturing
administrative (including overhead costs allocable to the Manufacturing, but
excluding all corporate general and administrative overhead costs), the costs of
audits, and all directly incurred Manufacturing variances; (ii) a [**] of the
costs of [**] of Licensed Compound (calculated by [**]) (e.g., [**]); and (iii)
Manufacturing facilities costs (including depreciation, repairs and maintenance
costs), scale-up directly allocable to the Manufacture of the Licensed Compound
or Licensed Product (including API and drug product production), quality
assurance and quality control and technical support, provided that, for
commercial supply, each of (i) and (iii) may be included in Manufacturing
Expenses only to the extent such costs and expenses are inventoriable under GAAP
as consistently applied by such Party or its Affiliates; provided that, all
costs of direct labor shall be calculated based on the FTE Rate; and (b) to the
extent that a Third Party performs all or any part of the Manufacturing of the
Licensed Compound or Licensed Product, the reasonable out-of-pocket costs paid
to such Third Party for such activities determined in accordance with GAAP. All
invoices for Manufacturing Expenses submitted under this Agreement will include
a detailed calculation and description of the relevant overhead allocations. For
clarity, Manufacturing Expenses shall not include: (A) any [**]; (B) any costs,
expenses or overhead associated [**] (e.g., if Manufacturing activities [**]
Licensed Compound Bulk Drug Substance produced [**] ([**]) of the [**] of the
plant if the plant were [**]); (C) any amounts [**]; and (D) any costs or
expenses [**].
1.99    “Manufacturing Process” means the manufacturing process for (including
any associated Know-How owned or Controlled by MacroGenics relating to the
then-current process, and necessary or useful for) the Manufacture of the
Licensed Compound Bulk Drug Substance or the Licensed Compound Drug Product at
the time of the Manufacturing Technology Transfer as more fully described in
Section 7.1 and as further Developed under this Agreement.
1.100    “Marketing Approval” means approval of a Regulatory Approval
Application by the applicable Regulatory Authority.
1.101    “Medical Affairs Activities” means medical and scientific information
and responses to external inquiries or complaints, medical education, Health
Economics and Outcomes Research


15
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(HECOR, HEMAR), advisory boards, educational grants and fellowships, opinion
leader development activities, drug safety, local country government affairs,
field-based medical science liaisons, medical doctors in field (separate from
medical science liaisons), publications, medical communications and field
medical education.
1.102    “MHLW” means the Japanese Ministry of Health, Labour and Welfare and
any successor agency(ies) or authority having substantially the same function.
1.103    “Monoclonal Antibodies” means any monospecific antibodies, but shall
exclude any bi- or multi-specific antibody forms (e.g., Biclonics®, DART® and
TRIDENT™ constructs).
1.104    “Monotherapy Regimen” means the Licensed Compound administered as a
single agent therapy.
1.105    “Monotherapy Study” means a non-clinical study (including Manufacturing
Development), preclinical study, or Clinical Study of (a) solely the Monotherapy
Regimen or (b) the Monotherapy Regimen that compares the Monotherapy Regimen to
an Ancillary Therapy, in each case of (a) and (b), that is performed by or on
behalf of Incyte (or by MacroGenics pursuant to Section 5.9(c)). For clarity, a
monotherapy arm that is included as part of a Combination Study shall not be
considered a Monotherapy Study.
1.106    “Net Price” means, with respect to any Licensed Product, the [**] (or
its Affiliates or sublicensees) with payers.
1.107    “Net Sales” means, with respect to any Licensed Product, the gross
amounts invoiced by Incyte or any of its Affiliates or sublicensees for sales of
such Licensed Product to unaffiliated Third Party purchasers in arms-length
transactions, less the following deductions calculated in accordance with GAAP,
to the extent actually taken, paid, accrued and allowed:
(a)    cash, trade or quantity discounts, retroactive price reductions, coupons,
charge-back payments, and rebates granted (in each case, whether in cash or in
kind) to trade customers, hospitals, managed health care organizations,
pharmaceutical benefit managers, group purchasing organizations, and national,
state, or local governments;
(b)    credits, rebates or allowances allowed upon prompt payment or on account
of claims, damaged goods, rejections or returns of such Licensed Product,
including in connection with recalls and withdrawals, and the amount of any
write-offs for bad debt (provided, that an amount written off as bad debt but
subsequently recovered will be treated as Net Sales);
(c)    outbound freight, shipment and insurance costs, to the extent included in
the price and separately itemized on the invoice price;
(d)    taxes (other than income taxes), duties, tariffs, mandated contribution
or other governmental charges levied on the sale of such Licensed Product,
including Value-Added Taxes (“VAT”), customs duties, healthcare taxes, excise
taxes, use taxes, and sales taxes;


16
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(e)    compulsory payments and cash rebates related to sales of such Licensed
Product payable to a Governmental Authority (or agent thereof) pursuant to
Applicable Law by reason of any national or local health insurance program or
similar program, including that portion of the annual fee on prescription drug
manufacturers imposed by the Patient Protection and Affordable Care Act, Pub. L.
No. 111-148 (as amended) that Incyte, its Affiliate or its or their sublicensee,
as applicable, allocates to sales of the Licensed Products in accordance with
Incyte’s, its Affiliate’s or its or their sublicensee’s standard policies and
procedures consistently applied across its products, as applicable; and
(f)    any other similar and customary deductions (e.g., currently, co-pay
cards) that are consistent with GAAP and Incyte’s actual practice (or its
Affiliates’ or licensees’) at the time in calculating and reporting its actual
product net sales throughout its businesses (in the particular country, if
applicable), provided that no item shall be deducted pursuant to this clause (f)
if included in any another deduction provided for under this definition (for
example, Incyte shall not deduct an allowance for bad debts pursuant to this
clause (f), as actual bad debts are subject to deduction pursuant to clause
(b)),
All of the aforementioned deductions shall be determined, on a
country-by-country basis, as incurred in the ordinary course of business in type
and amount consistent with Incyte’s or its applicable Affiliate’s or
sublicensee’s (as the case may be) business practices consistently applied
across its product lines and accounting standards, as applicable. All such
deductions shall be fairly and equitably allocated to such Licensed Product and
other products of Incyte and its Affiliates and sublicensees.
In the event a Licensed Product is sold as part of a Combination Product, the
Net Sales from the Combination Product shall be determined by multiplying the
Net Sales of the Combination Product, as calculated above without regard for
this paragraph, by the fraction A/(A+B), where A is the average sale price of
the Licensed Product when sold separately in finished form, and B is the average
sale price of the other therapeutic ingredient(s) included in the Combination
Product when sold separately in finished form, in each case in the applicable
country of sale or and during the applicable royalty reporting period, if sales
of both the Licensed Product and the other therapeutic ingredient(s) did not
occur in such period, then in the most recent royalty reporting period in which
sales of both occurred. In the event that such average sale price cannot be
determined for both the Licensed Product and all other therapeutic ingredient(s)
included in the Combination Product, Net Sales shall be calculated by
multiplying the Net Sales of the Combination Product, as calculated above
without regard for this paragraph, by the fraction of C/(C+D) where C is the
fair market value of the Licensed Product and D is the fair market value of all
other therapeutic ingredient(s) included in the Combination Product. The Parties
shall seek to determine such fair market values by mutual agreement and, in the
absence of such mutual agreement, the Parties shall engage an independent
valuation firm (and equally bear the costs of engaging such firm) to determine
such fair market values.
Notwithstanding the foregoing, amounts invoiced by Incyte, its Affiliates, or
its sublicensees for the sale of a Licensed Product among Incyte, its Affiliates
or its sublicensees for resale shall not be included in the computation of Net
Sales hereunder unless such Affiliate or such sublicensee is the


17
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


end user of such Licensed Product and as long as such Licensed Product is
subsequently resold by Incyte, its Affiliates or its sublicensee and considered
Net Sales. Net Sales shall exclude reasonable and customary quantities (e.g.,
samples) of the Licensed Product transferred, disposed of or sold at no cost or
at or below cost for (i) promotional or educational purposes, (ii) Clinical
Study purposes, (iii) early access programs (such as to provide patients with a
Licensed Product prior to Regulatory Approval pursuant to treatment INDs or
protocols, named patient programs or compassionate use programs) or (iv) any
similar uses.
1.108    “Non-Proprietary Combination Regimen” means a Combination that is
evaluated in a Clinical Study comprising a Licensed Compound and at least one
Ancillary Therapy that is not an Incyte Pipeline Asset, Collaborator Pipeline
Asset, or MacroGenics Pipeline Asset (which Combination may also include any
other compound that constitutes an Ancillary Therapy and is not an Incyte
Pipeline Asset, Collaborator Pipeline Asset, or MacroGenics Pipeline Asset).
1.109    “Non-Registrational Study” means a Combination Study conducted by
either Party that is not a Phase I Study, Phase II Study, Phase III Study,
non-interventional Phase IV Study, Phase IV Study required by a Regulatory
Authority for purposes of maintaining or changing the existing product label for
the applicable Combination Regimen or Pivotal Study or otherwise in support of
obtaining or maintaining Regulatory Approval (e.g., an early access,
compassionate use, or special use program, or a Phase IV Study not required by a
Regulatory Authority for purposes of maintaining or changing the existing
product label for the applicable Combination Regimen).
1.110    “Patents” means all: (a) patents, including any utility or design
patent; (b) patent applications, including provisionals, substitutions,
divisionals, continuations, continuations in-part or renewals; (c) patents of
addition, restorations, extensions, supplementary protection certificates,
registration or confirmation patents, patents resulting from post-grant
proceedings, re-issues and re-examinations; (d) other patents or patent
applications claiming priority directly or indirectly to (i) any such specified
patent or patent application specified in (a) through (c), or (ii) any patent or
patent application from which a patent or patent application specified in (a)
through (c) claim direct or indirect priority; (e) inventor’s certificates; and
(f) other rights issued from a Governmental Authority similar to any of the
foregoing; in each case of (a) through (f), irrespective of whether such patent,
patent application or other right arises in the U.S. or any other jurisdiction
in the Territory.
1.111    “PD-1” means programmed cell death receptor 1.
1.112    “PD-L1” means programmed cell death ligand 1.
1.113    “PD-1 IP” means any intellectual property that relates to anti-PD-1
Monoclonal Antibodies.
1.114    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.


18
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.115    “Phase I Study” means a human clinical trial of a Product in any
country that would satisfy the requirements of 21 C.F.R. § 312.21(a) (FFDCA), as
amended from time to time, or any foreign equivalent thereof.
1.116    “Phase II Study” means a human clinical trial of a Product, or relevant
portion of such trial (including expansion cohorts from a Phase I Study for
which patients are treated at a defined dose or a set of defined doses), for
which the primary endpoints include a preliminary determination of efficacy in
patients being studied, as described in 21 C.F.R. § 312.21(b) (FFDCA), as
amended from time to time, or any foreign equivalent thereof.
1.117    “Phase III Study” means a pivotal human clinical trial with a defined
dose or a set of defined doses of a Product that is designed to ascertain
efficacy and safety of such Product, as described in 21 C.F.R. § 312.21(c)
(FFDCA), as amended from time to time, or any foreign equivalent thereof, for
the purpose of supporting the preparation and submission of a BLA or MAA.
1.118    “Phase IV Study” means a clinical trial of a Product, possibly
including pharmacokinetic studies, which trial (a) is not required to be
completed prior to obtaining Marketing Approval of such Product; and (b) either
(i) is required by the applicable Regulatory Authority as mandatory to be
conducted on or after the Marketing Approval of such Product, or (ii) is
conducted voluntarily to enhance scientific knowledge of the Product (e.g.,
providing additional drug profile, safety data or marketing support information,
or supporting expansion of Product labeling).
1.119    “Pipeline Asset” means any specific molecule (i.e., not a class of
molecules), other than the Licensed Compound, that is: (a) Controlled (in
accordance with Section 1.32(b)) by MacroGenics, or that otherwise satisfies the
MacroGenics Pipeline Asset Criteria (either, a “MacroGenics Pipeline Asset”);
(b) Controlled (in accordance with Section 1.32(b)) by Incyte, or that otherwise
satisfies the Incyte Pipeline Asset Criteria (either, an “Incyte Pipeline
Asset”); (c) Controlled (in accordance with Section 1.32(b)) by a Collaborator
(a “Collaborator Pipeline Asset”); or (d) solely for purposes of Sections 4.3(c)
and 15.3(b), Controlled (in accordance with Section 1.32(b)) by an Acquirer in a
Change of Control transaction with respect to MacroGenics (“Acquirer Pipeline
Asset”), as applicable.
1.120    “Pivotal Study” means (a) a Phase III Study or other human Clinical
Study designed to be or that becomes a registration trial sufficient for filing
a Regulatory Approval Application for a Licensed Product, as evidenced by (i) an
agreement with or statement from the FDA or applicable Regulatory Authority, or
(ii) other guidance of minutes issued by the FDA or such other Regulatory
Authority for such registration trial, or (b) a Phase III Study or other human
Clinical Study which Incyte intends to submit as the basis for Regulatory
Approval of the Licensed Product.
1.121    “PMDA” means the Pharmaceuticals and Medical Devices Agency in Japan
and any successor agency(ies) or authority having substantially the same
function.
1.122    “Product(s)” means, individually or collectively, as the context
requires, (a) any Licensed Product or (b) any Combination Regimen.


19
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.123    “Proof of Concept” means, with respect to any [**] (but, for clarity,
excluding the other [**]), the establishment of a [**] as established by the JDC
on an [**], subject to an [**] (e.g., [**] or [**]).
1.124    “Qualifying Termination” means a termination of this Agreement in its
entirety: (a) by MacroGenics pursuant to Section 12.3 (for Incyte’s material
uncured breach); (b) by MacroGenics pursuant to Section 12.5 (for a patent
challenge); (c) by MacroGenics pursuant to Section 12.6 (for Incyte bankruptcy);
(d) by Incyte pursuant to Section 12.2 (for convenience); or (e) by Incyte
pursuant to Section 12.4 (for safety reasons).
1.125    “Regulatory Agreement” means that certain regulatory agreement to be
entered into by the Parties to define the Parties’ respective roles and
responsibilities related to regulatory strategy, labeling strategy (including a
delineation of any product label(s) of a Party that will be expanded to include
the other Party’s Regulatory Approvals, in accordance with Section 5.8), dossier
preparation, interactions with Regulatory Authorities, coordination of
Regulatory Approval Application submission contents, timing and other matters,
to enable each Party to comply with its respective obligations under Applicable
Law, with regard to filings and interactions with any Regulatory Authority
related to Incyte seeking Regulatory Approval of the Licensed Compound as a
component of a MacroGenics Combination Regimen and MacroGenics seeking
Regulatory Approval of the MacroGenics Pipeline Asset as a component of a
MacroGenics Combination Regimen.
1.126    “Regulatory Approval” means any and all approvals (including
supplements, amendments, pre- and post-approvals and pricing and reimbursement
approvals, but excluding Manufacturing approvals), licenses, registrations or
authorizations of any national, regional, state or local Regulatory Authority,
department, bureau, commission, council or other governmental entity, that are
necessary to Commercialize any Compounds or Products under this Agreement in any
country or jurisdiction in the Territory, for one or more uses, including any
pricing and reimbursement approvals that are necessary to conduct a launch of
such Compound or Product in such country or jurisdiction (even if such approvals
are not legally required to launch such Compound or Product in such country or
jurisdiction).
1.127    “Regulatory Approval Application” means (a) a New Drug Approval
Application (“NDA”) or Biologics License Application (“BLA”) (each, as defined
in the FFDCA) in the U.S., or (b) any corresponding application for Regulatory
Approval in any country or jurisdiction in the Territory outside the U.S.,
including, with respect to the European Union, a Marketing Authorization
Application (“MAA”) filed with the EMA pursuant to the Centralised Approval
Procedure or with the applicable Regulatory Authority of a country in Europe
with respect to the decentralised procedure, mutual recognition or any national
approval procedure.
1.128    “Regulatory Approval in EU” means receipt of Regulatory Approval in at
least three (3) of five (5) European Major Markets.
1.129    “Regulatory Authority” means any applicable Governmental Authority
involved in granting Regulatory Approval in a country or jurisdiction in the
Territory, including (a) in the U.S., the FDA or any other applicable
Governmental Authority having jurisdiction over any Compound or Product; (b) in
the EU, the EMA or any other applicable Governmental Authority having


20
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


jurisdiction over any Compound or Product; (c) in Japan, the PMDA or MHLW; and
(d) in any country or jurisdiction other than the U.S., EU or Japan, any
applicable Governmental Authority having jurisdiction over any Compound or
Product.
1.130    “Regulatory Documentation” means, with respect to any Compound or
Product under this Agreement, all regulatory filings, applications,
notifications, registrations, licenses, regulatory drug lists, advertising and
promotion documents, adverse event files, complaint files, Manufacturing
records, Regulatory Approvals or other regulatory submissions or supporting
documents, including any written correspondence or meeting minutes, made to,
made with, or received from an applicable governmental agency or Regulatory
Authority relating to such Compound or Product, and all data contained therein.
“Regulatory Documentation” includes INDs, Regulatory Approval Applications, and
amendments and supplements for any of the foregoing.
1.131    “Regulatory Exclusivity” means, with respect to a particular country,
either exclusive marketing rights or data protection or other exclusivity rights
conferred by any Regulatory Authority with respect to such Licensed Product in
such country or jurisdiction in the Territory, including orphan drug
exclusivity, pediatric exclusivity, rights conferred in the U.S. under the
Biologics Price Competition and Innovation Act of 2009 (the “BPCI Act”) or in
the European Union under Directive 2001/83/EC, as amended, and Regulation (EC)
No. 1901/2006, as amended, or rights similar thereto in other countries or
regulatory jurisdictions in the Territory. Regulatory Exclusivity shall not
include exclusivity conferred by a Patent right.
1.132    “Right of Reference” means the “right of reference” defined in 21
C.F.R. 314.3(b), or any analogous Applicable Law recognized outside of the U.S.
1.133    “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the time period commencing on the Effective Date and
continuing until the later of: (a) the expiration of the last Valid Claim of a
Licensed Patent Covering the composition of matter or method of use of such
Licensed Product in such country; (b) [**] from the First Commercial Sale of
such Licensed Product in such country; or (c) if Regulatory Exclusivity is
granted with respect to such Licensed Product in such country, the expiration or
termination of such Regulatory Exclusivity in such country.
1.134    “Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon).
1.135    “Territory” means any country in the world.
1.136    “Third Party” means any Person other than (a) Incyte, (b) MacroGenics
or (c) an Affiliate of either of Incyte or MacroGenics.
1.137    “Third Party Expenses” means out-of-pocket expenses incurred by a Party
or any of its Affiliates for services performed by a Third Party on behalf of
Incyte or MacroGenics in the course of such Party’s performance of this
Agreement.
1.138    “U.S.” means the United States of America, including its territories
and possessions.


21
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


1.139    “[**]” means, with respect to the Licensed Compound, the [**] of (a)
[**] or (b) [**] ([**]%) [**] “[**]” (as such term is defined under applicable
[**] ([**]), or if [**] ceases to be [**] in [**], its equivalent successor) of
[**].
1.140    “Valid Claim” means (a) a claim of an issued and unexpired Patent, to
the extent such claim has not been revoked, held invalid or unenforceable by a
patent office, court or other Governmental Authority of competent jurisdiction
in a final order, from which no further appeal can be taken, and which claim has
not been disclaimed, denied or admitted to be invalid or unenforceable through
reissue, re-examination, disclaimer, inter-partes review, post-grant review,
other patent office administrative proceedings, or otherwise; or (b) a claim
within a patent application that has not been pending for more than [**] from
the date of its first priority patent application filing anywhere in the
Territory and which claim has not been revoked, cancelled, withdrawn, held
invalid or abandoned.
1.141    Additional Definitions. Each of the following definitions is set forth
in the Section of this Agreement indicated below:
Term
Section
13D Group
15.14(a)(iii)
Acquirer Combination Study
15.3(b)
Ancillary Agreements
14.1
Annual Global Commercial Supply Forecast
7.3(a)
Approval Milestone
8.2(d)
Approved CMO
7.1(a)
Bankruptcy Laws
12.6(b)
Binding Portion
7.2(e)(i)
[**] Conditions
3.2(c)
[**]
3.2(c)
[**]
8.10(c)
[**]
8.10(c)
[**]
10.2(j)
Breaching Party
12.3
[**]
6.2(d)
CCC
2.5(a)
Claim
14.1
Clinical Quality Agreement
7.2(a)
Clinical Supply Agreement
7.2(a)
Collaborator Contract
3.2(b)
Collaborator Development IP
3.2(b)
Collaborator Sublicense Fees
8.8
Commercial Supply Agreement
7.3(d)
Committed Supply
7.2(c)
Cooperating Party
11.5(b)
Co-Promotion Agreement
6.1(c)
Cure Period
12.3
Deadlocked Committee Matter
2.6(d)



22
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Development Agreement
4.5
Development Milestone
8.2(b)
Disclosing Party
11.1
Dispute(s)
13.1
[**] Conditions
3.2(c)
[**]
3.2(c)
[**]
8.10(d)
[**]
8.10(d)
[**]
4.6(b)
[**]
6.2(b)
Existing Third Party Licenses
8.10(b)
Funded Collaborator Combination Studies
7.2(b)
Incyte CDx IP
3.4(b)
Incyte Commercial Supply Commitment
7.3(a)(ii)
Incyte Competing Product
15.3(b)(iii)
Incyte Development IP
9.1(b)
Incyte Facility
7.1(a)
Incyte Indemnitee
14.2
Incyte Know-How
3.4(b)
Incyte Method Claim
3.4(d)(i)
Incyte Objection
4.3(c)(i)
Incyte Patents
3.4(b)
Incyte PD-1 IP
3.4(b)
Incyte [**] Objection
4.3(b)(i)(1)
Incyte Technology
3.4(b)
IND Transition
4.1(b)
IND Transition Date
4.1(b)
IND Transition Plan
4.1(b)
Indemnifying Party
14.3(a)
Indemnitee
14.3(a)
Indication Population
4.6(b)
Information Transfer
5.1(a)
Infringement Recovery
9.3(f)
Insolvency Event
12.6(a)
Insolvent Party
12.6(b)
[**]
6.2(c)
JDC
2.2(a)
JIPC
2.4(a)
JMC
2.3(a)
Joint Committee
2.6(a)
Joint Inventions
9.1(d)
Joint Patents
9.2(e)(i)
JSC
2.1(a)
Long Term Forecast
7.2(e)(i)
MacroGenics CDx IP
3.4(a)
MacroGenics Commercial Supply Commitment
7.3(a)(ii)



23
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


MacroGenics Competing Product
15.3(c)
MacroGenics Development IP
9.1(c)
MacroGenics Indemnitee
14.1
MacroGenics Licensed Compound Data
5.2(c)(i)
MacroGenics Method Claim
3.4(d)(ii)
MacroGenics PD-1 IP
3.4(a)
MacroGenics-Responsible Joint Patents
9.2(e)(i)
Manufacturing Technology Transfer
7.1(a)
Manufacturing Transition Plan
7.1(a)
[**]
4.3(c)(ii)
[**]
4.3(b)(i)(1)
MGA012 IND
4.1(b)
Milestone
8.2
Monotherapy Sublicense Fees
8.7
Non-Insolvent Party
12.6(b)
Ongoing Clinical Study
4.1(a)
Opt Out Notice
9.2(b)(i)
Order
7.2(e)(ii)
Patent Extension(s)
9.4
Pharmacovigilance Agreement
5.6(c)
POC Development Milestone
8.2(a)
Prosecuting Party
9.2(f)(ii)
Quality Assurance Measures
7.6(a)
Receiving Party
11.1
Regulatory Filing Milestone
8.2(c)
Representatives
9.1(e)
Requested Licensed Patent
9.2(b)
Requesting Party
11.5(b)
Required Monotherapy Study
5.9
Required Regulatory Data
5.2(c)(iii)
Responsible Party
9.2(e)(ii)
Rolling Forecast
7.2(e)(i)
Royalty Floor
8.5(a)(iii)
Sales Milestone
8.2(e)
Section 365(n)
12.6(b)
Standstill Period
15.14(a)
Study Transition
4.1(c)
Study Transition Date
4.1(c)
Study Transition Plan
4.1(c)
Subject Patents
9.2(c)(i)
Term
12.1
Terminating Party
12.3
Third Party Infringement Claim
9.5(a)
Third Party License
8.10(a)
Third Party License Credit
8.10(a)
Third Party Patent Challenge
9.6(a)



24
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Upstream License
12.8(d)
Transferred Documentation
5.1(a)
[**]
6.2(a)
[**]
6.2(a)



ARTICLE 2
GOVERNANCE
2.1    Joint Steering Committee.
(a)
Formation and Purpose. The Parties agree to establish and convene a joint
steering committee (the “JSC”) within [**] after the Effective Date. The JSC
shall consist of representatives from each Party as further described in Section
2.6(a) and operate in accordance with this Section 2.1 and Section 2.6. The
purpose of the JSC shall be to provide a forum for overall coordination and
communication with respect to the Parties’ activities under this Agreement,
including the resolution of Deadlocked Committee Matters properly referred to
the JSC under this Agreement.

(b)
Responsibilities of the JSC. The JSC’s overall responsibility shall be to:

(i)
discuss any issues arising with respect to the Development or Commercialization
of the Licensed Compound or any Licensed Products or Combination Regimens;

(ii)
discuss the clinical and/or commercial supply needs of MacroGenics, Incyte and
any Collaborators with respect to the Licensed Compound and the Manufacturing
plans with respect thereto;

(iii)
discuss and oversee the Study Transition Plan, IND Transition Plan, and
Manufacturing Transition Plan (provided that the selection of any Approved
CMO(s) shall require mutual agreement, such agreement not to be unreasonably
withheld), including discussing any amendments with respect to either of the
foregoing;

(iv)
coordinate the wind-down of efforts under this Agreement following termination
in accordance with Section 12.8;

(v)
decide matters and resolve disputes referred to the JSC which the JSC has
authority to decide or resolve under this Agreement and resolve Deadlocked
Committee Matters referred to the JSC in accordance with Section 2.6(d); and



25
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(vi)
perform other obligations specifically delegated to the JSC under this
Agreement.

(c)
JSC Decisions and Actions. Actions to be taken and decisions to be made by the
JSC (including the resolution of Deadlocked Committee Matters referred to the
JSC in accordance with Section 2.6(d)) shall be taken or made only following
unanimous agreement, with each Party having one (1) vote. If the JSC fails to
reach unanimous agreement on a matter before it for decision within [**] from
the date that the matter is first presented to the JSC in writing, such matter
shall be referred to the Executive Officers for discussion and resolution
pursuant to Article 13 upon the request of either Party. Any resolution of such
matter by the Executive Officers shall be final and binding on the Parties. If
the Executive Officers are not able to resolve the matter within the [**] period
specified in Article 13, then Incyte shall have the final decision-making
authority with respect to such matter, and Incyte’s decision on such matter
shall be final and binding on the Parties, subject to the limitations set forth
in Section 2.10.

2.2    Joint Development Committee.
(a)
Formation and Purpose. The Parties agree to establish and convene a joint
development committee (the “JDC”) within [**] after the Effective Date. The JDC
shall consist of representatives from each Party as further described in Section
2.6(a) and operate in accordance with this Section 2.2 and Section 2.6. The
primary purpose of the JDC shall be to oversee, coordinate and facilitate
Development of the Licensed Compound and Licensed Products under this Agreement.
For clarity, notwithstanding the establishment of the JDC, Incyte shall have the
sole and unrestricted right to conduct or have conducted any Clinical Study or
other Development with respect to the Monotherapy Regimen, the Incyte
Combination Regimens and the Collaborator Combination Regimens and to modify the
Incyte Global Development Plan without restriction.

(b)
Responsibilities of the JDC. The JDC shall:

(i)
oversee the Ongoing Clinical Study performed by or on behalf of MacroGenics with
respect to the Licensed Compound;

(ii)
discuss, coordinate and oversee the transition of Development responsibilities
from MacroGenics to Incyte as contemplated under this Agreement, including
discussing the IND Transition Date and Study Transition Date, overseeing the
Regulatory Transfer, and seeking approval of the IND Transition Plan and Study
Transition Plan;

(iii)
discuss Incyte’s plans with respect to the Development of the Licensed Compound
and any Licensed Products in the Field in the Territory in accordance with the
Incyte Global Development Plan;



26
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(iv)
discuss MacroGenics’ plans with respect to the Development of the MacroGenics
Combination Regimens in the Field in the Territory in accordance with the
MacroGenics Global Development Plan;

(v)
annually review the then-current Incyte Global Development Plan and MacroGenics
Global Development Plan;

(vi)
discuss the protocol synopses for MacroGenics’ proposed MacroGenics Combination
Studies in accordance with Section 4.3;

(vii)
establish the [**] and [**] required for the achievement of Proof of Concept in
a [**] or [**] of a [**];

(viii)
discuss any issues arising with respect to the Development of any Monotherapy
Regimen or any Combination Regimen;

(ix)
coordinate, and encourage and facilitate, communication and information sharing
regarding the Parties’ performance of their respective regulatory
responsibilities in accordance with Article 5;

(x)
decide matters which the JDC has the express authority to decide under this
Agreement; and

(xi)
perform other obligations specifically delegated to the JDC under this
Agreement.

2.3    Joint Manufacturing Committee.
(a)
Formation and Purpose. The Parties agree to establish and convene a joint
manufacturing committee (the “JMC”) within [**] after the Effective Date. The
JMC shall consist of representatives from each Party as further described in
Section 2.6(a) and operate in accordance with this Section 2.3 and Section 2.6.
The primary purpose of the JMC shall be to oversee, coordinate and facilitate
the Manufacture of the Licensed Compound Bulk Drug Substance and Licensed
Compound Drug Product.

(b)
Responsibilities of the JMC. The JMC shall:

(i)
discuss manufacturing matters with respect to the Licensed Compound Bulk Drug
Substance and Licensed Compound Drug Product, including the Manufacturing
Process, and discuss and seek approval of the Approved CMO (as more fully set
forth in Section 7.1);

(ii)
facilitate the sharing of the Rolling Forecasts and Long Term Forecasts pursuant
to Section 7.2(e)(i), and review and seek approval of the Annual Global Supply
Commitment pursuant to Section 7.3(a);



27
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(iii)
discuss, coordinate and oversee the Manufacturing Technology Transfer (as more
fully set forth in Section 7.1), including discussing and seeking approval of
the Manufacturing Transition Plan; and

(iv)
perform other obligations specifically delegated to the JMC under this
Agreement.

2.4    Joint Intellectual Property Committee.
(a)
Formation and Purpose. The Parties agree to establish and convene a joint
intellectual property committee (the “JIPC”) within [**] after the Effective
Date. The JIPC shall consist of representatives from each Party as further
described in Section 2.6(a) and operate in accordance with this Section 2.4 and
Section 2.6. The primary purpose of the JIPC shall be to coordinate, oversee,
and provide a venue for discussion of intellectual property strategy,
prosecution, maintenance, and enforcement matters relating to the Licensed
Patents, Joint Patents, Incyte Patents and Patents within the Incyte Development
IP.

(b)
Responsibilities of the JIPC. The JIPC shall:

(i)
discuss, coordinate and oversee the preparation, filing, prosecution and
maintenance of the Licensed Patents (as more fully set forth in Section 9.2);

(ii)
discuss, coordinate and oversee the litigation strategy with respect to any
suits or other actions against any Third Party engaged in any existing, alleged
or threatened infringement of any Licensed Patent or Joint Patent (as more fully
set forth in Section 9.3);

(iii)
discuss, coordinate and oversee matters related to obtaining Patent Extensions
(as more fully set forth in Section 9.4);

(iv)
discuss, coordinate and oversee the litigation strategy with respect to any
Third Party Infringement Claim or Third Party Patent Challenge (as more fully
set forth in Sections 9.5 and 9.6); and

(v)
perform other obligations specifically delegated to the JIPC under this
Agreement.

2.5    Commercialization Coordination Committee.
(a)
Formation and Purpose. The Parties agree to establish and convene a
commercialization coordination committee (the “CCC”) at least [**] prior to the
earlier of the [**] of either [**] or [**]. The CCC shall consist of
representatives from each Party as further described in Section 2.6(a) and
operate in accordance with this Section 2.5 and Section 2.6. The primary purpose
of the CCC shall be to oversee, discuss and coordinate commercial activities
with respect to MacroGenics Combination Regimens and Monotherapy Regimens under
this Agreement;



28
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


provided that, except in connection with forecasting global commercial demand
for Licensed Compound Drug Product in connection with Commercialization of the
Combination Regimens, pursuant to Section 7.3(a), neither Party shall be
obligated to share with the CCC any information, materials or strategy, or to
coordinate on any strategy or commercialization content, with respect to its
Combination Regimens or the Monotherapy Regimen. Notwithstanding anything to the
contrary herein, (a) MacroGenics shall have final decision-making authority with
respect to commercial matters related to MacroGenics Pipeline Assets and,
subject to the remainder of this Section 2.5(a), MacroGenics Combination
Regimens, and (b) Incyte shall have final decision-making authority with respect
to any matters related to the Monotherapy Regimen and any commercial matters
related to the Licensed Product being sold in accordance with its approved
label.
(b)
Responsibilities of the CCC. The CCC shall be advisory in nature and shall not
have any decision-making authority, but shall:

(i)
oversee, discuss and coordinate commercial matters with respect to MacroGenics
Combination Regimens and Monotherapy Regimens, including market landscape,
strategic positioning, communications and promotional strategy and medical
strategy;

(ii)
oversee and coordinate procedures for sharing Information relating to the
labeling of MacroGenics Combination Regimens; and

(iii)
perform other obligations specifically delegated to the CCC under this
Agreement.

(c)
CCC Membership and operations. During the JSC’s first meeting, the JSC will use
good faith efforts to mutually agree upon procedures regarding the membership
and operations of the CCC, it being understood that the CCC shall be advisory in
nature and shall not have any decision-making authority.

2.6    Joint Committee Membership and Operations.
(a)
Membership. Promptly after the Effective Date, each Party shall designate three
(3) representatives to the JSC, up to three (3) representatives to each of the
JDC and JMC, and up to two (2) representatives to the JIPC (each, a “Joint
Committee”). Each Joint Committee may elect to vary the number of
representatives from time to time. Each representative designated by a Party
shall be an employee of such Party or one of its Affiliates and shall have the
appropriate level of experience in the subject area of the applicable Joint
Committee, and at least one (1) representative shall have sufficient seniority
within the applicable Party’s organization to have the necessary decision-making
authority in order for such Joint Committee to fulfill its responsibilities.
Either Party may designate employees as substitutes for any of its Joint
Committee representatives if one (1) or more of such Party’s designated
representatives is unable to be present at a meeting. From time to time, each
Party may replace any of its Joint Committee representatives by written notice
to the other



29
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Party specifying the prior representative(s) and their replacement(s). Each
representative on a Joint Committee shall be bound by confidentiality and
non-use obligations at least as restrictive as those set forth in this
Agreement.
(b)
Joint Committee Chairperson. Each Joint Committee will have a chairperson, to be
designated by MacroGenics initially with respect to the JDC and Incyte initially
with respect to the JSC, JMC, and JIPC, and to be designated by the two Parties
on an alternating basis annually thereafter. The chairperson shall be
responsible for calling and convening meetings of its Joint Committee, but shall
have no special authority over the other members of its Joint Committee, and
shall have no additional voting rights. The chairperson of each Joint Committee
(or its designate) shall: (i) prepare and circulate an agenda reasonably in
advance of each upcoming meeting of such Joint Committee; and (ii) prepare and
issue minutes of such Joint Committee meeting within [**] thereafter. Such
minutes shall not be finalized until each representative on such Joint Committee
reviews and approves such minutes, provided that any minutes shall be deemed
approved unless a Joint Committee representative objects to the accuracy of such
minutes within [**] after the circulation of the minutes. The minutes of each
Joint Committee meeting shall be the Confidential Information of each Party.

(c)
Meetings.

(i)
Timing and Frequency. Promptly following its formation, each Joint Committee
will hold an in-person meeting to establish such Joint Committee’s operating
procedures. After its initial meeting, the JSC shall meet at least once every
Calendar Quarter during the Term (or such other frequency as agreed upon by the
Parties), and each other Joint Committee shall meet as frequently as agreed by
each such Joint Committee, but no less frequently than annually. Additionally,
at least once annually, the Parties will hold an in-person meeting (as set forth
in Section 2.6(c)(ii)(A)) with all Joint Committees in attendance. Additional
meetings of a Joint Committee may be held with the consent of each Party (such
consent not to be unreasonably withheld, delayed or conditioned), as required
under this Agreement or to attempt to resolve any matter or Deadlocked Committee
Matter in accordance with this Agreement. In the case of any matter or
Deadlocked Committee Matter referred to a Joint Committee, such meeting shall be
held within [**] following referral to such Joint Committee, or as soon as
reasonably possible thereafter.

(ii)
Meeting Procedures. Meetings of each Joint Committee shall be effective only if
a majority of representatives of each Party are present or participating. Other
than the initial meeting, each Joint Committee may meet either (A) in person at
either Party’s facilities or at such locations as the Parties may otherwise
agree; or (B) by audio or video teleconference, provided that at least once
annually, each Joint Committee shall meet in person as described in Section
2.6(c)(i). Each Party shall be responsible for all of its own expenses



30
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


incurred in connection with its representatives’ participation in each Joint
Committee meeting, including all travel and lodging. All other Third Party
Expenses incurred by a Joint Committee in furtherance of a Joint Committee
meeting, such as expenses associated with off-site meetings, shall be shared
equally by the Parties.
(iii)
Non-Member Participation. Additional non-members of a Joint Committee having
relevant experience may from time to time be invited to participate in a Joint
Committee meeting, provided that such participants shall have no voting rights
or powers. Non-member participants who are not employees of a Party or its
Affiliates shall only be allowed to attend if: (A) the other Party’s
representatives have consented to the attendance (such consent not to be
unreasonably withheld, delayed or conditioned); (B) such non-member participants
are subject to confidentiality and non-use obligations at least as restrictive
as those set forth in this Agreement, including the provisions of Sections
11.10(a) and 11.10(b), and shall be deemed the “Representatives” of the Party
inviting such participants to the meeting.

(d)
Joint Committee Decisions and Actions. Actions to be taken and decisions to be
made by the JDC, JMC, or JIPC shall be taken or made only following unanimous
agreement, with each Party having one (1) vote. If the JDC, JMC, or JIPC reaches
unanimous agreement on a matter before it for decision, such decision by such
Joint Committee shall be final and binding on the Parties. If the JDC, JMC, or
JIPC fails to reach unanimous agreement on a matter before it for decision
within [**] from the date that the matter is first presented to such Joint
Committee in writing, such matter (a “Deadlocked Committee Matter”) shall be
referred to the JSC for resolution upon the request of either Party pursuant to
Section 2.1(c).

2.7    Additional Subcommittees and Working Groups. Each Joint Committee may
establish other subcommittees or working groups as needed to further the
purposes of this Agreement, including any responsibilities assigned to such
Joint Committee under this Agreement; provided, however, that the JSC shall not
delegate its authority to resolve Deadlocked Committee Matters to a subcommittee
or working group. The purpose, scope and procedures of any such subcommittee or
working group shall be mutually agreed in writing by the Joint Committee that
formed such subcommittee or working group. Actions to be taken and decisions to
be made by such subcommittee or working group shall be taken or made only
following unanimous agreement, with each Party having one (1) vote. If a
subcommittee or working group reaches unanimous agreement on a matter before it
for decision, such decision by such subcommittee or working group shall be final
and binding on the Parties. If a subcommittee or working group fails to reach
unanimous agreement on a matter before it for decision within [**] from the date
that the matter is first presented to such a subcommittee or working group in
writing, such matter shall be referred to the Joint Committee that established
such subcommittee or working group for resolution pursuant to Section 2.6(d)
upon the request of either Party.


31
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


2.8    Authority. The Parties agree that it shall be conclusively presumed that,
unless otherwise explicitly stated, each voting member of each Joint Committee,
or each subcommittee or working group established by a Joint Committee, has the
authority and approval of such member’s respective senior management in casting
his or her vote. Each Joint Committee, and each subcommittee or working group
established by such Joint Committee, shall each have only the powers assigned
expressly to such Joint Committee in this Article 2 and elsewhere in this
Agreement, and shall not have any power to amend, modify or waive compliance
with this Agreement.
2.9    Alliance Managers. Promptly following the Effective Date, each Party
shall designate in writing an Alliance Manager to serve as the primary point of
contact for the Parties regarding all collaboration activities contemplated
under this Agreement. Each Alliance Manager shall facilitate communication and
coordination of the Parties’ activities under this Agreement. The Alliance
Managers shall not be a member of the CCC, or the JSC or any other Joint
Committee. The Alliance Managers shall be allowed to attend, as a non-voting
observer, meetings of the Joint Committees and the CCC, as well as any
subcommittee or working group established by a Joint Committee of which the
Alliance Manager is not a member.
2.10    Decision-Making Limitations. Notwithstanding anything to the contrary in
this Agreement, to the extent that a Party has final decision-making authority
with respect to any matter pursuant to Section 2.1(c), such Party shall not
exercise such final decision-making authority to: (a) expand or reduce either
Party’s rights or obligations in a manner inconsistent with the terms and
conditions of this Agreement or any Ancillary Agreement; (b) determine that such
Party has fulfilled its obligations, or the other Party has breached its
obligations, under this Agreement or any Ancillary Agreement (including
regarding MacroGenics’ performance with respect to the Manufacture and supply of
the Licensed Compound); (c) make any decision that is expressly stated to
require the other Party’s approval or agreement or the approval or agreement of
both Parties under this Agreement or any Ancillary Agreement; (d) make any
decision for which the other Party has expressly been given final
decision-making authority under this Agreement; (e) resolve any dispute
regarding whether a Milestone has been achieved or the amount of any royalties
or other payments owed by one Party to the other Party; (f) hold significantly
more Joint Committee meetings at such Party’s facility than the other Party’s
facility; (g) cause either Party to violate Applicable Law, regulatory
requirements or guidance or industry codes; or (h) establish the [**] required
for the achievement of Proof of Concept in a [**] or [**] of a [**]. If the
Parties fail to mutually agree to the [**] described in (h), then such matter
will be submitted to an independent Third-Party expert (mutually agreed upon by
both Parties) to establish [**] based on an analysis of available or published
data from all of the Approved PD-1 Antibodies, subject to the following
parameters: (A) the [**] shall be consistent with the applicable [**] for which
Approved PD-1 Antibodies have received Regulatory Approval as a Monotherapy
Regimen, as derived from an assessment of monotherapy [**] of Approved PD-1
Antibodies (as of the date on which the applicable Clinical Study data is being
assessed with respect to Proof of Concept) observed in comparable patient
populations and Indications; and (B) the [**] shall be based on the Licensed
Product as a single agent based on the treatment of at least [**] in a specific
Indication at a defined dose and schedule that does not exceed the maximum
tolerated dose of the applicable Licensed Product. For clarity, the foregoing
parameters apply only to the decision of the Third-Party expert, and the JDC may
mutually agree to an [**] or [**] that falls outside of such parameters.
Provided that the decision of such expert falls within the


32
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


foregoing parameters, such decision will be conclusive and binding on the
Parties, except in the case of fraud or manifest error. The Parties shall
equally share the costs and expenses of such expert.
ARTICLE 3
LICENSES
3.1    License to Incyte. Subject to the terms and conditions of this Agreement,
MacroGenics hereby grants to Incyte: (a) an exclusive (subject to Section
3.3(a)), non-transferable (except in accordance with Section 15.4) license, with
the right to grant sublicenses as provided in Section 3.2, under the Licensed
Technology, to use, have used, Develop, have Developed, Manufacture or have
Manufactured, the Licensed Compound and Licensed Products in the Field in the
Territory, including as a Monotherapy Regimen or a component of an Incyte
Combination Regimen, Collaborator Combination Regimen, or MacroGenics
Combination Regimen (but for, clarity, not to use, have used, Develop, have
Developed, Manufacture or have Manufactured, any MacroGenics Pipeline Asset, nor
to conduct or have conducted any MacroGenics Combination Studies); (b) an
exclusive, non-transferable (except in accordance with Section 15.4) license,
with the right to grant sublicenses as provided in Section 3.2, under the
Licensed Technology, to Commercialize or have Commercialized the Licensed
Compound and Licensed Products in the Field in the Territory, including as a
Monotherapy Regimen or a component of an Incyte Combination Regimen or
Collaborator Combination Regimen (but, for clarity, not as a component of any
MacroGenics Combination Regimen); (c) an exclusive, non-transferable (except in
accordance with Section 15.4) license, with the right to grant sublicenses as
provided in Section 3.2, under the (x) Licensed Technology and (y) Label
Combination Patents, to Commercialize or have Commercialized the Licensed
Compound and Licensed Products in the Field in the Territory as a component of a
MacroGenics Combination Regimen in accordance with its approved label, provided
that Incyte shall have no right to conduct any Medical Affairs Activities or
activities directed to marketing, detailing, promoting, educating or any Phase
IV Studies with respect to the Licensed Compound or Licensed Products as a
component of a MacroGenics Combination Regimen other than MacroGenics
Combination Regimen Detailing; (d) a co-exclusive (with MacroGenics),
non-transferable (except in accordance with Section 15.4) license, with the
right to grant sublicenses as provided in Section 3.2, under the (x) Licensed
Technology and (y) Label Combination Patents, to obtain Regulatory Approval of
the Licensed Compound as a component of MacroGenics Combination Regimens and
include such Regulatory Approval in the Licensed Compound label; and (e) a
co-exclusive (with MacroGenics), non-transferable (except in accordance with
Section 15.4) license, with the right to grant sublicenses as provided in
Section 3.2, under the Licensed Technology, to conduct or have conducted (by
Third Party contractors, licensees or other research or Development Partners, as
applicable) preclinical and nonclinical studies with the Licensed Compound and
Licensed Product solely for research and development purposes.
3.2    Sublicensing.
(a)
Incyte shall have the right to grant sublicenses of the rights granted to Incyte
under Sections 3.1 and 3.4 to: (i) its Affiliates through multiple tiers; and
(ii) Third Parties through multiple tiers, subject to the conditions in this
subsection (a). Incyte may, in its discretion, grant any such sublicense to a
Collaborator (pursuant to subsection



33
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(b)) and to any bona fide Development Partners, commercial partners and
distributors. Each sublicense shall refer to this Agreement and, except to the
extent MacroGenics may otherwise agree in writing, be consistent in all material
respects with the terms and conditions of this Agreement. Incyte shall remain
responsible for the performance of its obligations under this Agreement and the
performance of its sublicensees hereunder. Incyte shall provide to MacroGenics
copies of all such sublicenses to Third Parties (whether granted directly by
Incyte or by a Third Party which previously received a sublicense directly or
indirectly from Incyte) within [**] after the execution date of each sublicense;
provided that Incyte shall have the right to redact commercially sensitive
information from such copies, and provided further that Incyte shall provide
financial terms to the extent reasonably necessary for MacroGenics to calculate
amounts due to MacroGenics hereunder (including Monotherapy Sublicense Fees and
Collaborator Sublicense Fees). Information regarding the scope of the license
grants, territory or term of each such sublicense shall not be considered
commercially sensitive.
(b)
Incyte shall require that each Collaborator agrees in writing to the all terms
applicable to a Collaborator or Combination Sponsor under this Agreement, in
addition to the following terms, all of which shall be set forth in a written
agreement executed by Incyte and such Collaborator (the “Collaborator
Contract”): (i) Collaborator or Incyte shall bear all costs and expenses
associated with the conduct of any Collaborator Combination Studies (other than
any Funded Collaborator Combination Studies); (ii) Collaborator shall not have
any input or decision-making authority with respect to any governance matters
related to the Licensed Compound or any Licensed Products under this Agreement;
(iii) Collaborator shall provide to Incyte all data Controlled by Collaborator,
derived from the conduct of any Collaborator Combination Studies as set forth in
Section 5.2(b); (iv) irrespective of inventorship, Collaborator and Incyte shall
jointly own any Invention that relates specifically to the Licensed Compound or
any Licensed Product and results from the conduct of any Collaborator
Combination Studies, together with any intellectual property rights therein
(collectively, “Collaborator Development IP”) and, to the extent necessary to
effectuate the foregoing, each of Incyte and the Collaborator, on behalf of
itself and its Affiliates, shall agree to assign, and shall hereby assign, to
the other party an undivided joint ownership interest in and to the Collaborator
Development IP. Each party shall have the right to practice, Exploit and
license, and assign or transfer its rights in, any Collaborator Development IP
without a duty of accounting to the other party, and each party, on behalf of
itself and its Affiliates, shall hereby waive any right it or its Affiliates may
have under Applicable Laws of any jurisdiction to require any such approval or
accounting; (v) Collaborator shall be subject to oversight and review and/or
approval rights by Incyte with respect to the Development of Collaborator
Combination Regimens, in each case, that are no less stringent than the
oversight and, review and/or approval rights applicable to the Development of
MacroGenics Combination Regimens under this Agreement; and (vi) Incyte shall
require that each Collaborator Contract be assignable upon



34
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


termination of this Agreement at least in those instances where assignment is
required pursuant to Section 12.8.
(c)
MacroGenics shall have the right, in its sole discretion, to grant sublicenses
of any of the rights granted to MacroGenics under Section 3.4 solely in
accordance with Section 3.3(b) and subject to the remainder of this subsection
(c). Each sublicense shall refer to and be subordinate to this Agreement and,
except to the extent the Parties may otherwise agree in writing, any sublicense
must be consistent in all material respects with the terms and conditions of
this Agreement. MacroGenics shall remain fully responsible for the performance
of its obligations under this Agreement and the performance of its sublicensees
hereunder. MacroGenics shall provide to Incyte copies of all such sublicenses to
Third Parties within [**] after the execution date of each sublicense; provided
that MacroGenics shall have the right to redact commercially sensitive
information from such copies. Information regarding the scope of the license
grants, territory or term of each such sublicense shall not be considered
commercially sensitive. MacroGenics shall not have the right, and shall not,
without the prior written approval of Incyte ([**]) (which approval shall not be
unreasonably withheld, conditioned or delayed), grant any sublicenses or allow
any Third Party to exercise on behalf of MacroGenics any of the rights to be
sublicensed to MacroGenics hereunder with respect to the [**] or [**]. Promptly
after the Effective Date, the Parties will meet to discuss and agree upon the
conditions under which MacroGenics may, without the need to obtain Incyte’s
prior written approval, grant sublicenses or otherwise allow Third Parties to
exercise on behalf of MacroGenics any of the rights to be sublicensed to
MacroGenics hereunder with respect to the [**] (the “[**] Conditions”) or [**]
(the “[**] Conditions”); provided that, each of the [**] Conditions and the [**]
Conditions shall not be [**] required under the [**]. (i) Promptly after
execution of the [**] and [**] as described in Section [**], Incyte shall
provide a [**] of the [**] which Incyte [**] to MacroGenics, reasonably
sufficient to [**] the [**]. Within [**] following MacroGenics’ receipt of such
[**], MacroGenics shall notify Incyte whether MacroGenics [**] to [**] under the
[**] and/or the right to [**] or [**] under the [**] (the “[**]”). MacroGenics
may [**] the [**] on a [**], subject to [**] Conditions or the prior written
agreement of Incyte in each instance. (ii) Promptly after execution of each [**]
between Incyte and [**] as described in [**], Incyte shall provide a [**] of the
[**] under which Incyte [**] to MacroGenics, reasonably sufficient to confirm
the [**]. Within [**] following MacroGenics’ receipt of such redacted [**],
MacroGenics shall notify Incyte whether MacroGenics [**] under the [**] and/or
the [**] or [**] under the [**] (the “[**]”). MacroGenics may [**] the [**] on a
[**], subject to satisfaction of the [**] Conditions or the [**] of Incyte in
each instance.

3.3    Retained Rights
(a)
General.



35
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(i)
Retained Exclusive Rights. Notwithstanding anything to the contrary herein,
MacroGenics shall retain the exclusive right: (A) to conduct or have conducted
(by Third Party subcontractors or licensees in accordance with Section 1.94, as
applicable) the MacroGenics Combination Studies; and (B) subject to Section
3.1(a), to Exploit any MacroGenics Pipeline Asset, including as a component of a
MacroGenics Combination Regimen.

(ii)
Other Retained Rights. MacroGenics shall retain, subject to the terms and
conditions of this Agreement: (A) the co-exclusive (with Incyte) right to
conduct or have conducted (by Third Party contractors, licensees or other
research or Development Partners, as applicable) preclinical and nonclinical
studies with the Licensed Compound and Licensed Product solely for research and
development purposes; (B) the non-exclusive right to conduct or have conducted
(by Third Party contractors, licensees in accordance with Section 1.94 or other
research or Development Partners, as applicable) the Ongoing Clinical Study
prior to completion of the Study Transition in accordance with the Study
Transition Plan; and (C) the non-exclusive, non-transferable right to (x)
Manufacture the Licensed Compound Bulk Drug Substance and (y) Manufacture or
have Manufactured the Licensed Compound Drug Product.

(b)
Sublicensing Rights. MacroGenics shall have the right to grant licenses or
sublicenses (as applicable) of the rights retained by or granted to MacroGenics
under Sections 3.3 and 3.4, subject only to the following (and, as applicable,
Section 3.2(c)). In the case of Section 3.3(a)(i)(A), such license or sublicense
(as applicable) shall be solely to those Third Parties referenced in
3.3(a)(i)(A), and shall be solely for the purposes of either (i) Developing a
MacroGenics Pipeline Asset as a component of a MacroGenics Combination Regimen
or (ii) Commercializing a MacroGenics Pipeline Asset as a component of a
MacroGenics Combination Regimen in accordance with its approved label (but, for
clarity, the retained rights and such licenses or sublicenses shall not include
the right to Develop or Commercialize the Licensed Compound or any Monotherapy
Regimen, Incyte Pipeline Asset or Collaborator Pipeline Asset). In the case of
Section 3.3(a)(ii)(C)(x), individual elements of the Manufacturing Process may
be performed by Third Parties on behalf of MacroGenics, provided that
MacroGenics shall in any case continue to conduct the majority of
Manufacturing-related activities in connection with the Manufacture of the
Licensed Compound Bulk Drug Substance, and MacroGenics shall not engage in any
Manufacturing Process technology transfer with any such Third Parties other than
with respect to the specific Manufacturing Process to be conducted by such Third
Parties and only to the extent reasonably required for such Third Parties to
perform such Manufacturing Process.

(c)
Notwithstanding anything to the contrary herein, MacroGenics shall not have any
right to, and shall not, (i) Exploit any Combination Product, or (ii) sell, have
sold, or distribute Licensed Compound Bulk Drug Substance or Licensed Compound
Drug Product other than (x) for use in those activities described in Section
3.3(a), or (y)



36
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


to Incyte for use in the Development activities or the Manufacture of the
Licensed Product. Furthermore, notwithstanding anything to the contrary herein,
MacroGenics shall not have any right to, and shall not, directly or indirectly,
conduct or perform, nor contract with any Third Party to conduct or perform (A)
any Clinical Study of an Incyte Combination Regimen or any Collaborator
Combination Regimen, nor (B) any other Clinical Study that includes the Licensed
Compound and any other specific molecule or molecules (as monotherapies or
combinations) other than a MacroGenics Combination Study (or a Monotherapy Study
pursuant to Section 5.9(c)). In the event that MacroGenics enters into any
collaboration or analogous relationship with respect to the Licensed Compound
involving a Third Party collaborator who owns or Controls an Ancillary Therapy
that is being studied in connection with a MacroGenics Combination Regimen, (x)
MacroGenics shall provide to Incyte all data Controlled by MacroGenics derived
from any arm of the Clinical Study that solely comprises both the Licensed
Compound and the Ancillary Therapy, and (y) MacroGenics shall grant and hereby
grants to Incyte a non-exclusive, irrevocable, perpetual, transferable, fully
paid-up, royalty-free, sublicenseable license under any Information or any
intellectual property Controlled by MacroGenics arising out of any arm of the
Clinical Study that solely comprises both the Licensed Compound and the
Ancillary Therapy for any use consistent with the license granted pursuant to
Section 3.4(a), in each case (of (x) and (y)) to the extent that MacroGenics has
the contractual right to extend such rights, licenses, or sublicenses to Incyte,
as applicable (and MacroGenics shall use Commercially Reasonable Efforts to
obtain such contractual rights from the applicable Third Party collaborator).
Any such Clinical Study shall otherwise be subject to all of the requirements
and limitations set forth herein with respect to MacroGenics Combination Studies
(e.g., the obligations and limitations set forth in Section 4.3 and Article 5).
MacroGenics shall be responsible for any failure of the Third Party collaborator
to comply with the obligations set forth in Section 3.3(b) and in this Section
3.3(c).
3.4    Freedom to Operate Licenses.
(a)
Subject to the terms and conditions of this Agreement and without limiting the
license granted pursuant to Section 3.1, MacroGenics hereby grants to Incyte a
non-exclusive, worldwide, fully-paid, royalty-free, non-transferable (except in
accordance with Section 15.4) license, with the right to grant sublicenses to
the extent provided in Section 3.2(a) and 3.2(b), under (i) any Patents
Controlled by MacroGenics or, subject to Section 15.3(d), its Affiliates as of
the Effective Date or during the Term, including MacroGenics’ interest in any
Joint Patents that Cover the Exploitation of PD-1 Monoclonal Antibodies (the
“MacroGenics PD-1 IP”) except that such license shall not extend to any claims
in any Patents Controlled by MacroGenics that Cover a (x) MacroGenics Pipeline
Asset, (y) Incyte Pipeline Asset or (z) MacroGenics Combination Regimen, unless
such claims are necessary for Incyte to exercise the license granted pursuant to
Section 3.1; and (ii) any other Patents or Know-How Controlled by MacroGenics
or, subject to Section 15.3(d), its Affiliates, as of the Effective Date or
during the Term, including MacroGenics’



37
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


interest in any such Joint Patents that Cover or are embodied in any in vitro
device or other companion diagnostic used to detect, identify and/or diagnose
the presence of PD-1 or PD-L1 for the Exploitation of the Licensed Compound or
Licensed Products (the “MacroGenics CDx IP”), in each case (of (i)-(ii)) to
Exploit the Licensed Compound and Licensed Products in the Field in the
Territory, including as a Monotherapy Regimen or a component of an Incyte
Combination Regimen, Collaborator Combination Regimen or, solely to the extent
permitted under Section 3.1, MacroGenics Combination Regimens (but, for clarity,
not to Exploit any MacroGenics Pipeline Asset). Notwithstanding anything to the
contrary herein, to the extent of any overlap between the license grants under
this Section 3.4(a) and the license grant under Section 3.1, any payment
obligations of Incyte in connection with the license grant under Section 3.1
shall remain unaffected and shall continue in full force and effect. For
clarity, this Section 3.4(a) shall not be construed to limit the rights granted
to Incyte under Section 3.1 to Exploit the Licensed Compound as a component of
an Incyte Combination Regimen.
(b)
Subject to the terms and conditions of this Agreement, Incyte hereby grants to
MacroGenics a non-exclusive, worldwide, fully-paid, royalty-free,
non-transferable (except in accordance with Section 15.4) license, with the
right to grant sublicenses to the extent provided in Section 3.2(c) and Section
3.3(b), under (i) any Patents Controlled by Incyte or its Affiliates, as of the
Effective Date or, subject to Section 15.3(d), during the Term, that Cover the
manufacture of the Licensed Compound, including Incyte’s interest in any such
Joint Patents (the “Incyte PD-1 IP”) except that such license shall not extend
to any claims in any Patents Controlled by Incyte that claim an Incyte Pipeline
Asset or Incyte Combination Regimen, (ii) Incyte Development IP Controlled by
Incyte or its Affiliates that relates specifically to the Licensed Compound (and
not, for clarity, to any Combination Regimen or Pipeline Asset), including
Incyte’s interest in any such Joint Patents or Joint Inventions, (iii) any other
Patents or Know-How Controlled by Incyte or its Affiliates, as of the Effective
Date or, subject to Section 15.3(d), during the Term, that Cover or are embodied
in any in vitro device or other companion diagnostic used to detect, identify
and/or diagnose the presence of PD-1 or PD-L1 for the Development or
Commercialization of the Licensed Compound or Licensed Products, including
Incyte’s interest in any such Joint Patents or Joint Inventions (the “Incyte CDx
IP”) and (iv) any other Patents or Know-How Controlled by Incyte or its
Affiliates, as of the Effective Date or, subject to Section 15.3(d), during the
Term, that relate specifically to the Licensed Compound (and not, for clarity,
to any Combination Regimen), including Incyte’s interest in any such Joint
Patents or Joint Inventions (such Patents, “Incyte Patents” and such Know-How,
“Incyte Know-How”; collectively, “Incyte Technology”), in each case (of
(i)-(iv)) solely to Develop and Commercialize any MacroGenics Pipeline Asset as
a component of a MacroGenics Combination Regimen in accordance with its approved
label (but, for clarity, not to Develop or Commercialize the Licensed Compound
or any Monotherapy Regimen, Incyte Pipeline Asset or Collaborator Pipeline
Asset).



38
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(c)
MacroGenics shall provide to Incyte reasonable access to MacroGenics CDx IP for
the purpose of Incyte’s performance of the Incyte Global Development Plan.
Incyte shall provide to MacroGenics reasonable access to Incyte CDx IP for the
purpose of MacroGenics’ performance of the MacroGenics Global Development Plan.

(d)
(i)    Subject to the terms and conditions of this Agreement, Incyte hereby
grants to MacroGenics a non-exclusive, worldwide, fully-paid, royalty-free
license, non- transferable (except in accordance with Section 15.4) license,
with the right to grant sublicenses to the extent provided in Section 3.2(c) and
Section 3.3(b), to any Incyte Method Claims under any Patent Controlled by
Incyte or (subject to Section 15.3(d)) its Affiliates as of the Effective Date
or during the Term, as necessary to Commercialize the MacroGenics Pipeline Asset
in combination with the Licensed Compound or Licensed Product in accordance with
the approved label of the applicable MacroGenics Combination Regimen. As used
herein, an “Incyte Method Claim” shall mean any claim that claims the method of
using the Combination of the Licensed Compound or Licensed Product with a
MacroGenics Pipeline Asset for the treatment of cancer in the Territory,
excluding claims: (A) for which Incyte does not have the contractual right to
grant the license under this Section 3.4(d)(i); (B) that arise from an Incyte
Pipeline Asset disclosed in the Incyte Global Development Plan under Exhibit
B-1, as of the Effective Date; or (C) that read on or include as an element a
Cancer Treatment Use.

(ii)    Subject to the terms and conditions of this Agreement and without
limiting the license granted pursuant to Section 3.1, MacroGenics hereby grants
to Incyte a non-exclusive, worldwide, fully-paid, royalty-free, non-transferable
(except in accordance with Section 15.4) license, with the right to grant
sublicenses to the extent provided in Section 3.2(a) and 3.2(b), to any
MacroGenics Method Claims under any Patent Controlled by MacroGenics or (subject
to Section 15.3(d)) its Affiliates as of the Effective Date or during the Term,
as necessary to Commercialize the Licensed Compound or Licensed Product in
combination with the Incyte Pipeline Asset in accordance with the approved label
of the applicable Incyte Combination Regimen. As used herein, a “MacroGenics
Method Claim” shall mean any claim that claims the method of using the
Combination of the Licensed Compound or Licensed Product with an Incyte Pipeline
Asset for the treatment of cancer in the Territory, excluding claims: (A) for
which MacroGenics does not have the contractual right to grant the license under
this Section 3.4(d)(ii); (B) that arise from a MacroGenics Pipeline Asset
disclosed in the MacroGenics Global Development Plan under Exhibit B-2, as of
the Effective Date; or (C) that read on or include as an element a Cancer
Treatment Use.
3.5    No Implied Licenses. All licenses and rights are granted only as
expressly provided in this Agreement and no license or other right is or shall
be created or granted under this Agreement by implication, estoppel, or
otherwise. All rights not expressly granted by a Party under this Agreement are
reserved by such Party and may not be used by the other Party for any purpose.


39
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


ARTICLE 4
DEVELOPMENT
4.1    Transition of Ongoing Clinical Study.
(a)
Ongoing Clinical Study. During the period beginning on the Effective Date and
ending on the Study Transition Date, MacroGenics shall use Commercially
Reasonable Efforts to: (i) perform any Development activities assigned to
MacroGenics in the Study Transition Plan; and (ii) subject to subsection (d)
below, conduct (or have conducted by an Affiliate or Third-Party contract
research organization) the ongoing Clinical Study of the Licensed Compound and
all related Development activities that are identified (together with an
estimate of the costs thereof through [**]) on Exhibit E (collectively, the
“Ongoing Clinical Study”).

(b)
IND Transition. Within [**] after the Effective Date, or such other period
defined by the JDC, but in any event no later than [**] (the “IND Transition
Date”), MacroGenics shall transfer to Incyte, and Incyte shall cooperate in good
faith to support MacroGenics’ transfer of, all INDs for the Licensed Compound
(the “MGA012 IND”), in accordance with a transition plan to be approved by the
JDC promptly after the Effective Date (the “IND Transition”; such transition
plan, the “IND Transition Plan”). Each Party shall bear all costs and expenses
incurred by such Party in connection with the IND Transition. Upon the
completion of the IND Transition, Incyte shall be solely responsible, at its
sole cost and expense, for all filings, reports and communications with all
Regulatory Authorities, with respect to the Licensed Products. Upon completion
of the IND Transition, MacroGenics shall, and hereby does, assign to Incyte all
such Regulatory Documentation and shall take all steps reasonably necessary to
effectuate the assignment of all INDs, Regulatory Approval Applications and
Regulatory Approvals included in such Regulatory Documentation to Incyte.

(c)
Study Transition. MacroGenics and Incyte shall jointly cooperate to complete the
transfer to Incyte of the Ongoing Clinical Study, in accordance with a
transition plan and budget to be approved by the JDC (the “Study Transition”;
such transition plan, the “Study Transition Plan”), but in any event to be
completed no later than [**] (the “Study Transition Date”); provided that,
MacroGenics may transfer certain responsibilities with respect to the Ongoing
Clinical Study prior to the Study Transition Date, as determined by the JDC and
set forth in the Study Transition Plan. At all times during the Term, Incyte
shall cooperate in good faith to support MacroGenics’ transfer of the Ongoing
Clinical Study to Incyte.



40
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(d)
Decision-Making; Costs. At all times during the Term, whether prior to or after
the IND Transition Date or the Study Transition Date: (i) Incyte shall have
final decision-making authority with respect to matters related to the Ongoing
Clinical Study (which Incyte shall exercise in good faith); and (ii) Incyte
shall bear any and all FTE Costs and Third Party Expenses incurred by
MacroGenics following the Effective Date directly related to the Ongoing
Clinical Study in accordance with the Study Transition Plan, other than any
costs specifically related and allocable to any MacroGenics Combination Regimen.
Incyte shall reimburse MacroGenics within [**] after receipt of any undisputed
invoice from MacroGenics setting forth such costs.

4.2    Incyte Development Responsibilities.
(a)
General.

(i)
Following the Study Transition Date, subject to Sections 2.2, 3.3, and 4.1,
Incyte shall, at its sole cost and expense, be solely responsible for and have
sole authority over: (a) the Development of the Monotherapy Regimen in the Field
in the Territory (other than pursuant to Section 5.9(c)); and (b) the
Development of Incyte Combination Regimens and Collaborator Combination Regimens
in the Field in the Territory, and will retain final decision-making authority
with respect to each of the foregoing. Notwithstanding the foregoing,
MacroGenics will continue to perform Manufacturing Development work as
determined by the JMC with respect to the Licensed Compound following the Study
Transition Date, and with respect to any such Manufacturing Development that
relates [**] to the Licensed Compound, Incyte shall pay any and all such costs
to the extent required pursuant to subsection (ii) below, and will retain final
decision-making authority with respect to such Manufacturing Development.

(ii)
Incyte shall bear any and all costs and expenses incurred in connection with:
(a) any Development activities that relate to the Monotherapy Regimen (other
than any costs and expenses associated (i) with any monotherapy arms that are
included in any MacroGenics Combination Study or (ii) Monotherapy Studies
conducted pursuant to Section 5.9(c)) or any Incyte Combination Regimens and
Collaborator Combination Regimens, including the Development activities set
forth in this Section 4.2; and (b) any Development activities that are needed to
pursue Regulatory Approval of the Monotherapy Regimen (other than pursuant to
Section 5.9(c)) or any Incyte Combination Regimens. For clarity, except as set
forth in Section 4.1 and in clause (i) above, (x) MacroGenics shall have no
obligation to perform any Development activities that relate to the Monotherapy
Regimen or any Incyte Combination Regimens and Collaborator Combination Regimens
and (y) Incyte shall not be responsible for, and MacroGenics shall bear, any and
all costs and expenses related to the conduct of (A) any MacroGenics Combination
Studies or (B) other Development activities expressly required



41
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


to be conducted by MacroGenics with respect to the Licensed Compound for which
the Agreement does not specify that Incyte shall reimburse MacroGenics for such
Development expenses.
(b)
Clinical Study Registries. Incyte shall be responsible, in accordance with
Applicable Law, for registering in the appropriate clinical trial registry and
posting the results of all Clinical Studies of the Monotherapy Regimen (other
than pursuant to Section 5.9(c)) and Incyte Combination Regimens in the Field in
the Territory. With respect to Clinical Studies of Collaborator Combination
Regimens in the Field in the Territory, either Incyte or Collaborator shall be
responsible (as set forth in the applicable Collaborator Contract), in
accordance with Applicable Law, for registering in the appropriate clinical
trial registry and posting the results of such Clinical Studies.

(c)
Documentation. Incyte shall prepare and maintain, or shall cause to be prepared
and maintained, complete and accurate written records, accounts, notes, reports
and data with respect to Development activities conducted by Incyte pursuant to
this Agreement (including the Incyte Global Development Plan) in good scientific
manner and in conformity with Applicable Law and Incyte’s standard practices,
provided that, in no case shall such records be maintained for less than [**]
following the Calendar Year to which such records pertain (or any longer period
required by Applicable Law).

(d)
Progress Reports. No later than [**] and [**] of each Calendar Year, Incyte
shall provide to MacroGenics in writing (PowerPoint presentations are
acceptable) a report summarizing Incyte’s efforts and progress during the [**]
prior to such date, as applicable, to Develop and seek Regulatory Approval of
the Licensed Compound and any Licensed Products. Each such report shall
describe, among other matters: (a) material Development activities completed
since the last report, including the object and parameters of the Development,
when initiated and when completed; (b) a summary of all material results of any
Monotherapy Studies or Monotherapy Regimens; (c) material Development activities
planned to be undertaken before the next report, including the type and object
of any Clinical Studies to be conducted and their projected starting and
completion dates; (d) a summary of all material updates or developments with
respect to the Manufacturing Process since the date of the last report; and (e)
material changes in Incyte’s Development plans; provided, however, that (i)
Incyte shall not be required to include in such reports any (A) information
relating solely to the Incyte Pipeline Assets or (B) other confidential
information related to the Incyte Pipeline Assets or Incyte Combination
Regimens, in each case as reasonably determined by Incyte in its sole
discretion; (ii) Incyte shall not be required to provide such a report for any
Calendar Quarter in which it provided an update to the Incyte Global Development
Plan pursuant to Section 4.4(a); and (iii) Incyte shall not be required to
provide such a report for any Calendar Quarter in which it provided materially
similar information to any Joint Committee. In addition, Incyte shall promptly
respond to reasonable requests by MacroGenics for



42
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


information regarding Incyte’s Development and Commercialization activities for
the Licensed Compound and Licensed Products, to the extent such information is
necessary to assess Incyte’s compliance with its obligations hereunder.
(e)
Performance.

(i)
With respect to the performance of any Incyte Combination Study or Collaborator
Combination Study hereunder, Incyte shall (and shall require that Collaborator
shall, with respect to any Collaborator Combination Studies): (a) perform the
Combination Study in accordance with this Agreement and all Applicable Law,
including GCP; (b) obtain all approvals and clearances necessary to conduct each
Combination Study, including obtaining customs clearances and approvals from
Regulatory Authorities, institutional review boards and ethics committees; (c)
ensure that all consents required under Applicable Law in connection with such
Combination Study have been obtained prior to commencing any Combination Study;
and (d) not employ or subcontract with any Person or Third Party that has been
debarred by the FDA, is the subject of a conviction described in Section 306 of
the FFDCA or is subject to any similar sanction of other Governmental
Authorities in the Territory, and promptly remove any such Person or Third Party
from performing any activities related to any Combination Study.

(ii)
Incyte shall require that Collaborators shall perform all Collaborator
Combination Studies in accordance with the applicable Collaborator Contract and
all applicable terms and conditions of this Agreement. For the avoidance of
doubt, Incyte, as the Controlling Party, shall be responsible for the failure of
a Collaborator to fulfill any obligation owed to MacroGenics pursuant to this
Agreement in connection with any Collaborator Combination Studies, Collaborator
Pipeline Assets or any Collaborator Combination Regimen, including any
regulatory or other requirements related thereto, irrespective of which party
performs the relevant obligation or to whom the relevant obligation is
addressed.

(f)
Diligence. Incyte shall use Commercially Reasonable Efforts to: (i) complete the
Ongoing Clinical Study as described in Exhibit E, subject to amendments to the
protocol therefor and to corresponding portions of the Incyte Global Development
Plan by Incyte in the exercise of its reasonable business judgment and (ii)
Develop the Monotherapy Regimen and one (1) or more Incyte Combination Regimens.

4.3    MacroGenics Development Responsibilities.
(a)
General. MacroGenics shall, at its sole cost and expense, have the sole right to
conduct, or have conducted, MacroGenics Combination Studies and shall retain
final decision-making authority with respect thereto, subject to the remainder
of this Section 4.3. Notwithstanding anything to the contrary in this Section
4.3, the protocol synopses for the MacroGenics Combination Studies in Exhibit
B-2 have been



43
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


reviewed and pre-approved by Incyte prior to the Execution Date. Accordingly,
Incyte will not have any further right to review, approve or object to the
design or conduct of any such studies, unless the components outlined in the
protocol synopsis reviewed by Incyte are materially different from the
corresponding components in the protocol prior to its first submission to a
Regulatory Authority, in which case Incyte shall be given a subsequent
opportunity and right to review, comment on and object to the updated protocol
synopsis before such submission.
(b)
MacroGenics Combination Studies.

(i)
For a period of [**] following the Effective Date, MacroGenics shall provide to
Incyte, through the JDC, a protocol synopsis (in a consistent format as included
in Exhibit B-2) for each MacroGenics Combination Study (but for clarity,
excluding any Phase IV Studies) proposed to be conducted by or on behalf of
MacroGenics (which synopsis may be redacted by MacroGenics with respect to any
MacroGenics Pipeline Asset Information), and:

(1)
Without limiting Section 4.3(c), Incyte shall have the right to object to the
design or conduct of such MacroGenics Combination Study in the event that Incyte
[**] that [**] could [**] to its [**] ([**], a “[**]”; an objection pursuant to
this Section 4.3(b)(i)(1), an “Incyte [**] Objection”), provided that, any such
Incyte [**] Objection: (A) specifically identifies, in reasonable detail, the
potential [**] such proposed MacroGenics Combination Study may pose; and (B) is
provided in writing to MacroGenics within [**] following the provision of the
protocol synopsis to the JDC. MacroGenics may proceed with any such MacroGenics
Combination Study in the event that Incyte does not provide written notice of an
Incyte [**] Objection within such [**] period, unless the components outlined in
the protocol synopsis reviewed by Incyte are materially different from the
corresponding components in the full protocol prior to its first submission to a
Regulatory Authority, in which case Incyte shall be given a subsequent
opportunity and right to review and comment on an updated protocol synopsis
within [**] of receipt of such updated protocol synopsis.

(2)
In the event Incyte timely delivers notice of an Incyte [**] Objection to
MacroGenics: (A) the Parties shall, within [**] following the delivery of such
notice, convene the JDC for the purpose of discussing the MacroGenics
Combination Study, and MacroGenics shall consider in good faith any comments
from Incyte related to the design and conduct of such study, with MacroGenics
using Commercially Reasonable Efforts to resolve the Incyte [**] Objection, and
(B) without the prior written approval of Incyte (not to be unreasonably
withheld, conditioned or delayed; provided, however, that



44
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


withholding, conditioning or delaying such approval based on the continued
existence of a [**] shall be deemed not unreasonable), MacroGenics shall not
conduct or have conducted such MacroGenics Combination Study.
(3)
In the event of any dispute relating to a matter set forth in this subsection
(i), if such dispute remains unresolved after discussion through the JDC and
escalation pursuant to Section 2.1(c), MacroGenics shall have final
decision-making authority with respect thereto. Notwithstanding anything to the
contrary herein, the time period for review of the protocol synopsis, from
MacroGenics’ first provision of the protocol synopsis to Incyte and any final
casting vote in the JDC in the event of a dispute shall never exceed [**].

(4)
For a period ending on the earlier (x) [**] following the Effective Date or (y)
achievement of the first Licensed Compound Approval by either the FDA or EMA,
after the first submission of any MacroGenics Combination Study protocol to a
Regulatory Authority in accordance with Section 4.3(a) and Section 4.3(b),
MacroGenics shall provide to Incyte an updated protocol synopsis to reflect any
material amendments to the corresponding protocol as may be adopted from time to
time, and Incyte shall have the right to review and comment on such amendments.

(ii)
With respect to any MacroGenics Combination Study, but without limiting the
rights of Incyte pursuant to Section 4.3(c) with respect to Clinical Studies
including a MacroGenics PD-1 Control Arm, MacroGenics shall employ a dosage or
schedule of the Licensed Compound that (A) is consistent with a dosage or
schedule of the Licensed Compound that has been previously tested in a Phase II
Study or Phase III Study, (B) is consistent with a dosage or schedule previously
recommended or required by a Regulatory Authority, or (C) has not been
previously tested in any Clinical Study and is reasonably expected by the JDC
not to pose any [**]. In the event of any dispute relating to a matter set forth
in this subsection (ii), if such dispute remains unresolved after discussion
through the JDC and escalation pursuant to Section 2.1(c), MacroGenics shall
have final decision-making authority with respect thereto; provided that, the
time period from the start of such dispute to its resolution shall never exceed
[**].

(c)
MacroGenics Combination Studies that Include a MacroGenics PD-1 Control Arm.
Without limiting Incyte’s rights under Section 4.3(b), commencing on the
Effective Date and lasting until achievement of the Licensed Compound Approval
by either the FDA or EMA, MacroGenics shall provide to Incyte, through the JDC,
(i) a copy of the detailed full protocol of each Clinical Study that includes a
MacroGenics PD-1 Control Arm planned to be conducted by or on behalf of



45
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


MacroGenics (which protocol may be redacted by MacroGenics with respect to any
MacroGenics Pipeline Asset Information), and (ii) a written statement explaining
why such Clinical Study design is likely to be required or recommended by a Core
Regulatory Authority in order to achieve Regulatory Approval of the applicable
MacroGenics Combination Regimen:
(i)
Incyte shall have the right to reasonably object to the conduct of such Clinical
Study that includes a MacroGenics PD-1 Control Arm, in the event that Incyte
provides notice of such objection in writing to MacroGenics within [**]
following the provision of the detailed full protocol to the JDC (the “Incyte
Objection”). Subject to the provisions of Section 4.3(b), MacroGenics may
proceed with any such study in the event that Incyte does not provide written
notice of an Incyte Objection within such [**] period.

(ii)
In the event Incyte timely delivers notice of an Incyte Objection to
MacroGenics, the Parties shall, within [**] following the delivery of such
notice, convene the JDC for the purpose of discussing the basis of the Incyte
Objection. To the extent applicable, Incyte shall inform MacroGenics [**] that
such MacroGenics PD-1 Control Arm is reasonably expected to [**] the [**] of the
Licensed Compound (a “[**]”).

(iii)
If MacroGenics reasonably believes that the completion of the proposed
MacroGenics PD-1 Control Arm will be required or recommended by a Core
Regulatory Authority in order to achieve Regulatory Approval of a MacroGenics
Combination Regimen, MacroGenics shall notify Incyte (via the JDC), and the
Parties shall discuss in good faith whether reasonable modifications to the
study protocol can be made or if alternative strategies can be employed (e.g.,
Incyte providing necessary components of care data to MacroGenics for submission
to the applicable Regulatory Authority) in order to address the Incyte Objection
or in order to avoid the necessity for the MacroGenics PD-1 Control Arm.
MacroGenics shall reasonably incorporate into its protocol any modifications
mutually agreed upon by the Parties.

(iv)
If, following the procedures described in subsections (ii) and (iii) above,
MacroGenics reasonably continues to believe that the completion of the proposed
MacroGenics PD-1 Control Arm will be required in order to achieve Regulatory
Approval of a MacroGenics Combination Regimen, MacroGenics shall have the right
to proceed with the conduct of such proposed Clinical Study.

(v)
MacroGenics shall not conduct any Clinical Study that includes both the Licensed
Compound and an anti-PD-1/PD-L1 Monoclonal Antibody owned or Controlled by
MacroGenics (or any Acquirer of MacroGenics or its or their Affiliates), and
MacroGenics shall not enable any Third Party to conduct any such study.



46
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(d)
Clinical Study Registries. For all Clinical Studies of MacroGenics Combination
Regimens in the Field in the Territory, MacroGenics shall be responsible, in
accordance with Applicable Law, for registering in and maintaining the
appropriate clinical trial registry and posting the results of such Clinical
Studies.

(e)
Documentation. MacroGenics shall prepare and maintain, or shall cause to be
prepared and maintained, complete and accurate written records, accounts, notes,
reports, data and all related documentation pertaining to each MacroGenics
Combination Study in good scientific manner and in compliance with Applicable
Law and MacroGenics’ standard practices; provided that in no case shall such
records be maintained for less than [**] following the Calendar Year to which
such records pertain (or any longer period required by Applicable Law).

(f)
Progress Reports. No later than [**] and [**] of each Calendar Year, MacroGenics
shall provide to Incyte in writing a report (PowerPoint presentations are
acceptable) detailing MacroGenics’ efforts and progress during the [**] prior to
such date, as applicable, to Develop and seek Regulatory Approval of any
MacroGenics Combination Regimen and to conduct other research and Development
activities with respect to the Licensed Compound pursuant to Section 3.3(a).
Each such report shall describe, among other matters: (i) material Development
activities completed since the last report, including the object and parameters
of the Development, when initiated, when completed and, for a period of [**]
following the Effective Date, a summary of all material results (provided,
however, that MacroGenics shall not be required to include in such summary of
material results any MacroGenics Pipeline Asset Information, as reasonably
determined by MacroGenics in its sole discretion); (ii) material Development
activities planned to be undertaken before the next report, including the type
and object of any MacroGenics Combination Studies to be conducted and their
projected starting and completion dates; (iii) a summary of all material updates
or developments with respect to the Manufacturing Process since the date of the
last report; and (iv) material changes in MacroGenics’ Development plans;
provided however, that (x) MacroGenics shall not be required to provide such a
report for any Calendar Quarter in which it provided an update to the
MacroGenics Global Development Plan pursuant to Section 4.4(b); and (y)
MacroGenics shall not be required to provide such a report for any Calendar
Quarter in which it provided materially similar information to any Joint
Committee. In addition, MacroGenics shall promptly respond to reasonable
requests by Incyte for information regarding MacroGenics’ Development activities
for the MacroGenics Combination Regimen, to the extent such information is
necessary to assess MacroGenics’ compliance with its obligations hereunder.

(g)
Performance. With respect to the performance of any MacroGenics Combination
Study, MacroGenics shall: (i) perform the Combination Study in accordance with
this Agreement, the applicable protocol and all Applicable Law, including GCP;
(ii) obtain all approvals and clearances necessary to conduct each Combination
Study, including obtaining customs clearances and approvals from Regulatory
Authorities,



47
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


institutional review boards and ethics committees; (iii) ensure that all
consents required under Applicable Law in connection with such Combination Study
have been obtained prior to commencing any Combination Study; and (iv) not
employ or subcontract with any Person or Third Party that has been debarred by
the FDA, is the subject of a conviction described in Section 306 of the FFDCA or
is subject to any similar sanction of other Governmental Authorities in the
Territory, and promptly remove any such Person or Third Party from performing
any activities related to any Combination Study.
4.4    Global Development Plans.
(a)
Incyte Global Development Plan. The Incyte Global Development Plan shall
include, among other things: (i) material Development activities reasonably
anticipated to be undertaken by Incyte to advance the Development of the
Licensed Compound and any Products, including high level summaries of the design
for any Clinical Study (which will specify key endpoints, projected dosing
and/or scheduling for the Licensed Product, and number of patients expected to
be enrolled); (ii) activities to be undertaken by Incyte to further develop the
Manufacturing Process; and (iii) estimated timelines regarding the foregoing
activities, including estimated timelines associated with the preparation of any
material Regulatory Documentation. Incyte shall submit any updates and/or
amendments to the then-current Incyte Global Development Plan to the JDC, for
the JDC’s review pursuant to Section 2.2. Incyte shall update the Incyte Global
Development Plan no less frequently than [**] during the Term; provided that,
any amended Incyte Global Development Plan shall be consistent with Incyte’s
diligence obligations set forth in Section 4.2(e), 4.2(f) and 6.1(d). In
addition to the [**] update of the Incyte Global Development Plan, the JDC shall
review any Incyte updates to the then-current Incyte Global Development Plan.
Upon reasonable advance notice, at the request of the JDC, Incyte agrees to make
its employees and consultants reasonably available at their respective places of
employment to consult with MacroGenics on issues arising in connection with the
Incyte Global Development Plan and the MacroGenics Global Development Plan.
Notwithstanding anything to the contrary herein, Incyte shall have final
decision-making authority on all matters related to Monotherapy Studies or
Incyte Combination Studies being conducted by or on behalf of Incyte pursuant to
the Incyte Global Development Plan.

(b)
MacroGenics Global Development Plan. The MacroGenics Global Development Plan
shall include, among other things: (i) all material Development activities
reasonably anticipated to be undertaken by MacroGenics to advance the
Development of the MacroGenics Combination Regimens, including high level
summaries of (x) the design for any Clinical Study (which will specify key
endpoints, projected dosing and/or scheduling for the Licensed Product, and
number of patients expected to be enrolled, and (y) other research and
Development activities to be conducted by MacroGenics in connection with the
Licensed Compound pursuant to Section 3.3(a)); and (ii) estimated timelines
regarding the foregoing activities,



48
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


including estimated timelines associated with the preparation of any material
Regulatory Documentation. MacroGenics shall submit any updates and/or amendments
to the then-current MacroGenics Global Development Plan to the JDC, for the
JDC’s review and approval (to the extent required) pursuant to Section 2.2 and
Section 4.3, MacroGenics shall update the MacroGenics Global Development Plan no
less frequently than [**] during the Term; provided that, any amended
MacroGenics Global Development Plan shall be consistent with MacroGenics’
obligations set forth in Section 4.1(a) and 4.3(g). In addition to the [**]
update of the MacroGenics Global Development Plan, the JDC shall review any
MacroGenics updates to the then-current MacroGenics Global Development Plan.
Upon reasonable advance notice, at the request of the JDC, MacroGenics agrees to
make its employees and consultants reasonably available at their respective
places of employment to consult with Incyte on issues arising in connection with
the Incyte Global Development Plan and the MacroGenics Global Development Plan.
Notwithstanding anything to the contrary herein, but subject to Section 4.3,
MacroGenics shall have final decision-making authority on all matters related to
MacroGenics Combination Studies being conducted by or on behalf of MacroGenics
pursuant to the MacroGenics Global Development Plan.
4.5    Delegation of Development Activities. Each Party may delegate the
performance of any Development activities conducted in accordance with this
Article 4 to any bona fide licensee in accordance with Section 3.2 or Third
Party subcontractor, provided that: (a) such licensee or subcontractor has
entered or shall enter into, prior to performing activities under this
Agreement, an appropriate written agreement (“Development Agreement”) that shall
require, among other things, such licensee or subcontractor to be bound by
obligations of confidentiality that are no less restrictive than the obligations
set forth in Article 11; (b) such Party shall oversee the performance of any
delegated activities in a manner that would be reasonably expected to result in
their successful and timely completion; and (c) such Party shall at all times
remain responsible for the performance of such delegated activities as if such
activities were performed by such Party. In addition, if Incyte is the
delegating Party, Incyte shall require that any Development Agreement executed
between Incyte and any of its licensees or Third Party subcontractors shall
permit the assignment of such agreement, in its entirety, to MacroGenics, upon
the termination of this Agreement (other than in connection with Section 12.9),
without any objection rights by the applicable licensee or subcontractor. For
clarity: (i) MacroGenics may have funded or supported any MacroGenics
Combination Studies and related activities pursuant to this Article 4 as
investigator-sponsored Clinical Studies or conducted such Clinical Studies in
collaboration with any academic institution; and (ii) Incyte may have funded or
supported any Monotherapy Studies, Incyte Combination Studies, or related
activities pursuant to this Article 4 as investigator-sponsored Clinical Studies
or conducted such Clinical Studies in collaboration with any academic
institution.
4.6    Compliance with Law; Other Requirements.
(a)
Each Party shall (and Incyte shall require that each Collaborator shall) conduct
all Development activities related to any Compounds or Products, in good
scientific



49
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


manner and in compliance in all material respects with all Applicable Law,
including applicable national and international (e.g., ICH, GCP, GLP, and GMP)
guidelines.
(b)
With respect to the conduct of a Non-Registrational Study in or including the
same Indication subtype and line of therapy (the “Indication Population”) for
which the Licensed Compound has received Regulatory Approval in a country in
which the Non-Registrational Study is being conducted, if the Non-Registrational
Study [**] (each of which meets the Indication Population criteria) in the
Indication Population with the Licensed Product (on an Indication
Population-by-Indication Population basis across all Clinical Studies and across
all such country(ies) in which Regulatory Approval has been received) (the
“[**]”), then, for clinical supply of the Licensed Compound to be administered
to Indication Population patients [**] of the [**] in such country(ies):

(i)
where MacroGenics is the Combination Sponsor, MacroGenics shall either (x)
obtain such clinical supply from Incyte at [**] of Incyte’s generally-applicable
transfer price for commercial supply of the Licensed Compound in the applicable
countries, or (y) continue to provide such clinical supply to such
Non-Registrational Study and pay to Incyte an amount that results in Incyte
receiving the same consideration that Incyte would receive pursuant to clause
(x) above net of Incyte’s Manufacturing Expenses for such clinical supply; and

(ii)
In addition to paying MacroGenics its Manufacturing Expenses for such clinical
supply under Article 7, where Incyte is the Combination Sponsor, Incyte shall
pay to MacroGenics an additional amount equal to [**] of Incyte’s
generally-applicable transfer price for commercial supply of the Licensed
Compound in the applicable countries.

For clarity, such use of the Licensed Compound under this Section 4.6(b) shall
not give rise to any Net Sales.
(c)
Where MacroGenics is the Combination Sponsor, the restrictions in Section 4.6(b)
above shall not apply to any Non-Registrational Study in an Indication
Population to the extent MacroGenics achieved Regulatory Approval of a
MacroGenics Combination Regimen in such Indication Population before Incyte, its
Affiliates, or sublicensees (including Collaborators) achieved Regulatory
Approval of a Licensed Product in such Indication Population. Where Incyte is
the Combination Sponsor or conducting a Monotherapy Study, the restrictions in
Section 4.6(b) above shall only apply to Non-Registrational Studies in an
Indication Population to the extent MacroGenics achieved Regulatory Approval of
a MacroGenics Combination Regimen in such Indication Population before Incyte,
its Affiliates, or sublicensees (including Collaborators) achieved Regulatory
Approval of a Licensed Product in such Indication Population (and, for clarity,
only when such Non-Registrational Studies otherwise meet the criteria set forth
in the introductory paragraph to Section 4.6(b)).



50
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


ARTICLE 5
REGULATORY RESPONSIBILITIES
5.1    Data Sharing: Licensed Compound.
(a)
Initial Information Transfer. Upon Incyte’s written request (but in no event
later than [**] after the Effective Date), MacroGenics shall deliver to Incyte
electronic copies (unless otherwise required by Applicable Law) of all
Regulatory Documentation relating [**] to the Licensed Compound or Licensed
Products that is Controlled by MacroGenics or its Affiliates, but excluding any
MacroGenics Pipeline Asset Information or any Regulatory Documentation or
Information relating specifically to a MacroGenics Pipeline Asset (the
“Transferred Documentation”; such transfer, the “Information Transfer”);
provided that, to the extent that, during the Term, MacroGenics or its
Affiliates Control any other Information relating to the Licensed Compound or
Licensed Products that is (i) solely related to the Licensed Compound or
Licensed Product, (ii) necessary for Incyte to perform its obligations or
exercise its rights under this Agreement, or (iii) reasonably requested by
Incyte for such purpose in (i) or (ii), MacroGenics shall promptly provide such
Information.

(b)
Incyte Monotherapy Data. During the Term, subject to Sections 5.2, 5.3 and 5.6,
Incyte shall deliver to MacroGenics electronic copies (unless otherwise required
by Applicable Law) of any then-current data Controlled by Incyte relating to the
Licensed Compound and derived from Development of the Monotherapy Regimen,
including any applicable preclinical safety data or clinical safety data in
accordance with the Pharmacovigilance Agreement (including adverse event data),
biocomparability data, biomarker data, response rate and other efficacy data,
mechanistic data and other activity data, as reasonably requested by MacroGenics
from time to time (subject to the Pharmacovigilance Agreement or as required by
Applicable Law, such requests not to be made more frequently than [**] per
Calendar Quarter following the [**] of the Effective Date). MacroGenics shall be
free to use such Incyte data for any purpose consistent with the rights
expressly retained by or granted to MacroGenics pursuant to Section 3.3 and the
license granted pursuant to Section 3.4(b).

(c)
MacroGenics Monotherapy Data and Ongoing Clinical Study Data. During the Term,
subject to Sections 5.2, 5.3 and 5.6, MacroGenics shall deliver to Incyte
electronic copies (unless otherwise required by Applicable Law) of any
then-current data Controlled by MacroGenics (i) relating to any anti-PD-1
Monoclonal Antibody being evaluated as a MacroGenics PD-1 Control Arm, or (ii)
relating to the Licensed Compound and arising out of or in connection with the
Ongoing Clinical Study or a Required Monotherapy Study conducted by MacroGenics,
including in all cases (of (i) through (ii)) any applicable preclinical safety
data or clinical safety data in accordance with the Pharmacovigilance Agreement
(including adverse event data), biocomparability data, biomarker data, response
rate and other efficacy data, mechanistic data and other activity data, as
reasonably requested by Incyte from



51
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


time to time (but subject to the Pharmacovigilance Agreement or as required by
Applicable Law, such request not to be made more frequently than [**] per
Calendar Quarter following the [**] of the Effective Date). Incyte shall be free
to use such data for any purpose consistent with the license granted pursuant to
Section 3.1.
(d)
MacroGenics Research and Development Activities. In addition, as reasonably
requested by Incyte in writing from time to time, MacroGenics shall deliver to
Incyte electronic copies of all other material Information related to the
Licensed Compound (but excluding Information related to the MacroGenics
Combination Regimen or any MacroGenics Pipeline Asset, unless such Information
is necessary for Incyte to receive Regulatory Approval of the Licensed Compound
as a component of a MacroGenics Combination Regimen) arising out of MacroGenics’
conduct of research and Development activities with respect to the Licensed
Compound pursuant to Section 3.3. Subject to the Pharmacovigilance Agreement or
as required by Applicable Law, such request shall not be made more frequently
than [**] per Calendar Quarter. Incyte shall be limited to use such MacroGenics
data solely for purposes consistent with the license granted pursuant to Section
3.1.

5.2    Data Sharing: Combination Regimens.
(a)
Incyte Responsibilities. Within [**] after Incyte’s receipt of a written request
from MacroGenics, Incyte shall provide to MacroGenics, subject to Section 5.3,
copies of and other access to any then-current data Controlled by Incyte or (to
the extent Incyte is able to obtain permission to grant such right and access
from the Collaborator in connection with a Collaborator Combination Study,
through the use of Commercially Reasonable Efforts, in the case of such data
that Collaborator is not required to provide pursuant to an applicable
Collaborator Contract) any Collaborator, derived from the conduct of any Incyte
Combination Studies and/or Collaborator Combination Studies, that is [**]
related to the Licensed Compound or Licensed Products, including applicable
safety data (including adverse event data), as necessary for MacroGenics to
comply with applicable regulatory requirements or requests by Regulatory
Authorities for the Development of, or seeking of Regulatory Approval of, any
MacroGenics Pipeline Asset as a component of a MacroGenics Combination Regimen
or for the Commercialization of any MacroGenics Pipeline Asset in accordance
with such Regulatory Approval. If Incyte conducts a Clinical Study with respect
to the Licensed Compound involving a Third Party collaborator who owns or
Controls an Ancillary Therapy that is being studied in connection with an Incyte
Combination Regimen, (x) Incyte shall provide to MacroGenics all data Controlled
by Incyte derived from any arm of the Clinical Study that solely comprises both
the Licensed Compound and the Ancillary Therapy, and (y) Incyte shall grant and
hereby grants to Incyte a non-exclusive, irrevocable, perpetual, transferable,
fully paid-up, royalty-free, sublicenseable license under any Information or any
intellectual property arising out of any arm of the Clinical Study that solely
comprises both the Licensed Compound and the Ancillary Therapy for any use
consistent with the license granted pursuant to Section 3.4(b), in each case



52
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(of (x) and (y)) to the extent that Incyte has the contractual right to extend
such rights, licenses, or sublicenses to MacroGenics, as applicable (and Incyte
shall use Commercially Reasonable Efforts to obtain such contractual rights from
the applicable Third Party collaborator).
(b)
Collaborator Responsibilities. Without limiting the generality of the foregoing,
Incyte shall require that each Collaborator Contract contains terms as least as
protective of Incyte as the following terms set forth in this Section 5.2(b).
Promptly, but in any event within [**] after Collaborator’s receipt of a written
request from Incyte, Collaborator shall provide to Incyte copies of and other
access to any then-current Information Controlled by Collaborator, derived from
the Development of any Collaborator Combination Studies, including any
applicable preclinical safety data or clinical safety data (including adverse
event data on terms generally consistent with the Pharmacovigilance Agreement),
biocomparability data, biomarker data, response rate and other efficacy data,
mechanistic data and activity data, as reasonably requested by Incyte from time
to time, as necessary for Incyte to seek Regulatory Approval of the Licensed
Compound as a component of the Collaborator Combination Regimen or Commercialize
the Licensed Compound as a component of a Collaborator Combination Regimen.

(c)
MacroGenics Responsibilities.

(i)
Within [**] after MacroGenics’ receipt of a written request from Incyte,
MacroGenics shall provide to Incyte, subject to Section 5.3, copies (unless
otherwise required by Applicable Law) of and access to any then-current
Information Controlled by MacroGenics or its Affiliates or licensees derived
from the conduct of the MacroGenics Combination Studies that relates [**] to the
Licensed Compound or Licensed Product, including any applicable preclinical
safety data or clinical safety data (including adverse event data in accordance
with the Pharmacovigilance Agreement), biocomparability data, biomarker data,
mechanistic data and activity data as reasonably requested by Incyte from time
to time (the “MacroGenics Licensed Compound Data”). Incyte shall be free to use
such MacroGenics Licensed Compound Data for any purpose consistent with the
license granted pursuant to Section 3.1.

(ii)
At least [**] prior to the anticipated database lock of any MacroGenics
Combination Study that MacroGenics intends to submit for Regulatory Approval of
a MacroGenics Combination Regimen, the Parties shall initiate discussions to
negotiate and finalize a mutually agreeable Regulatory Agreement.

(iii)
Within [**] after database lock of any such MacroGenics Combination Study,
MacroGenics shall provide to Incyte, subject to Section 5.3, copies (unless
otherwise required by Applicable Law) of and access to any then-current
Information Controlled by MacroGenics or its Affiliates or licensees derived



53
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


from the conduct of such MacroGenics Combination Study that relates to the
Licensed Compound, a Licensed Product or any MacroGenics Combination Regimen,
which may include applicable preclinical safety data or clinical safety data
(including adverse event data in accordance with the Pharmacovigilance
Agreement), biocomparability data, biomarker data, mechanistic data and activity
data as reasonably requested by Incyte from time to time (but excluding, in all
cases, Information that is solely related to any MacroGenics Pipeline Asset
unless such Information is necessary for Incyte to seek Regulatory Approval of
the Licensed Compound as a component of a MacroGenics Combination Regimen in
accordance with Section 5.8) to the extent such Information is necessary for
Incyte to (A) comply with any request or requirement by a Regulatory Authority,
(B) seek Regulatory Approval of the Licensed Compound as a component of a
MacroGenics Combination Regimen and expand the Licensed Compound label to
include such Regulatory Approval in accordance with Section 5.8(c) or (C) to
conduct MacroGenics Combination Regimen Detailing (and excluding in all cases,
the right to Commercialize any MacroGenics Pipeline Asset) (the “Required
Regulatory Data”). For clarity, each Party will separately submit any
non-clinical and any chemistry, manufacturing and controls (CMC) information
specific to its Compound directly to any Regulatory Authorities.
5.3    Data Sharing Limitations. Neither Party nor its Affiliates or
sublicensees (including Collaborators) (the “delivering Party”) shall have the
obligation to provide to any other Party or any Collaborator (the “receiving
Party”), and the receiving Party shall have no right to access, any of the
delivering Party’s data that is not [**] related to the Licensed Compound or
Licensed Products (unless, and to the extent, such Information is necessary for
the other Party to perform its obligations or exercise its rights under this
Agreement). Notwithstanding the foregoing, MacroGenics will provide all data
under its Control that is necessary for Incyte to Develop and/or Commercialize
the Monotherapy Regimen and seek Regulatory Approval of the Licensed Compound as
a component of a MacroGenics Combination Regimen in accordance with Section 5.8.
Incyte and Collaborators will each provide to MacroGenics copies of all data
under Incyte’s Control related specifically and solely to the Licensed Compound
that is derived from any Monotherapy Regimen as necessary for MacroGenics to
Develop any MacroGenics Combination Regimen or Commercialize the MacroGenics
Pipeline Asset as a component of a MacroGenics Combination Regimen.
Notwithstanding the foregoing, any safety data that is related to the Licensed
Compound or MacroGenics Combination Regimen shall not be excluded from the data
sharing obligations under Sections 5.1, 5.2 and 5.3 but rather shall be shared
to the extent set forth in the Pharmacovigilance Agreement. Additionally,
notwithstanding anything to the contrary herein, any data or other information
disclosed by the delivering Party pursuant to Sections 5.1 or 5.2 shall, to the
extent permissible: (A) be subject to reasonable redaction with respect to any
information that the delivering Party deems commercially sensitive, confidential
or proprietary, including any data or information relating [**] to proprietary
product(s) of the delivering Party, its Affiliates or any Third Party that is
not a receiving Party hereunder (e.g., Pipeline Assets), to the extent the same
would not unreasonably limit the receiving Party’s ability (i) to interpret any
Clinical Study results, and (ii)


54
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


where Incyte is the receiving Party, to seek Regulatory Approval of the Licensed
Compound as a component of the MacroGenics Combination Regimen; and (B) to the
extent disclosed, constitute Confidential Information of the delivering Party
(provided that, as between the Parties, any information disclosed by
Collaborator shall be deemed Incyte’s Confidential Information). Notwithstanding
anything to the contrary herein, each Party shall provide the other Party with
any Licensed Compound “components of care” data that is owned or Controlled by
such Party, as required or requested by a Regulatory Authority to support
Regulatory Approval by the other Party of any Monotherapy Regimen, Incyte
Combination Regimen, Collaborator Combination Regimen, or MacroGenics
Combination Regimen, as applicable. Nothing contained in this Section 5.3 shall
limit the obligations of either Party or a Collaborator pursuant to Sections
5.1(a), 5.2 and 5.3 as applicable, except that in all cases, the delivering
Party shall have no obligation pursuant to Section 5.2 to provide any data
generated pursuant to a blinded Clinical Study until such time as the applicable
Clinical Study has been unblinded.
5.4    Right of Reference.
(a)
Incyte Responsibilities. Within [**] after Incyte’s receipt of a written request
from MacroGenics, Incyte shall grant, and hereby grants, and shall require its
sublicensees to grant, to MacroGenics and/or the applicable Regulatory
Authorities, subject to Section 5.3, a cross-reference letter or similar
communication to grant MacroGenics a Right of Reference to any Regulatory
Documentation related specifically to the Licensed Compound or any Licensed
Product, in connection with any Monotherapy Studies, Incyte Combination Studies
or Collaborator Combination Studies, as necessary for MacroGenics to comply with
applicable regulatory requirements or requests by Regulatory Authorities to
Develop any MacroGenics Combination Regimen, seek Regulatory Approval of a
MacroGenics Pipeline Asset as a component of a MacroGenics Combination Regimen
or Commercialize a MacroGenics Pipeline Asset in accordance with its approved
label (but, for clarity, not to Commercialize any Incyte Pipeline Asset or
Collaborator Pipeline Asset).

(b)
Collaborator Responsibilities. Without limiting the generality of the foregoing,
Incyte shall require that each Collaborator Contract contain the following terms
set forth in this subsection (b). Promptly, but in no event later than [**],
following receipt of a written request from Incyte, Collaborator shall grant,
and hereby grants to Incyte and/or all applicable Regulatory Authorities,
subject to Section 5.3, a cross-reference letter or similar communication to
grant Incyte a Right of Reference to any Regulatory Documentation (including
INDs and NDAs) related to any Collaborator Combination Studies, to enable Incyte
to comply with applicable regulatory requirements or requests by Regulatory
Authorities, in connection with (i) the Development or Commercialization of the
Monotherapy Regimen, and (ii) seeking Regulatory Approval of the Licensed
Compound as a component of a Collaborator Combination Regimen, and
Commercializing the Licensed Compound or any Licensed Product in accordance with
such approved label (but, for clarity, not to Commercialize any Collaborator
Pipeline Asset).



55
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(c)
MacroGenics Responsibilities. Within [**] after MacroGenics’ receipt of a
written request from Incyte, MacroGenics shall grant, and hereby grants, and
shall require its sublicensees to grant, to Incyte and/or all applicable
Regulatory Authorities, subject to Section 5.3, a cross-reference letter or
similar communication to grant Incyte a Right of Reference to any Regulatory
Documentation related to any MacroGenics Combination Studies, as necessary for
Incyte to comply with applicable regulatory requirements or requests by
Regulatory Authorities, in connection with (i) the Development or
Commercialization of the Monotherapy Regimen, (ii) seeking Regulatory Approval
of the Licensed Compound as a component of a MacroGenics Combination Regimen and
expanding the label of the Licensed Compound to include such Regulatory Approval
as a component of a MacroGenics Combination Regimen or (iii) conducting
MacroGenics Combination Regimen Detailing (but, for clarity, not to otherwise
Commercialize any MacroGenics Pipeline Asset).

5.5    Regulatory Documentation; Regulatory Communications.
(a)
Regulatory Communications Relating to Ongoing Clinical Study.

(i)
Prior to the IND Transition Date, MacroGenics shall notify Incyte in advance of
any material communications with Regulatory Authorities, including telephone
conferences or discussions, in each case with respect to the Ongoing Clinical
Study, to the extent permitted by the applicable Regulatory Authority; provided
that, if MacroGenics is unable to provide Incyte with prior notice of any such
communication, MacroGenics shall notify Incyte as soon as practicable after the
occurrence of such communication. Incyte shall have the right to participate in
all such material communications with Regulatory Authorities (it being
understood that Incyte shall have the sole right to lead any discussion, or
portion thereof, that relates [**] to the Monotherapy Regimen) and provide
comments thereto, and MacroGenics shall consider such comments in good faith
prior to responding to any Regulatory Authority.

(ii)
At all times during the Term after the IND Transition Date, Incyte shall be
solely responsible, at its sole cost and expense, for all filings, reports and
communications with all Regulatory Authorities with respect to the Ongoing
Clinical Study, in its own name.

(b)
Regulatory Communications Relating to Monotherapy Studies. As between the
Parties, at all times during the Term after the IND Transition Date, Incyte
shall be solely responsible, at its sole cost and expense, for all filings,
reports and communications with all Regulatory Authorities with respect to any
Monotherapy Studies, in its own name, provided however, with respect to
Monotherapy Studies conducted by MacroGenics pursuant to Section 5.9(c),
MacroGenics shall be solely responsible for all costs and expenses associated
with the applicable Monotherapy Studies, and the Parties will discuss in good
faith how to handle communications



56
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


with Regulatory Authorities in connection therewith. Without limiting the
foregoing, each Combination Sponsor shall notify Incyte in advance of any
material communications with Regulatory Authorities, including telephone
conferences or discussions, in each case with respect to matters related to the
Monotherapy Regimen, to the extent permitted by the applicable Regulatory
Authority; provided that, if Combination Sponsor is not permitted by the
applicable Regulatory Authority to provide Incyte with prior notice of any such
communication, Combination Sponsor shall notify Incyte as soon as practicable
after the occurrence of such communication. Incyte shall have the right to
participate in such material communications and provide comments thereto, which
comments the Combination Sponsor shall consider in good faith prior to
responding to any Regulatory Authority.
(c)
Regulatory Communications Relating to MacroGenics Combination Studies.

(i)
At all times during the Term, without limitation of any other obligations of
MacroGenics under this Agreement, MacroGenics shall keep Incyte reasonably
informed of any material interactions and documentation related thereto with any
Core Regulatory Authority that relate [**] to the Licensed Compound. Incyte will
be given a reasonable opportunity to review and to provide input with respect to
all such interactions and documentation related thereto, and MacroGenics will
consider such input in good faith, to the extent reasonably practicable.

(ii)
In addition to the rights described in paragraph (i) above, on a
region-by-region basis, until the earlier of (x) [**] after the Effective Date,
or (y) achievement of the first Licensed Compound Approval by each of the
applicable Core Regulatory Authorities, Incyte shall be entitled to either
participate in or provide input on, at Incyte’s choosing, any Licensed Compound
Regulatory Discussions (except that, in the event of any Change of Control of
Incyte, Incyte shall be permitted to participate in only those parts of any
Licensed Compound Regulatory Discussions that relate [**] to the Licensed
Compound, as reasonably determined by MacroGenics in its sole discretion);
provided that, Incyte shall not have the right to control or influence the
timing or the agenda setting of any such regulatory discussion. MacroGenics
shall notify Incyte in advance of each such Licensed Compound Regulatory
Discussion and shall provide any such communications to Incyte, with respect to
matters related to the Licensed Compound in connection with any MacroGenics
Combination Studies (except that, in the event of any Change of Control of
Incyte, MacroGenics shall provide to Incyte any such communications with respect
to matters [**] related to the Licensed Compound in connection with any
MacroGenics Combination Studies, as reasonably determined by MacroGenics in its
sole discretion), to the extent permitted by the applicable Regulatory
Authority; provided that, if MacroGenics is unable to provide Incyte with prior
notice of any such Licensed Compound Regulatory Discussion, MacroGenics shall



57
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


notify Incyte as soon as practicable after the occurrence of such Licensed
Compound Regulatory Discussion. MacroGenics shall provide to Incyte copies of
all material regulatory-related communications in connection with any Licensed
Compound Regulatory Discussions, subject to reasonable redaction by MacroGenics
with respect to any MacroGenics Pipeline Asset Information. Incyte shall have
the right to lead, in coordination with MacroGenics, any such discussion, or
portion thereof, that relates [**] to the Licensed Compound as a monotherapy arm
or as a component of a MacroGenics Combination Regimen, as reasonably determined
by MacroGenics in its sole discretion, and provide comments thereto. MacroGenics
shall consider such comments in good faith prior to responding to the applicable
Regulatory Authority; provided, however, that Incyte shall not have the right to
participate in any portion of any Licensed Compound Regulatory Discussion where
any MacroGenics Pipeline Asset Information is discussed.
(d)
Regulatory Documentation and Communications Relating to Combination Studies.
Without limitation of subsection (c) (in connection with MacroGenics Combination
Studies), Combination Sponsor shall be solely responsible, at its sole cost and
expense, for all filings, reports and communications with all Regulatory
Authorities (including any INDs) with respect to its Pipeline Asset (including
as a component of a Combination Regimen), as applicable, in its own name.
Combination Sponsor shall sponsor its respective Combination Study under its
existing IND for its Pipeline Asset or a separate IND for the Combination
Regimen, with a Right of Reference to the IND of the Licensed Compound or
Licensed Product solely if required by a Regulatory Authority and only as it
relates specifically to the Licensed Compound or Licensed Product. Combination
Sponsor shall be responsible for (i) drafting, and updating as necessary for its
respective Combination Study, an investigator’s brochure for its Pipeline Asset
and (ii) preparing, obtaining and maintaining, as applicable, all necessary
Regulatory Documentation to its existing IND for its Pipeline Asset (including
as a component of a Combination Regimen), including submitting to such IND any
serious adverse event and adverse drug reaction cases emerging from its
Combination Study, as applicable. Where Incyte is not the Combination Sponsor,
Incyte shall have the right to provide boilerplate language that relates
specifically to the Licensed Compound, and MacroGenics will reasonably include
such language in its applicable Regulatory Documentation.

(e)
Regulatory Documentation and Communications Relating to Manufacturing
Development. Prior to the IND Transition Date, MacroGenics shall be solely
responsible for all filings and reports, and shall lead any discussions between
the Parties, related to Manufacturing Development of the Licensed Compound.
Following the IND Transition Date, both Incyte and MacroGenics shall prepare,
and Incyte shall be solely responsible for making, all filings and reports, and
shall lead any discussion between the Parties, related to Manufacturing
Development for any Clinical Studies (including any Pivotal Studies) and
commercial supply.



58
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


5.6    Adverse Event Reporting and Safety Data Exchange.
(a)
Incyte Responsibilities. On and after the IND Transition Date, Incyte shall
assume sole responsibility, at its sole expense, for monitoring all clinical
experiences, maintaining the Global Safety Database, safety monitoring,
pharmacovigilance surveillance, compliance and filing all required safety
reports, including annual safety reports, to all applicable Regulatory
Authorities with respect to the Development or Commercialization of the Licensed
Compound and any Licensed Products in the Field in the Territory, and shall be
responsible for compliance with all Applicable Law pertaining to safety
reporting and all other safety-related matters, including its responsibilities
under the Pharmacovigilance Agreement, with respect to the Licensed Compound and
Licensed Products. Incyte shall provide MacroGenics with, and MacroGenics shall
have the right to access, any safety Information related to the Licensed
Compound or any Licensed Products for which Incyte is responsible pursuant to
this subsection (a), pursuant to the terms of the Pharmacovigilance Agreement.

(b)
Combination Sponsor Responsibilities. Subject to subsection (a) above, each
Combination Sponsor shall (and with respect to any Collaborator as the
Combination Sponsor, Incyte shall require that Collaborator shall) be solely
responsible for monitoring all clinical experiences, maintaining the global
safety database, safety monitoring, pharmacovigilance surveillance, compliance
and filing all required safety reports, including annual safety reports, to all
applicable Regulatory Authorities with respect to the Development or
Commercialization of its Pipeline Asset in the Territory (including as a
component of a Combination Regimen), and shall be responsible for compliance
with all Applicable Law pertaining to safety reporting and all other
safety-related matters, including its responsibilities under the
Pharmacovigilance Agreement, with respect to its Pipeline Asset, including as a
component of a Combination Regimen.

(c)
Safety Information Exchange; Pharmacovigilance Agreement. The Parties will
initiate negotiations and use Commercially Reasonable Efforts to execute a
pharmacovigilance agreement (“Pharmacovigilance Agreement”) within [**] after
the Effective Date. The executed Pharmacovigilance Agreement shall be in an
appropriate format to enable the Parties to fulfill local and international
regulatory reporting obligations and to facilitate appropriate safety reviews.
The Pharmacovigilance Agreement will include safety data exchange procedures
governing the coordination of collection, monitoring, investigation, reporting,
and exchange of information, consistent with Applicable Law. Such guidelines and
procedures shall be in accordance with, and enable the Parties and their
Affiliates to fulfill, local and international regulatory reporting obligations
to Governmental Authorities. Among other things, the Pharmacovigilance Agreement
shall require MacroGenics and any Collaborators to submit safety data concerning
any adverse experiences and any other safety information arising from or related
to the use of the Licensed Compound as a single agent or as a component of any
Combination



59
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Regimen in any MacroGenics Combination Study or Collaborator Combination Study,
as applicable, as necessary for Incyte to maintain the Global Safety Database.
5.7    Recalls and Voluntary Withdrawals.
(a)
Licensed Product. Incyte shall use reasonable efforts to notify MacroGenics
promptly, but in no event later than [**], following its determination that any
event, incident, or circumstance related to safety issues or regulatory concerns
has occurred that is reasonably likely to result in the need for a recall,
market suspension or market withdrawal of the Licensed Compound or any Licensed
Product in the Territory, provided that, prior to the implementation of such a
recall, market suspension or market withdrawal, Incyte shall, to the extent
practical, consult with MacroGenics and shall consider MacroGenics’ comments in
good faith, and shall include in such notice the reasoning behind such
determination and any supporting facts. Incyte shall have the sole right to make
the final determination of whether to voluntarily implement any such recall,
market suspension or market withdrawal in the Territory. For all recalls, market
suspensions or market withdrawals undertaken pursuant to this subsection (a),
Incyte shall be solely responsible for the execution thereof, and MacroGenics
shall reasonably cooperate in all such recall efforts. Subject to the provisions
of Section 14.2 and except as may otherwise be set forth in the Clinical Supply
Agreement or the Commercial Supply Agreement, Incyte shall be responsible for
all costs of conducting any such recall, market suspension, or market withdrawal
of the Licensed Product.

(b)
Pipeline Asset. The Controlling Party shall use reasonable efforts to notify the
other Party promptly, but in no event later than [**], following its
determination that any event, incident, or circumstance related to safety issues
or regulatory concerns has occurred that may result in the need for a recall,
market suspension or market withdrawal of its Pipeline Asset, in whole or in
part, in the Territory, and shall include in such notice the reasoning behind
such determination, and any supporting facts. The Controlling Party shall have
sole authority to decide whether to implement any recall, market suspension or
market withdrawal of its Pipeline Asset, and shall be solely responsible for,
and control, the execution thereof. The non-recalling Party shall reasonably
cooperate in all such efforts to implement a recall, market suspension or market
withdrawal of the Controlling Party’s Pipeline Asset. The Controlling Party
shall be responsible for all costs of any such recall, market suspension, or
market withdrawal of its respective Pipeline Asset.

5.8    Labeling.
(a)
If, at the time of submission of the Regulatory Approval Application for a
MacroGenics Combination Regimen, there is no Monotherapy Regimen, Incyte
Combination Regimen or Collaborator Combination Regimen that has received
Regulatory Approval, Incyte shall use Commercially Reasonable Efforts to,
contemporaneously and in coordination with MacroGenics, seek Regulatory Approval
of a label for such Licensed Compound as a component of a MacroGenics



60
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Combination Regimen that, if such Licensed Compound label is approved, will
sufficiently enable Commercialization by MacroGenics of the applicable
MacroGenics Pipeline Asset as a component of a MacroGenics Combination Regimen
and Commercialization by Incyte of the Licensed Compound as a component of a
MacroGenics Combination Regimen (provided that, Incyte shall have no right to
conduct any Medical Affairs Activities or activities directed to marketing,
detailing, promoting, educating or any Phase IV Studies with respect to the
Licensed Compound as a component of a MacroGenics Combination Regimen other than
MacroGenics Combination Regimen Detailing).
(b)
For each Regulatory Approval of a MacroGenics Pipeline Asset as a component of a
MacroGenics Combination Regimen, MacroGenics shall have the right to determine
in its sole discretion, whether to include the Regulatory Approval for the
MacroGenics Combination Regimen in its label for the applicable MacroGenics
Pipeline Asset included in such MacroGenics Combination Regimen.

(c)
Without limiting Incyte’s obligations under Section 5.8(a), Incyte may, at its
discretion, reference all Regulatory Documentation and other Information
submitted by MacroGenics to the applicable Regulatory Authority as required by
Incyte for the purposes of (i) seeking Regulatory Approval of the Licensed
Compound as a component of a MacroGenics Combination Regimen and expanding the
label of the Licensed Compound to include such Regulatory Approval as a
component of a MacroGenics Combination Regimen or (ii) exercising its rights
under Section 3.1(c). Notwithstanding anything to the contrary herein, the
rights granted to Incyte in this Section 5.8(c) to include in the label for the
Licensed Compound newly-generated Regulatory Documentation and other Information
submitted by MacroGenics to the applicable Regulatory Authority shall
immediately terminate on a going-forward basis (but, for clarity, the right of
Incyte to continue to exercise its rights under Section 3.1(c) shall continue)
upon the following: (A) after any Change of Control of Incyte, except that the
right of Incyte to include in the label for the Licensed Compound
newly-generated Regulatory Documentation and other Information submitted by
MacroGenics to the applicable Regulatory Authority shall continue with respect
to any Regulatory Documentation and other Information submitted by MacroGenics
in connection with a Pivotal Study by MacroGenics (or an Acquirer of
MacroGenics) that was Initiated prior to date upon which the Change of Control
of Incyte was publicly announced; or (B) on a MacroGenics Combination
Regimen-by-MacroGenics Combination Regimen basis, in the event that the
then-current label of the Licensed Compound includes a Regulatory Approval for
an Indication Population based on a Combination Study, other than a Combination
Study conducted by MacroGenics, that is the same Indication Population for which
MacroGenics seeks Regulatory Approval for the applicable MacroGenics Combination
Regimen.



61
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


5.9    Other Studies. Notwithstanding anything to the contrary herein, in the
event that an applicable Regulatory Authority requires or recommends, as a
condition to the grant or maintenance of Regulatory Approval for a MacroGenics
Combination Regimen, that a Monotherapy Study be conducted (the “Required
Monotherapy Study”), then MacroGenics shall notify Incyte in writing, and:
(a)
Incyte shall provide reasonable assistance to MacroGenics, including provision
of then-current Licensed Compound and Ancillary Therapy “components of care”
data it Controls (subject to availability) and using Commercially Reasonable
Efforts to continue the conduct of any then-current on-going Clinical Studies
that include the Required Monotherapy Study that would provide relevant Licensed
Compound and Ancillary Therapy “components of care” data it Controls, at
Incyte’s sole cost and expense.

(b)
In the event that Incyte does not have any Monotherapy Study on-going that
includes the Required Monotherapy Study, but the then-current Incyte Global
Development Plan includes such a Monotherapy Study planned to be Initiated
within the [**] period following the date on which MacroGenics provides written
notice pursuant to the first sentence in this Section 5.9, then Incyte shall use
Commercially Reasonable Efforts to conduct such Monotherapy Study, and shall
provide to MacroGenics relevant Licensed Compound and Ancillary Therapy
“components of care” data derived from such Study and Controlled by Incyte
(subject to availability) at Incyte’s sole cost and expense.

(c)
In the event that Incyte does not have any Monotherapy Study on-going that
includes the Required Monotherapy Study, and the then-current Incyte Global
Development Plan does not contemplate the Initiation of such Monotherapy Study
within the [**] period as described in subpart (b), then MacroGenics may design
and conduct such Monotherapy Study solely to compare the Monotherapy Regimen to
an Ancillary Therapy to produce the data required by the Regulatory Authority,
at MacroGenics’ sole cost and expense, subject to Incyte’s prior right of review
and approval of such Monotherapy Study (not to be unreasonably withheld,
conditioned, or delayed), and Incyte shall provide reasonable assistance and
cooperation to MacroGenics in connection therewith, at MacroGenics’ sole cost
and expense.

ARTICLE 6
COMMERCIALIZATION
6.1    Commercialization Activities.
(a)
Licensed Product. Subject to Sections 2.5, 5.2, 5.4, 5.8, 6.1(b), 6.1(c) and
6.1(d), Incyte shall be solely responsible for and have sole authority with
respect to, at its own expense, all aspects of the Commercialization of Licensed
Products in the Field in the Territory, in accordance with its approved label,
including as a component of a Collaborator Combination Regimen, and, subject to
Section 3.1(c), as a component of a MacroGenics Combination Regimen, and will
retain final decision-making



62
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


authority with respect thereto, including: (i) developing and executing a
commercial launch and pre-launch plan; (ii) marketing, promotion, and branding;
(iii) booking sales and distribution and performance of related services; (iv)
handling all aspects of order processing, invoicing and collection, inventory
and receivables; (v) providing customer support, including handling medical
queries, and performing other related functions; (vi) the review and approval of
all promotional materials for compliance with Applicable Law, including
submission, where appropriate, to applicable Regulatory Authorities and (vii)
conforming its practices and procedures in all material respects to Applicable
Law relating to the marketing, detailing and promotion of Licensed Products in
the Field in the Territory.
(b)
Pipeline Assets. Subject to Sections 2.5, 6.1(a), and 6.1(c), each Combination
Sponsor shall have sole authority over and control of the Commercialization of
its respective Pipeline Asset in the Field in the Territory, in accordance with
its approved label, and will retain final decision-making authority with respect
thereto, including such activities set forth in Section 6.1(a)(i)-(vii) as
applied to its Pipeline Asset.

(c)
MacroGenics Combination Regimens. MacroGenics shall have sole authority over and
control of all promotional activities with respect to any MacroGenics Pipeline
Asset as a component of a MacroGenics Combination Regimen in the Field in the
Territory, in accordance with the MacroGenics Pipeline Asset approved label, and
will retain final decision-making authority with respect thereto. In the event
that a MacroGenics Pipeline Asset receives Regulatory Approval as a component of
a MacroGenics Combination Regimen and is included in the Licensed Compound
approved label, then without limiting Section 6.1, Incyte may conduct
MacroGenics Combination Regimen Detailing with respect to the Licensed Product
in accordance with Incyte’s approved label of the Licensed Product as component
of a MacroGenics Combination Regimen; provided further, that to the extent
Incyte elects to be involved in any additional promotional activities specific
to the MacroGenics Combination Regimen, these activities shall be subject to
MacroGenics’ sole discretion and, if agreed by the Parties, a separate
co-promotion agreement to be negotiated by the Parties (such agreement, the
“Co-Promotion Agreement”).

(d)
Diligence. Incyte shall use Commercially Reasonable Efforts to seek Regulatory
Approval for, and if the applicable Regulatory Approval is granted,
Commercialize a Licensed Product in each of the U.S., [**] of the [**] European
Major Markets, and Japan. Incyte will, subject to MacroGenics satisfying its
supply obligations hereunder to the extent necessary for Incyte to satisfy such
obligation, use Commercially Reasonable Efforts to make the Licensed Product
commercially available in quantities sufficient to fulfill global market demand
at all times during the Term after the date of Licensed Compound Approval.

6.2    Pricing of Licensed Product. Incyte shall have sole and exclusive control
over the pricing of Licensed Products on a worldwide basis and shall retain
final decision-making authority with respect to obtaining and maintaining
pricing and reimbursement approval, subject to Section 8.5(b)


63
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


and the following procedures and/or restrictions in subsections (a)-(e) below.
Unless otherwise specified to the contrary, a reference price as it relates to
the [**] and [**] calculations shall be established using the following
criteria: (1) [**] [**]; (2) for [**]; and (3) the dosage of the Licensed
Product for [**]. By way of example, [**], which is calculated using the
following [**]: (i) [**] [**], (ii) [**] [**]. To the extent permitted under
Applicable Law:
(a)
For Licensed Products sold in the U.S., Incyte shall not be permitted to [**]
the [**] of the Licensed Compound [**] than [**] ([**]%) [**] (the “[**]”).

(b)
Subsequent to receipt of Regulatory Approval for a Licensed Product [**], for a
Licensed Product sold in [**] for which the Licensed Compound has received
Regulatory Approval, the monthly Net Price of the Licensed Compound shall not
be, on average across [**] in which the Licensed Compound has received
Regulatory Approval, [**] than [**] ([**]%) [**] the [**] of [**] in which the
Licensed Compound has received Regulatory Approval (the “[**]”).

(c)
For Licensed Products sold in [**], Incyte shall not submit a Net Price to the
MHLW that is [**] than [**] ([**]%) [**] the [**] of the [**] in [**] (the
“[**]”).

(d)
For Licensed Products sold in [**], the monthly Net Price of the Licensed
Compound shall not be [**] than [**] ([**]%) [**] the monthly [**] price of the
[**] in [**] (the “[**]”).

(e)
Incyte shall calculate any [**] of the Licensed Product (including any [**],
[**], [**], and [**]) and any [**] of the Licensed Product (including any [**],
[**], [**], and [**]) in accordance with this Section 6.2 upon launch of the
Licensed Product, and shall thereafter update such [**] and [**] on an annual
basis and at any time the Licensed Compound Net Price is changed in the relevant
territory. Any disputes regarding such calculation(s) shall be resolved pursuant
to Article 13.

(f)
For Licensed Products sold in [**], [**], [**] or [**], Incyte shall not be
restricted in setting the pricing of the Licensed Product through the use of a
[**] or be required to pay royalties similar to Section 8.5(b) as if there were
a [**], but rather, Incyte shall use Commercially Reasonable Efforts to achieve
a Net Price that is at [**] the [**] of [**] in such market, assuming such [**]
is ascertainable.

(g)
Incyte will have the sole right to establish all terms of commercial sale
(including pricing, discounts and rebates) in all other countries of the world,
and subject to Section 8.5(a), royalties will be calculated based on actual Net
Sales in such country pursuant to Section 8.3.

_____________________
1 For clarity, the [**].
2 [**] as of the Execution Date are [**] and [**]. [**].
3 [**] as of the Execution Date is [**]. [**].




64
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(h)
If at any time during the Royalty Term Incyte determines that it is not in
compliance with the [**], [**], [**] or [**], Incyte shall initiate a process,
and use Commercially Reasonable Efforts to complete such process, to bring
Incyte into compliance with the applicable [**] (for example, initiating pricing
negotiations with an applicable regulatory authority); provided that Incyte’s
non-compliance with the [**], [**], [**] or [**] shall not constitute a material
breach of this Agreement so long as Incyte utilizes Commercially Reasonable
Efforts to resolve such non-compliance.

6.3    Pricing of Pipeline Assets. Each Controlling Party shall have sole and
exclusive control over (a) the pricing of its Pipeline Asset and (b) any
negotiation of the pricing, discounts and rebates applicable to its Pipeline
Asset with any Regulatory Authorities or other Third Parties.
6.4    Transparency Reporting. Each Party shall be responsible for tracking and
reporting transfers of value initiated and controlled by or on behalf of such
Party’s or its Affiliates’ employees, contractors, and agents pursuant to the
requirements of the marketing reporting laws of any Governmental Authority in
the Territory, including Section 6002 of ACA, commonly referred to as the
“Sunshine Act.”
ARTICLE 7
MANUFACTURING
7.1    Manufacturing Technology Transfer.
(a)
Any time after the [**] anniversary of the Effective Date, Incyte may request,
upon [**] written notice (which notice may be given prior to the [**]
anniversary of the Effective Date) to MacroGenics (or immediately upon writing
notice to MacroGenics, in the case of a Clinical Supply Shortage), that
MacroGenics transfer or have transferred the Manufacturing Process to a
manufacturing facility under the control of Incyte (or its designee, which
designee may be an Affiliate) or, subject to subsection (d) below, to a facility
of a Third Party contract manufacturer that is mutually agreed upon by the
Parties. MacroGenics shall not withhold such agreement to a proposed contract
manufacturer that has not experienced any material documented safety, compliance
or quality issues in the preceding [**] and has demonstrated the ability to
manufacture products at the volumes and quality anticipated under this Agreement
(such Incyte facility or Third Party facility, the “Incyte Facility” and such
Third Party, an “Approved CMO”). Such transfer and implementation shall be
sufficient to enable Incyte or such designee to perform the Manufacturing
Process and Manufacture of Licensed Compound Bulk Drug Substance and Licensed
Compound Drug Product in accordance with Applicable Law, as more fully described
in this Section 7.1 (the “Manufacturing Technology Transfer”), and shall be
subject to a written plan approved by the JSC with respect to the Manufacturing
Technology Transfer (the “Manufacturing Transition Plan”), with Incyte having
final decision-making authority on the Manufacturing Technology Transfer
(provided that Incyte may not expand the scope of the Know-How and Information
to be transferred pursuant to Section 7.1(b) beyond that which is required
hereunder). The Parties shall use Commercially Reasonable Efforts to



65
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


effect the Manufacturing Technology Transfer to Incyte or its designee pursuant
to this Section 7.1. The implementation of the Manufacturing Technology Transfer
and Manufacturing Transition Plan shall be subject to the Incyte Facility being
suitable for the Manufacture of the Licensed Compound Bulk Drug Substance as
determined in accordance with this Section 7.1(a), as applicable, using the
Manufacturing Process in compliance with Applicable Laws.
(b)
MacroGenics shall provide all reasonable assistance requested by Incyte to
enable Incyte to implement the Manufacturing Process at the Incyte Facility,
including by transferring to Incyte or such designee all Know-How and
Information necessary for the Manufacturing Technology Transfer. In connection
with the Manufacturing Technology Transfer, MacroGenics shall cause appropriate
employees and representatives of MacroGenics to meet with employees and/or
representatives of Incyte and the Approved CMO (to the extent applicable) at
reasonable times to assist with the working up and use of the Manufacturing
Process and with the training of the personnel of the Incyte Facility to the
extent reasonably necessary or useful to use and practice the Manufacturing
Process. Incyte shall reimburse MacroGenics’ FTE Costs and reimburse all
reasonable Third Party Expenses incurred by MacroGenics in order to complete the
Manufacturing Technology Transfer, within [**] after receipt of any undisputed
invoice from MacroGenics setting forth such costs. Subsequent to the occurrence
of the Manufacturing Technology Transfer, at any time during the Term, upon
either Party’s reasonable request, the other Party will provide to the
requesting Party updated manufacturing process (including associated Know-How)
Controlled by such other Party necessary or useful for the Manufacture of the
Licensed Compound Bulk Drug Substance or the Licensed Compound Drug Product, at
the requesting Party’s cost and expense.

(c)
Notwithstanding the occurrence of the Manufacturing Technology Transfer pursuant
to this Section 7.1, Incyte shall have the right to Manufacture or have
Manufactured clinical and/or commercial supplies of Licensed Compound or
Licensed Products, to the extent set forth in Sections 7.2(d), 7.3(a), 7.3(b),
and 12.9.

(d)
Any time after the completion of the Manufacturing Technology Transfer during
the Term, to the extent that either Party makes any material modifications,
improvements or other alterations to the Manufacturing Process, such Party shall
use Commercially Reasonable Efforts, at the other Party’s sole cost and expense,
to provide access to such modifications, improvements or other alterations to
such other Party, and to reasonably cooperate with the other Party in its
efforts to ensure (including through the implementation of subsequent
modifications to the Manufacturing Process, to the extent required) that the
Incyte Facility and the MacroGenics Manufacturing Facilities (as applicable)
Manufacture the Licensed Compound using such modified and/or improved
Manufacturing Process and yielding comparable product.



66
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(e)
Incyte shall require that all agreements executed between Incyte and any
Approved CMO with respect to such Approved CMO’s performance under this
Agreement shall permit the assignment of such agreement, in its entirety in the
event of termination of this Agreement (other than by Incyte pursuant to Section
12.3 or 12.6), to MacroGenics, without any consent rights by the Approved CMO
(subject to MacroGenics agreeing to such assignment and the assumption of
relevant obligations under such agreement).

7.2    General Clinical Supply Terms.
(a)
Clinical Supply Agreement. Except as otherwise provided herein, MacroGenics
shall have the responsibility for Manufacturing clinical supplies of the
Licensed Compound Bulk Drug Substance (and at any time prior to the completion
of the Manufacturing Technology Transfer, MacroGenics shall also have the
responsibility for Manufacturing clinical supplies of the Licensed Compound Drug
Product) for (i) MacroGenics’ use in connection with any MacroGenics Combination
Studies, (ii) Incyte’s use in connection with any Monotherapy Studies or Incyte
Combination Studies, and (iii) Collaborator’s or Incyte’s use in connection with
any Collaborator Combination Studies. Within [**] after the Effective Date, the
Parties shall initiate negotiations for a clinical supply agreement (the
“Clinical Supply Agreement”) that will set forth the terms and conditions for
MacroGenics’ (or Incyte’s per Section 7.2(d)) provision of clinical supplies of
the Licensed Compound Bulk Drug Substance and Licensed Compound Drug Product, as
applicable, to Incyte, MacroGenics, and any Collaborators and which will include
all applicable provisions set forth in this Article 7 with respect to clinical
supply and such other provisions as are customary and reasonable under the
circumstances. The Parties shall also initiate negotiations to execute a quality
agreement that shall further address and govern issues related to the quality of
the Licensed Compound Bulk Drug Substance and Licensed Compound Drug Product to
be supplied by MacroGenics pursuant to the Clinical Supply Agreement (the
“Clinical Quality Agreement”). All negotiations for the Clinical Supply
Agreement and Clinical Quality Agreement shall be undertaken by each Party in
good faith. MacroGenics (or Incyte, per Section 7.2(d)) will use Commercially
Reasonable Efforts to supply, or cause to be supplied, the Licensed Compound
Bulk Drug Substance or Licensed Compound Drug Product, as applicable, in
accordance with the provisions of this Agreement, and once executed, the Parties
shall comply with their respective obligations to supply, or cause to be
supplied, the Licensed Compound Bulk Drug Substance or Licensed Compound Drug
Product, as applicable, in accordance with the provisions of the Clinical Supply
Agreement and the Clinical Quality Agreement. MacroGenics shall supply all
quantities of Licensed Compound Bulk Drug Substance from the MacroGenics
Manufacturing Facilities, and shall not have the right to subcontract the
Manufacture of the Licensed Compound Bulk Drug Substance. Further, MacroGenics
shall supply all quantities of Licensed Compound Bulk Drug Substance that are
required for any particular Incyte Monotherapy Study or Incyte Combination Study
from the same MacroGenics Manufacturing Facility, provided



67
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


that such supply requirements do not exceed the reasonably available
then-current planned capacity of the applicable Manufacturing Facility.
(b)
Clinical Supply Costs. MacroGenics shall provide clinical supplies of the
Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug Product, in
accordance with the Clinical Supply Agreement and Clinical Quality Agreement,
(i) at a cost equal to [**] of the Manufacturing Expenses incurred by
MacroGenics with respect to such quantities of the Licensed Compound Bulk Drug
Substance and/or Licensed Compound Drug Product, to (x) Incyte for Monotherapy
Studies, Incyte Combination Studies and for any Combination Studies conducted by
Incyte’s licensees and (y) any Collaborator for any Collaborator Combination
Studies for which at least [**] of the costs are co-funded by Incyte (“Funded
Collaborator Combination Studies”), and (ii) at a cost equal to [**] of the
Manufacturing Expenses incurred by MacroGenics with respect to such quantities
of the Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug
Product, to any Collaborator for Collaborator Combination Studies other than
Funded Collaborator Combination Studies. Within [**] after the end of each month
during which MacroGenics is conducting activities under the Clinical Supply
Agreement, MacroGenics shall submit an invoice to Incyte for amounts owed by
Incyte pursuant to the Clinical Supply Agreement. Incyte or Collaborator, as
applicable, shall pay MacroGenics the full undisputed amount of such invoice
within [**] after receipt of such invoice.

(c)
Clinical Supply Shortage. In the event of a projected Clinical Supply Shortage
of clinical supplies of the Licensed Compound Bulk Drug Substance and/or
Licensed Compound Drug Product, as determined by either Party in its reasonable
discretion, the following shall occur: (i) MacroGenics shall provide to Incyte
reasonable assurances that the projected Clinical Supply Shortage will not
actually occur, or promptly alert Incyte as to the nature of the Clinical Supply
Shortage and cause of such shortage; and (ii) the JMC shall convene and both
Parties shall use Commercially Reasonable Efforts to remedy the situation giving
rise to such Clinical Supply Shortage and to take action to minimize the impact
of the Clinical Supply Shortage, including (1) the reallocation of any material
from either Party’s safety stock to match actual projected usage in the
applicable Clinical Study(ies) causing such Clinical Supply Shortage and (2)
triaging any clinical supply allocation for ongoing Clinical Studies of either
Party. If MacroGenics does not provide such assurances, or if the situation is
not remedied through good faith efforts by both Parties within the [**]
following such notification in a manner to avoid an actual Clinical Supply
Shortage, then, without limiting any remedies available to Incyte under this
Agreement or the Clinical Supply Agreement, during a period extending for [**]
from the Effective Date, the clinical supplies would first be allocated to
fulfill [**] of Incyte’s clinical supply needs over the first [**] of the actual
Clinical Supply Shortage period and thereafter the Parties will prorate
subsequent supplies of Licensed Compound Bulk Drug Substance and/or Licensed
Compound Drug Product based on the then-Binding Portion (“Committed Supply”), as
of the date



68
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


of either Party’s notification to the other Party of such projected Clinical
Supply Shortage, as further described in the Clinical Supply Agreement. In the
event that an actual Clinical Supply Shortage occurs with respect to
MacroGenics’ supply of Licensed Compound Bulk Drug Substance or Licensed
Compound Drug Product for each of [**] calendar years, Incyte shall thereafter
have the right to Manufacture or have Manufactured up to [**] percent ([**]%) of
Incyte’s clinical supply requirements of Licensed Compound Bulk Drug Substance
or Licensed Compound Drug Product. A Clinical Supply Shortage due to the
following causes shall not be deemed to be a breach of MacroGenics’ clinical
supply obligations pursuant to this Article 7 but shall still constitute a
Clinical Supply Shortage for the purposes of this Section 7.2(c) and Section
7.2(d): (A) events of Force Majeure or (B) a mutually-agreed change in the
specifications for Manufacture of the Licensed Compound Bulk Drug Substance
and/or Licensed Compound Drug Product which causes a Clinical Supply Shortage
within [**] following the implementation of such change in specifications.
(d)
Incyte Clinical Supply Rights. Notwithstanding anything to the contrary herein,
Incyte shall have the right to Manufacture (or have Manufactured) clinical
supplies of the Licensed Compound Bulk Drug Substance and/or Licensed Compound
Drug Product at the Incyte Facility, (i) in the event of a Clinical Supply
Shortage, solely to the extent necessary to cover the projected shortfall of
Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug Product
relative to committed Orders, or as otherwise set forth in subsection (c) above,
or (ii) for the purpose of any Pivotal Studies of Licensed Product that are
funded by Incyte. In the event that Incyte Manufactures, or has Manufactured,
clinical supplies of the Licensed Compound Bulk Drug Substance and/or Licensed
Compound Drug Product for MacroGenics (it being understood that MacroGenics may
request such Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug
Product for MacroGenics Combination Studies and Acquirer Combination Studies),
Incyte shall use Commercially Reasonable Efforts to provide to MacroGenics the
quantities of Licensed Compound Bulk Drug Substance and/or Licensed Compound
Drug Product requested by MacroGenics pursuant to committed Orders, and
MacroGenics shall reimburse Incyte, with respect to a MacroGenics Combination
Study, [**] ([**]%) of Incyte’s Manufacturing Expenses, irrespective of whether
such Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug Product
is used by MacroGenics.

(e)
Forecasts and Orders.

(i)
Rolling Forecast. Commencing on the Effective Date, and on or before the [**]
day of each Calendar Quarter thereafter, each Party shall furnish the other
Party via the JMC with (A) a rolling forecast of the quantities of the Licensed
Compound Bulk Drug Substance and/or Licensed Compound Drug Product for which the
other Party (for Incyte on behalf of itself and any Collaborators) reasonably
expects to submit Orders in each calendar month



69
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


during the following [**] calendar months (the “Rolling Forecast”), and (B) a
rolling, non-binding forecast of the quantities of the Licensed Compound Bulk
Drug Substance and/or Licensed Compound Drug Product for which the other Party
reasonably expects to submit Orders in each calendar quarter for months [**]
through [**] (the “Long Term Forecast”), in each case of (A) and (B), for the
purpose of conducting Monotherapy Studies, Incyte Combination Studies,
Collaborator Combination Studies, or MacroGenics Combination Studies, as
applicable. For the avoidance of doubt, the Long Term Forecast and months [**]
through [**] of the Rolling Forecast will not be binding on the Party submitting
such forecast, and months [**] through [**] of the Rolling Forecast will be
binding on the Party submitting such forecast (the “Binding Portion”).
(ii)
Orders. From time to time during the Term, Incyte and MacroGenics will enter
into mutually-agreeable orders that reflect the Binding Portion of the Rolling
Forecast (each, an “Order”) pursuant to which Incyte will order, and MacroGenics
will agree to supply, (or, if Incyte is Manufacturing clinical supply for
MacroGenics’ use, pursuant to which MacroGenics will order, and Incyte will
agree to supply) such quantities of clinical supplies of the Licensed Compound
Bulk Drug Substance and/or Licensed Compound Drug Product as specified in the
Order, on the terms agreed upon by the Parties therein and the Clinical Supply
Agreement. An Order shall be binding on the Parties in accordance with the terms
and conditions of the Clinical Supply Agreement; provided that each Party shall
submit and the other Party shall accept all orders consistent with the most
recent Rolling Forecast and the provisions of this Section 7.2(e)(ii). Each
Order will specify: (A) the quantities of Licensed Compound Bulk Drug Substance
and/or Licensed Compound Drug Product to be supplied by MacroGenics, (B) the
estimated cost of Licensed Compound Bulk Drug Substance and/or Licensed Compound
Drug Product to be supplied, (C) the delivery date for such quantities of
Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug Product and
(D) the testing to be conducted and documentation to be provided for the
Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug Product
supplied under such Order. For all units of Licensed Compound Bulk Drug
Substance and Licensed Compound Drug Product that MacroGenics Manufactures for
its own use or use by its Development Partners in connection with a MacroGenics
Combination Study, MacroGenics shall submit to Incyte in advance of such supply
a confirmatory “Order” indicating the information set forth in (A) through (D)
with respect to the quantities that it will supply.

7.3    General Commercial Supply Terms.
(a)
Licensed Compound Bulk Drug Substance.



70
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(i)
Beginning [**] prior to the anticipated Initiation of the [**] Pivotal Study,
and at least [**] prior to January 1st of each Calendar Year, Incyte, with input
from MacroGenics, shall (x) determine the amounts of Licensed Compound Bulk Drug
Substance to fulfill the annual projected global commercial supply of Licensed
Compound Drug Product for such Calendar Year (the “Annual Global Commercial
Supply Forecast”) and (y) provide a non-binding summary of the projected global
commercial supply of Licensed Compound Drug Product for the following [**]
Calendar Years. Each applicable forecast shall reasonably reflect MacroGenics’
reasonably forecasted market demand for Licensed Compound Drug Product in
connection with the Commercialization of MacroGenics Pipeline Assets as a
component of a MacroGenics Combination Regimens in the applicable Calendar Year.

(ii)
Except as otherwise provided herein, (x) MacroGenics shall have the right, but
not the obligation, to Manufacture, at its expense, the lesser of (A) up to [**]
of the global commercial supply of the Licensed Compound Bulk Drug Substance
corresponding to the Annual Global Commercial Supply Forecast, and (B) the
annual then-current planned capacity of the MacroGenics Manufacturing Facilities
(such amount that MacroGenics elects to Manufacture as set forth in this Section
7.3(a), the “MacroGenics Commercial Supply Commitment”), and (y) subject to
successful Manufacturing Technology Transfer, FDA or EMA site validation, and
Incyte’s notification that it is prepared to deliver the Incyte Commercial
Supply Commitment, Incyte shall have the right and obligation to Manufacture, or
have Manufactured, at the Incyte Facility, the percentage of the global
commercial supply of the Licensed Compound Bulk Drug Substance other than the
MacroGenics Commercial Supply Commitment, which shall be at least [**] (such
amount, the “Incyte Commercial Supply Commitment”). On an annual basis, the
Parties will review and update, upon mutual agreement taking into consideration
the prior year delivery, the Commercial Supply Commitments, including the
percentage allocations for each Party to Manufacture (or in the case of Incyte,
have Manufactured) its share of the global commercial supply of Licensed
Compound Bulk Drug Substance. MacroGenics shall notify Incyte of its percent
MacroGenics Commercial Supply Commitment within [**] after its receipt of the
Annual Global Commercial Supply Forecast, and each Party shall be obligated to
deliver the full quantity of its Commercial Supply Commitment.

(iii)
In the event that MacroGenics delivers [**] the MacroGenics Commercial Supply
Commitment in [**] out of any [**] consecutive Calendar Year period (a
“Commercial Shortfall”), Incyte shall have the right to limit MacroGenics’
future annual commercial supply volume such that it does not exceed the [**]
volume that MacroGenics delivered in either of such [**] in which the Commercial
Shortfall occurred (i.e. Incyte may adjust MacroGenics’ future right to
manufacture [**] by dividing the [**] volume



71
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


that MacroGenics delivered in either of such [**] years in which the Commercial
Shortfall occurred by the total projected volume demand for future years).
(iv)
In addition, in the event that (x) MacroGenics Manufactures [**] the entirety of
the MacroGenics Commercial Supply Commitment, or (y) Incyte Manufactures or has
Manufactured [**] the entirety of the Incyte Commercial Supply Commitment, then
without limitation of any other rights or remedies available to the Parties, the
other Party shall have the right (but not the obligation) to Manufacture, itself
(in the case of MacroGenics) or through the Incyte Facility (in the case of
Incyte), the remaining amount of the Licensed Compound Bulk Drug Substance, to
fulfill demand for [**] of the Licensed Compound Bulk Drug Substance relative to
the Annual Global Commercial Supply Forecast, in accordance with the terms of
the Commercial Supply Agreement; provided that, at all times during the Term,
MacroGenics shall use Commercially Reasonable Efforts to fulfill the MacroGenics
Commercial Supply Commitment, and Incyte shall use Commercially Reasonable
Efforts to fulfill the Incyte Commercial Supply Commitment; provided further,
that, neither Party shall reallocate its then-current planned Manufacturing
capacity to fulfill its respective Commercial Supply Commitment to any other
compounds or products.

(v)
In the event that Incyte Manufactures or has Manufactured [**] the entirety of
the Incyte Commercial Supply Commitment in a given Calendar Year, to the extent
that MacroGenics has any Licensed Compound Bulk Drug Substance available at such
time that is not committed for MacroGenics Clinical Studies, Incyte may purchase
such Licensed Compound Bulk Drug Substance from MacroGenics in accordance with
Section 7.3(c). MacroGenics shall supply all quantities of Licensed Compound
Bulk Drug Substance from the MacroGenics Large-Scale Supply Plant or the
MacroGenics 1,000L Supply Plant, and shall not have the right to subcontract the
Manufacture of the Licensed Compound Bulk Drug Substance to any Third Party
without Incyte’s prior written approval.

(b)
Licensed Compound Drug Product. Incyte shall be solely responsible, at its sole
cost and expense, for Manufacturing from the Licensed Compound Bulk Drug
Substance, itself or through an Approved CMO, [**] of the projected global
commercial supply of the Licensed Compound Drug Product.

(c)
Commercial Supply Costs. To the extent MacroGenics provides any commercial
supply of the Licensed Compound Drug Product to Incyte pursuant to Section
7.3(a), the provisions of this Section 7.3(c) shall apply. MacroGenics shall
provide such supply at a cost equal to [**] of the Manufacturing Expenses
incurred by MacroGenics with respect to such quantities of the Licensed Compound
Drug Product. MacroGenics shall thereafter provide Incyte with an invoice, and
Incyte



72
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


would have up to [**] following its receipt of such invoice to request
reasonable supporting documentation from MacroGenics to confirm the amount of
Manufacturing Expenses set forth therein. MacroGenics shall provide any such
reasonable supporting documentation within [**] following Incyte’s request.
Incyte shall pay MacroGenics the full undisputed amount of any invoice with
respect to commercial supply of the Licensed Compound Drug Product within the
later of (i) [**] after Incyte’s receipt of such invoice from MacroGenics, or
(ii) [**] after Incyte’s receipt of the supporting documentation in accordance
with the procedure described above.
(d)
Commercial Supply Agreement. No later than [**] after Initiation of the first
Pivotal Study, the Parties shall use Commercially Reasonable Efforts to execute
a commercial supply agreement (the “Commercial Supply Agreement”) that will set
forth the terms and conditions governing the provision of commercial supply of
the Licensed Compound Bulk Drug Substance and/or Licensed Compound Drug Product
from MacroGenics to Incyte.

(e)
MacroGenics Commercial Supply Rights. Notwithstanding anything to the contrary
herein, in the event that Incyte (as determined by Incyte in its reasonable
discretion) is, or could reasonably be expected to be unable to Manufacture or
have Manufactured the Incyte Commercial Supply Commitment, then Incyte shall
promptly inform MacroGenics upon becoming aware of the events giving rise to
such inability or expected inability, and (i) MacroGenics shall have the right
to Manufacture such quantities of the Licensed Compound Bulk Drug Substance that
Incyte is unable to Manufacture or have Manufactured until such time that Incyte
is prepared to deliver the Incyte Commercial Supply Commitment, and (ii) Incyte
shall Manufacture or have Manufactured quantities of the Licensed Compound Drug
Product using the Licensed Compound Bulk Drug Substance provided by MacroGenics.
In the event that Incyte notifies MacroGenics in writing that Incyte does not
have an Incyte Facility that is equipped for commercial supply purposes (in
Incyte’s reasonable discretion), MacroGenics shall have the right to Manufacture
such quantities of the Licensed Compound Drug Product, in order to meet [**] of
the global supply requirement for the MacroGenics Combination Regimen.

7.4    Records; Audit Rights. Incyte and MacroGenics shall (and Incyte shall
require that each Collaborator shall) keep complete and accurate records
pertaining to its use and disposition of the Licensed Compound (including its
storage, shipping and chain of custody activities) and, upon request of the
other Party, shall make such records open to review by the other Party for the
purpose of conducting investigations for the determination of the safety and/or
efficacy of the Licensed Compound or a Party’s and the Collaborator’s compliance
with this Agreement with respect to the Licensed Compound.
7.5    Operation of MacroGenics Manufacturing Facilities.
(a)
Subject to MacroGenics’ compliance with its obligations under this Agreement and
the Ancillary Agreements, MacroGenics shall have the sole discretion in the



73
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


operation and use of the MacroGenics Manufacturing Facilities to fulfill its
obligations to supply the Licensed Compound Bulk Drug Substance under this
Agreement and any Ancillary Agreements, including with respect to the following:
(i)
scheduling of production runs to fulfill Orders and meet forecasts;

(ii)
scheduling of cleaning and maintenance and shut down to perform such activities;
and

(iii)
allocation of staff to activities and tasks to be performed in each MacroGenics
Manufacturing Facility.

7.6    Quality Assurance.
(a)
Clinical Supply. MacroGenics shall use Commercially Reasonable Efforts to
implement and perform operating procedures and controls for sampling, stability
and other testing of the Licensed Compound Bulk Drug Substance and Licensed
Compound Drug Product, and for validation, documentation and release of the
Licensed Compound Bulk Drug Substance and Licensed Compound Drug Product and
such other quality assurance and quality control procedures as are required by
the specifications, GMP and the Clinical Quality Agreement (collectively,
“Quality Assurance Measures”), for clinical supply purposes. To the extent any
clinical or commercial supplies of the Licensed Compound are Manufactured at the
Incyte Facility pursuant to this Article 7, all parties in involved in such
Manufacture shall adhere to the Quality Assurance Measures, subject to any
modifications that may be mutually agreed upon by the Parties in writing from
time to time. MacroGenics shall lead any discussions between the Parties related
to Quality Assurance Measures for clinical supply of the Licensed Compound Bulk
Drug Substance and Licensed Compound Drug Product for Phase I Studies and Phase
II Studies. Incyte shall lead any discussions between the Parties related to
Quality Assurance Measures for clinical supply of the Licensed Compound Bulk
Drug Substance and Licensed Compound Drug Product for Phase III Studies and
Pivotal Studies.

(b)
Commercial Supply. Both Parties shall use Commercially Reasonable Efforts to
implement and perform Quality Assurance Measures for commercial supply of the
Licensed Compound Bulk Drug Substance and Licensed Compound Drug Product. To the
extent MacroGenics or an Approved CRO Manufactures any Phase III Study or
Pivotal Study clinical supply or any commercial supplies of the Licensed
Compound Bulk Drug Substance and Licensed Compound Drug Product pursuant to this
Article 7, such parties shall adhere to the Quality Assurance Measures
implemented by Incyte in its production of the Licensed Compound Bulk Drug
Substance and Licensed Compound Drug Product, subject to any modifications that
may be mutually agreed upon by the Parties in writing from time to time. Incyte
shall lead any discussions between the Parties related to Quality Assurance
Measures for commercial supply of the Licensed Compound Bulk Drug Substance and
Licensed Compound Drug Product.



74
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


7.7    Compliance with Law. Each Party shall conduct all Manufacturing
activities related to the Licensed Compound Bulk Drug Substance and Licensed
Compound Drug Product in compliance with all Applicable Law, including
applicable national and international (e.g., ICH, GCP, GLP, and GMP) guidelines.
ARTICLE 8
CONSIDERATION
8.1    Upfront Payment. MacroGenics shall invoice Incyte after the Effective
Date and, within [**] after receipt of such invoice, Incyte shall pay to
MacroGenics, One Hundred Fifty Million Dollars ($150,000,000) as a one-time,
non-refundable, non-creditable upfront license payment.
8.2    Milestone Payments. The applicable Party will notify the other Party
within [**] following the achievement of each milestone set forth below (each, a
“Milestone”). Thereafter, MacroGenics shall submit an invoice to Incyte for the
applicable Milestone payment, and within [**] after Incyte’s receipt of such
invoice, Incyte shall remit the applicable Milestone payment to MacroGenics. In
addition, except with respect to the Breakthrough Designation Milestone, if for
any reason any other Development Milestone corresponding to a Milestone payment
does not occur prior to the occurrence of Regulatory Approval, then such prior
non-occurring Development Milestone shall be deemed to occur concurrently with
Regulatory Approval, and the applicable Milestone payments for the applicable
Development Milestones shall become due and payable in accordance with this
Section 8.2.
(a)
Proof of Concept Milestone. The following payments shall be payable once as
specified in the table below with respect to the first applicable Clinical Study
(conducted by: (i) Incyte, its Affiliates, or sublicensees (excluding
Collaborators); (ii) MacroGenics, in the case of the Ongoing Clinical Study, to
the extent it meets the definition of a Phase II Study or Phase III Study; (iii)
MacroGenics, if Incyte agrees in writing, in its sole discretion, that such
study satisfies the POC Development Milestone; or (iv) MacroGenics, in the case
of a MacroGenics Clinical Study in an Indication for which the then-current
Incyte Global Development Plan also includes the Initiation of a Clinical Study
in the same Indication within the [**] period following the date on which
MacroGenics’ Clinical Study achieved Proof of Concept) to achieve the
corresponding Milestone:

Proof of Concept Milestone
Payment (USD)
 
1st Indication
2nd Indication
3rd Indication
[**] or [**] Establishing Proof of Concept (the “POC Development Milestone”)
[**]
[**]
[**]





75
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(b)
Development Milestones. The following payments shall be payable once as
specified in the table below with respect to the first applicable Monotherapy
Regimen, or Incyte Combination Regimen Developed by Incyte, its Affiliates, or
sublicensees (excluding Collaborators) to achieve the corresponding Milestone
(together with the POC Development Milestone, each, a “Development Milestone”):

Development Milestone
Payment (USD)
 
1st Indication
2nd Indication
3rd Indication
Treatment of [**] cumulative subjects across all Incyte Clinical Studies
(including Incyte Monotherapy Studies and Incyte Combination Studies) in a
single Indication for greater than [**] continuously at a recommended Phase II
or Phase III defined dose and schedule
[**]
[**]
[**]
Initiation of a Pivotal Study
[**]
[**]
[**]
Breakthrough Designation Granted
[**]
N/A
N/A

(c)
Regulatory Filing Milestones. The following payments shall be payable once as
specified in the table below, with respect to the first Monotherapy Regimen or
Incyte Combination Regimen Developed by Incyte, its Affiliates, or sublicensees
(excluding Collaborators) to achieve the corresponding Milestone (each, a
“Regulatory Filing Milestone”):

Regulatory Filing Milestone
Payment (USD)
 
1st Indication
2nd Indication
3rd Indication
First filing of BLA in the U.S.
[**]
[**]
[**]
First filing of MAA with EMA or in [**] European Major Market countries
[**]
[**]
[**]

(d)
Regulatory Approval Milestones. The following payments shall be payable once as
specified in the table below, with respect to the first Monotherapy Regimen or
Incyte Combination Regimen Developed by Incyte, its Affiliates, or sublicensees
(excluding Collaborators) to achieve the corresponding Milestone (each, an
“Approval Milestone”):

Approval Milestone
Payment (USD)
 
1st Indication
2nd Indication
3rd Indication



76
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Approval Milestone
Payment (USD)
 
1st Indication
2nd Indication
3rd Indication
Receipt of Regulatory Approval in U.S.
[**]
[**]
[**]
Receipt of Regulatory Approval in EU
[**]
[**]
[**]
Receipt of Regulatory Approval in Japan
[**]
[**]
[**]



(e)
Annual Net Sales Milestones. The Milestone payments set forth in this Section
8.2(e) shall each be payable to MacroGenics one time only, upon the first time
during the Term that the total aggregate Net Sales of Licensed Products in any
Calendar Year in the Territory during the applicable Royalty Term for the
Licensed Products in the applicable country exceed the amounts set forth in the
following table (each, a “Sales Milestone”).

Annual Aggregate Worldwide Net Sales Milestones
Sales Milestone
Payment (USD)
Upon the first occasion that aggregate annual Net Sales of Licensed Products
exceeds [**]
[**]
Upon the first occasion that aggregate annual Net Sales of Licensed Products
exceeds [**]
[**]
Upon the first occasion that aggregate annual Net Sales of Licensed Products
exceeds [**]
[**]
Upon the first occasion that aggregate annual Net Sales of Licensed Products
exceeds [**]
[**]



If more than one Sales Milestone described in this Section 8.2(e) is achieved
during the same Calendar Year, then Incyte shall pay MacroGenics only the Sales
Milestone payment that corresponds to the highest Sales Milestone that was
achieved in such Calendar Year, and any Sales Milestone that was earned in such
Calendar Year but not paid shall be paid with respect to the first Calendar Year
in which no other Sales Milestone was achieved. For purposes of clarity, only
one Sales Milestone payment shall be owed, on each of the first occasions that
aggregate annual Net Sales of Licensed Products exceed [**], [**], [**] and [**]
under this Section 8.2(e).
8.3    Royalty Obligations. Incyte shall pay to MacroGenics royalties on the
aggregate annual Net Sales of Licensed Products in the Territory, on a Licensed
Product-by-Licensed Product basis, at the following rates set forth in this
Section 8.3, in each case, subject to Sections 8.5 and 8.10:


77
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Annual Net Sales
Royalty Rate
On the portion of worldwide annual Net Sales of Licensed Products less than or
equal to [**]
15%
On the portion of worldwide annual Net Sales of Licensed Products greater than
[**] and less than or equal to [**]
[**]
On the portion of worldwide annual Net Sales of Licensed Product greater than
[**] and less than or equal to [**]
[**]
On the portion of worldwide annual Net Sales of Licensed Product greater than
[**] and less than or equal to [**]
[**]
On the portion of worldwide annual Net Sales of Licensed Product greater than
[**]
24%



8.4    Royalty Term. Royalties under Section 8.3 shall be payable on Net Sales
on a Licensed Product-by-Licensed Product and country-by-country basis during
the Royalty Term applicable to such Licensed Product in the applicable country.
Following the expiration of the Royalty Term with respect to a Licensed Product
in the applicable country (but not following an earlier termination of this
Agreement), subject to the terms and conditions of this Agreement, Incyte shall
have a perpetual, irrevocable, non-exclusive, fully-paid and royalty-free right
and license, with the right to grant sublicenses, under the Licensed Technology
and Label Combination Patents, to Exploit such Licensed Product in the Field in
such country, and Net Sales of such Licensed Product in such country shall not
count toward the milestones or royalty thresholds under Sections 8.2 or 8.3.
8.5    Royalty Rate Adjustments; Licensed Product Pricing.
(a)
The royalty rates set forth in Section 8.3 shall be subject to reduction as
follows:

(i)
On a country-by-country basis, to the extent a Licensed Product is sold in a
country in the Territory in which one (1) or more Third Parties is selling or
has previously sold one or more Biosimilar Products, and such Biosimilar
Products, collectively, have achieved a [**] or more market share of the
aggregate market share of such Licensed Product and such Biosimilar Products
(based on data provided by IMS Health Incorporated, Fairfield, Connecticut) as
measured on a units sold basis in any Calendar Quarter, or if such data is not
available, such other methodology for estimating the percentage of unit sales
based market share of such Biosimilar Products in such country as agreed upon by
the Parties, then Incyte’s royalty obligations with respect to sales of such
Licensed Product in such country during such Calendar Quarter and all future
Calendar Quarters shall be reduced by [**] of the applicable rate set forth in
Section 8.3 (as such rate may be adjusted pursuant to Section 8.5(b) below);



78
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(ii)
On a country-by-country basis and Licensed Product-by-Licensed Product basis,
the royalty rates shall be reduced by [**], in each country in the Territory in
which, at the time applicable Net Sales occur, no Valid Claim of Licensed
Patents Covers the Commercialization of the applicable Licensed Product; and

(iii)
In no event shall the reduction available to Incyte pursuant to Sections
8.5(a)(i) and 8.5(a)(ii) reduce the royalties payable to MacroGenics for a given
Calendar Quarter to less than [**] of the royalty amount otherwise payable with
respect to the applicable Licensed Product (the “Royalty Floor”) for such
Calendar Quarter during the Royalty Term, provided that Incyte may credit
against royalty obligations payable with respect to one or more future Calendar
Quarter(s) any royalty reductions that Incyte was unable to take in any previous
Calendar Quarter due to the Royalty Floor to the extent such credited royalty
deductions do not cause the payments owed to MacroGenics in such future Calendar
Quarter to be reduced below the Royalty Floor.

(b)
Notwithstanding anything to the contrary herein, in the event that Incyte or its
Affiliates or sublicensees sell the Licensed Compound [**] in a Calendar Year
such that the [**] for such Calendar Year is [**] the [**], [**], [**] or [**],
as applicable, then, as Incyte’s [**] and MacroGenics’ [**] with respect to such
sales, within [**] following the end of such Calendar Year, Incyte shall pay
MacroGenics a one-time payment in an amount equal to the shortfall of the
royalty that would have been owed had the [**] of the [**] been equal to the
[**], [**], [**], or [**], as applicable. By way of example, if MacroGenics
received $[**] in U.S. royalties over the course of a Calendar Year based on a
[**], and the [**] in such Calendar Year was [**], then Incyte would owe
MacroGenics a shortfall payment of $[**] ([**]).

8.6    Manner of Royalty Payment. Within [**] following the end of each Calendar
Quarter ending during an applicable Royalty Term as to a Licensed Product in the
Territory, Incyte shall provide MacroGenics with a report setting forth, on a
Licensed Product-by-Licensed Product and country-by-country basis: (a) the Net
Sales of such Licensed Product in such country, calculated in accordance with
GAAP and (b) a calculation of the royalty payment due with respect to such Net
Sales. Such report shall also include the exchange rates and other methodology
used in converting Net Sales into U.S. Dollars from the currencies in which such
sales were made for purposes of calculating the appropriate royalty rate and the
royalty payment due, and the application of the adjustments, if any, made in
accordance with the terms of Section 8.5 and Section 8.10. Following
MacroGenics’ receipt of an undisputed report, MacroGenics shall send an invoice
to Incyte for the royalty payment due for such Calendar Quarter. Within [**]
after Incyte’s receipt of such invoice, Incyte shall pay all undisputed amounts
due to MacroGenics pursuant to Section 8.3 with respect to Net Sales by Incyte,
its Affiliates and their respective sublicensees for such Calendar Quarter.


79
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


8.7    Monotherapy Development Sublicense Fees. Incyte shall pay to MacroGenics
[**] of upfront fees and milestones received following the Effective Date but
prior to the end of the Royalty Term by Incyte and its Affiliates from any Third
Party with which Incyte enters into, during the [**] after the Effective Date, a
bona fide collaboration (such collaboration being limited solely to Development
of the Monotherapy Regimen in the U.S., EU or Japan), pursuant to which Incyte
grants such Third Party a sublicense under this Agreement (“Monotherapy
Sublicense Fees”).
8.8    Collaborator Sublicense Fees. With respect to each sublicense granted by
Incyte under this Agreement with respect to a Collaborator Combination Regimen,
throughout the Term, Incyte shall have the right, but not the obligation, to
charge Collaborators an upfront fee, milestone or royalties on the net sales of
the Collaborator’s Pipeline Asset in exchange for access to use the Licensed
Compound in a Collaborator Combination Regimen, and shall pay to MacroGenics
[**] of any such upfront fee, milestones or royalties received during the
Royalty Term by Incyte and its Affiliates from such Collaborator in connection
with the applicable Collaborator Contract (“Collaborator Sublicense Fees”).
8.9    Currency. All payments under this Agreement shall be payable in U.S.
Dollars. With respect to sales of a Licensed Product invoiced in a currency
other than U.S. Dollars, such amounts and the amounts payable hereunder shall be
expressed in their U.S. Dollars equivalents using the exchange rate Incyte uses
for its public financial accounting purposes.
8.10    Third Party Financial Obligations.
(a)
Subject to Section 8.10(b) and 8.10(c) below, in the event that Incyte in its
reasonable discretion determines that it is necessary or useful to obtain a
license under any Patents controlled by a Third Party in order to Exploit the
Monotherapy Regimen (such license, a “Third Party License”), then Incyte may
credit up to [**] of the amount of [**], milestone payments, royalties, and
other amounts actually paid by Incyte or its applicable Affiliate or, solely to
the extent passed through to Incyte, its sublicensee, as the case may be, to
such Third Party in connection with such Third Party License in a given Calendar
Quarter, in each case to the extent allocable to rights to Exploit the
Monotherapy Regimen, against future milestone payments and royalty payments owed
to MacroGenics under Section 8.3 (as such royalties may be adjusted pursuant to
Section 8.5(b)) in such Calendar Quarter (such credit, the “Third Party License
Credit”); provided, however, that in no event will such Third Party License
Credit reduce any royalty or milestone payment payable to MacroGenics to less
than [**] of the royalty or milestone amount otherwise payable with respect to
the applicable Licensed Product. Any share of such Third Party obligations that
[**] due to the [**]. For clarity, the Third Party License Credit shall not be
[**].

(b)
As of the Execution Date, MacroGenics has the existing Third Party licenses set
forth in Exhibit C (such licenses, the “Existing Third Party Licenses”). Incyte
shall be solely responsible for paying to MacroGenics, with respect to the
Existing Third Party Licenses, all license fees, milestone payments, and
royalties (including royalty buyout payments) payable to the applicable Third
Party licensor under such Existing



80
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Third Party License, to the extent resulting from Incyte’s Exploitation of the
Licensed Compound and/or Licensed Product; provided that, [**] shall have [**]
of the amount of such fees as a [**] in the manner provided in [**], subject to
the [**] and [**] set forth in such [**].
(c)
Notwithstanding anything to the contrary herein, Incyte shall be solely
responsible for the payment of any and all costs and expenses, including upfront
fees, milestone payments and royalty payments (without deduction pursuant to
subsection (a)), and the assumption of any and all liabilities owed or incurred
by Incyte or its Affiliates prior to the Effective Date or during the Term in
connection with obtaining from [**] any Third Party License for the Exploitation
of the Licensed Compound (including the promotion of the Licensed Compound as a
component of a MacroGenics Combination Regimen) under those Patents identified
on Exhibit G that are owned or Controlled by [**] as of the Effective Date (such
[**], the “[**]”; such license, the “[**]”). During the Term, Incyte will use
Commercially Reasonable Efforts to (x) [**] a [**] that [**] the [**] under the
[**] by [**] to [**], [**] generally consistent with the license set forth in
Section 3.4(b) (except that the [**] will be solely for the Exploitation of the
Licensed Compound and any further sublicensing thereof shall be subject to the
provisions to Section 3.2(c)); and (y) maintain the [**] for so long as it is
commercially reasonable for Incyte to do so. For so long as Incyte maintains the
[**] in effect, Incyte will not amend or modify the [**] in a manner that would
have a material adverse effect on MacroGenics’ rights under this Agreement
without MacroGenics’ prior written consent. For clarity, the [**] hereunder with
respect to the [**] shall not include [**] to the Exploitation of any Pipeline
Asset or the Combination of any Pipeline Asset with the Licensed Compound.

(d)
[**]. Notwithstanding Section 8.10(a) and 8.10(c), during the Term and in the
event that Incyte determines it is necessary to obtain from [**] any Third Party
License for the Exploitation of the Licensed Compound (including the promotion
of the Licensed Compound as a component of a MacroGenics Combination Regimen)
under those Patents identified on Exhibit H that are owned or Controlled by [**]
as of the Effective Date (such [**], the “[**]”; such license, the “[**]”),
Incyte shall use Commercially Reasonable Efforts to [**] and [**] the [**],
either as an extension of the [**] or a [**], and ensure that the terms of the
[**] permit the [**] under the [**] by Incyte to MacroGenics, on terms generally
consistent with the license set forth in Section 3.4(b) and the provisions of
Section 8.10(c), except that the [**] will be solely for the Exploitation of the
Licensed Compound, and any [**] thereof shall be subject to the provisions of
Section 3.2(c). To the extent Incyte determines it is necessary to obtain the
[**], Incyte shall be solely responsible for the payment of any and all costs
and expenses, including upfront fees, milestone payments and royalty payments,
without deduction pursuant to 8.10(a) or any other provision of this Agreement.



81
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


8.11    Taxes. All payments due and payable under this Agreement will be made
without any deduction or withholding of Taxes, unless such deduction or
withholding Tax is required by Applicable Law in effect at the time of payout.
If the paying Party is so required to deduct or withhold any Taxes, such Party
shall (a) promptly notify the other Party of such requirement; (b) pay to the
relevant authorities the full amount required to be deducted or withheld
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against the
other Party; and (c) promptly forward to the other Party an official receipt (or
certified copy), or other documentation reasonably acceptable to the other Party
evidencing such payment to such authorities. Notwithstanding the foregoing, if
as a result of (i) the assignment or transfer by operation of law or otherwise,
of this Agreement by either Party to an Affiliate or Third Party outside of the
U.S., or (ii) the exercise by either Party of its rights under this Agreement
through an Affiliate or Third Party outside the U.S., withholding Tax in excess
of the withholding Tax amount that would have been payable in the absence of
such assignment or exercise of rights becomes payable with respect to any amount
due to the other Party under this Agreement, then: (x) where the paying Party is
the assigning or exercising Party described in (i) and (ii), the paying Party
shall pay to the other Party such additional amounts as are necessary so that
the other Party receives the amounts it would have received if such payments
were not subject to such withholding Tax as a consequence of such assignment or
exercise; and (y) where the receiving Party is the assigning or exercising Party
described in (i) and (ii), the paying Party shall not be required to pay any
amount in excess of the aggregate payment it would have been required to make
based on the withholding Tax amount that would have been payable in the absence
of such assignment or exercise of rights.
8.12    Audit. Each Party shall maintain complete and accurate records in the
ordinary course of such Party’s operations in order to permit the other Party to
confirm the accuracy of the calculation of royalties, milestones, FTE Costs,
Third Party Expenses, Manufacturing Expenses and other payments under this
Agreement. Upon reasonable prior notice, but not more than [**] per Calendar
Year, such records shall be available during regular business hours for a period
of [**] from the end of the Calendar Year to which they pertain for examination
by a “Big Four” independent certified public accounting firm (i.e.,
PriceWaterhouseCoopers, Deloitte & Touche, Ernst & Young or KPMG) selected by
the requesting Party, having no prior engagement with the requesting Party, and
reasonably acceptable to the other Party for the sole purpose of verifying the
accuracy of the financial reports and correctness of the payments furnished by
the other Party pursuant to this Agreement (it being agreed that if the Parties
have collectively engaged with more than [**] of the foregoing Big Four firms at
the time of selection for an audit hereunder, then at such time the Parties
shall reasonably cooperate and determine additional acceptable certified public
accounting firms who may conduct such audit pursuant to this Section 8.12). Any
such auditor shall not disclose the other Party’s Confidential Information,
except to the extent such disclosure is necessary to verify the accuracy of the
financial reports furnished by the other Party or the amount of payments due by
the other Party under this Agreement. Any amounts shown to be owed but unpaid
shall be paid within [**] from the accountant’s report, plus interest, as set
forth in Section 8.13, from the original due date. Any amounts shown to have
been overpaid shall be refunded within [**] from the accountant’s report. The
requesting Party shall bear the full cost of such audit unless such audit
discloses an underpayment by the other Party of more than [**] of the amount
due, in which case the other Party shall bear the full cost of such audit.


82
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


8.13    Manner of Payment. All payments due to a Party hereunder shall be made
in U.S. Dollars by wire transfer of immediately available funds into an account
designated by the receiving Party. If a Party does not receive payment of any
sum due to it on or before the due date, such Party shall notify the other
Party, and the paying Party shall have [**] following receipt of such notice to
pay any undisputed amount. Thereafter, interest shall accrue on the undisputed
sum due to such Party until the date of payment at the per annum rate of [**]
over the then current prime rate quoted by Citibank in New York City of the
maximum rate allowable by Applicable Law, whichever is lower.
ARTICLE 9
INTELLECTUAL PROPERTY MATTERS
9.1    Inventorship; Ownership and Disclosure of Inventions.
(a)
Inventorship. For purposes of this Section 9.1, inventorship with respect to any
Inventions made by a Party’s (or its Affiliates’) own employees, agents,
licensees or independent contractors in the course of conducting its activities
under this Agreement, together with all intellectual property rights therein,
shall be determined in accordance with U.S. patent laws.

(b)
Ownership by Incyte. As between the Parties, any Invention made solely by
Incyte’s (or its Affiliates’) own employees, agents, licensees or independent
contractors that arises in the course of performing any Monotherapy Study,
Incyte Combination Study and/or any Collaborator Combination Study under this
Agreement or performing any other activity under this Agreement, together with
all intellectual property rights in each of the foregoing (collectively, “Incyte
Development IP”) and Incyte’s interest in Collaborator Development IP shall, as
between Incyte and MacroGenics, be solely owned by Incyte.

(c)
Ownership by MacroGenics. As between the Parties, any Invention made solely by
MacroGenics’ (or its Affiliates’) own employees, agents, licensees or
independent contractors that arises in the course of performing any MacroGenics
Combination Study under this Agreement or, performing any other activity under
this Agreement, together with all intellectual property rights therein
(collectively, “MacroGenics Development IP”) shall, as between MacroGenics and
Incyte, be solely owned by MacroGenics and, to the extent useful or necessary to
Exploit the Licensed Compound or Licensed Product, shall, subject to Section
15.3(d), constitute Licensed Patents or Licensed Know-How (as applicable) for
purposes of this Agreement.

(d)
Joint Ownership. The Parties shall jointly own any Inventions for which the
inventors include at least one employee, agent, or independent contractor of
each Party that arise in the course of performing activities under this
Agreement, together with all intellectual property rights therein (“Joint
Inventions”). Subject to any licenses granted under this Agreement, each Party
will have the right to practice and exploit any Joint Inventions without the
duty of accounting to the other Party or seeking consent (for licensing,
assigning or otherwise exploiting Joint Inventions) from the other Party by
reason of the joint ownership thereof; and each Party hereby



83
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


waives any right such Party may have under the Applicable Law of any
jurisdiction to require any such approval or accounting, and, to the extent
Applicable Law prohibits such a waiver, each Party shall be deemed to so
consent. In furtherance thereof, upon the reasonable written request of a Party,
the other Party will in writing grant such consents and confirm that no such
accounting is required to effect the foregoing regarding Joint Inventions. Each
Party shall promptly disclose to the other Party any invention disclosures, or
other similar documents, submitted to it by its employees, agents or independent
contractors describing the Joint Inventions, and all Information relating to
such Joint Inventions to the extent necessary for the use of such Joint
Invention in the Development or commercialization of the Licensed Compounds or
the Licensed Products in the Field and, to the extent patentable, for the
preparation, filing and maintenance of any Patent with respect to such Joint
Invention. Any such Information provided to the other Party pursuant to this
Section 9.1(d) shall, to the extent it refers to or describes the Pipeline Asset
of the Disclosing Party, be Confidential Information of the Disclosing Party,
and the Disclosing Party shall have the right to require that any Confidential
Information related to its Pipeline Assets be redacted from any Patent
application(s) Covering Joint Inventions, provided that such Confidential
Information shall not be redacted to the extent it is necessary to understand
the Joint Invention, or is otherwise required for the patentability of the Joint
Invention.
(e)
Assignment by Representatives. Each Party shall (and Incyte shall require that
each Collaborator shall) bind its Affiliates, and its or their employees,
agents, consultants and contractors (collectively, “Representatives”) to
disclose to such Party, and to assign to such Party or its Affiliate (or to
Collaborator, as applicable) all right, title and interest in, any Invention
that is made by such Representative in the course of conducting its activities
under this Agreement, together with all intellectual property therein.

9.2    Prosecution of Patents.
(a)
Licensed Patents. Subject to the oversight of the JIPC and in accordance with
the remainder of this Section 9.2(a), MacroGenics shall have the primary right
and authority to prepare, file, prosecute and maintain the Licensed Patents
(other than the Joint Patents, which are the subject of Section 9.2(e)) on a
worldwide basis, and shall prepare, file, prosecute or maintain the Licensed
Patents in any jurisdiction requested by Incyte to the extent permitted under
Applicable Law using independent outside counsel mutually agreed upon by the
Parties.

(b)
Costs. Such activities under Section 9.2(a) shall be conducted by MacroGenics
(including through outside counsel selected in accordance with Section 9.2(a)
above) at MacroGenics’ own expense; provided that, Incyte shall reimburse
MacroGenics for [**] of the reasonable, out-of-pocket costs incurred by
MacroGenics in preparing, filing, prosecuting and maintaining the Licensed
Patents in accordance with this Section 9.2, within [**] after receipt of any
undisputed invoice from MacroGenics



84
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


setting forth such costs; provided, further, that if, pursuant to MacroGenics’
agreement with any Third Party, MacroGenics is reimbursed by such Third Party
for any such out-of-pocket costs in the preparing, filing, prosecution or
maintenance of any such Licensed Patent, Incyte’s share of such out-of-pocket
costs will be determined by [**]. Notwithstanding the foregoing, if Incyte
wishes to seek Patent protection for a Licensed Patent in a jurisdiction other
than those set forth on Exhibit F (a “Requested Licensed Patent”), then Incyte
shall so notify MacroGenics in writing and shall reimburse MacroGenics for [**]
of the reasonable, out-of-pocket costs incurred by MacroGenics in preparing,
filing, prosecuting and maintaining such Requested Licensed Patent in such
jurisdiction in accordance with this Section 9.2, within [**] after receipt of
any undisputed invoice from MacroGenics setting forth such costs; provided that,
if the Requested Licensed Patent Covers a MacroGenics Pipeline Asset, then
Incyte shall only be required to pay [**] of the reasonable, out-of-pocket costs
incurred by MacroGenics in preparing, filing, prosecuting and maintaining the
Requested Licensed Patents in accordance with this Section 9.2; provided,
further, that if, pursuant to MacroGenics’ agreement with any Third Party,
MacroGenics is reimbursed by such Third Party for any such out-of-pocket costs
in the preparing, filing, prosecution or maintenance of any such Requested
Licensed Patent, Incyte’s share of such out-of-pocket costs will be determined
by [**].
(i)
Opt-Out Right. Incyte may cease reimbursement of MacroGenics’ costs associated
with any Licensed Patent pursuant to Section 9.2(a) by providing MacroGenics
with at least [**] written notice (an “Opt Out Notice”). Upon receipt of an Opt
Out Notice, MacroGenics may cease to pursue any efforts to prepare, file,
prosecute or maintain the applicable Licensed Patent(s). Upon expiration of the
notice period set forth in the Opt Out Notice, any Licensed Patent which is the
subject of such Opt-Out Notice shall cease to be a Licensed Patent for all
purposes under this Agreement, including for purposes of the licenses granted by
MacroGenics to Incyte under Section 3.1.

(ii)
Incyte Review and Comment Rights. Subject to the oversight of the JIPC,
MacroGenics shall provide Incyte with a reasonable opportunity to review and
comment on its efforts to prepare, file, prosecute and maintain Licensed
Patents, including by providing Incyte with a copy of material communications
from any patent authority regarding any Licensed Patent, and by providing drafts
of any material filings or responses to be made in advance of submitting such
filings or responses. MacroGenics shall consider Incyte’s comments and cooperate
with Incyte regarding such communications and drafts in good faith, and shall
use Commercially Reasonable Efforts to address Incyte’s comments. If MacroGenics
determines in its discretion to abandon or not maintain any Licensed Patent(s)
in any country(ies) of the world, then MacroGenics shall provide Incyte with
written notice of such determination within a period of time reasonably
necessary to allow Incyte to determine its interest in such Licensed Patent(s)



85
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(which notice from MacroGenics shall be given no later than [**] prior to any
final deadline for any pending action or response that may be due with respect
to such Licensed Patent(s) with the applicable patent authority). If Incyte
provides written notice indicating that it wishes to acquire such Licensed
Patent(s), MacroGenics shall, free of charge, assign and transfer to Incyte the
ownership of, and interest in, such Licensed Patent(s) in such country(ies), at
Incyte’s own expense, and MacroGenics shall cooperate with Incyte for assignment
and transfer of such Licensed Patent(s) in such country. Thereafter, all such
assigned and transferred Patents will be deemed Incyte Patents and not Licensed
Patents, and Incyte shall have the right to prepare, file, prosecute and
maintain such Patents as set forth in Section 9.2(e), at its sole expense.
Notwithstanding the foregoing, Incyte shall have no right to prepare, file,
prosecute or maintain (a) any Licensed Patents, in connection with settlement
proceedings, oppositions, inter-partes proceedings and other similar
circumstances; and (b) any Patents that are otherwise owned or Controlled by
MacroGenics that are not Licensed Patents.
(c)
Incyte Patents; Incyte Development IP. Incyte shall have the sole right and
authority to prepare, file, prosecute and maintain Incyte Patents and Patents
within the Incyte Development IP on a worldwide basis at its own expense.

(i)
MacroGenics Review and Comment Rights. Incyte shall provide MacroGenics with a
reasonable opportunity to review and comment on its efforts to prepare, file,
prosecute and maintain Incyte Patents and Patents within the Incyte Development
IP in each case that specifically relate to the Licensed Compound or Licensed
Product (collectively, the “Subject Patents”), including by providing
MacroGenics with a copy of material communications from any patent authority
regarding any Subject Patent, and by providing drafts of any material filings or
responses to be made in advance of submitting such filings or responses. Incyte
shall consider MacroGenics’ comments regarding such communications and drafts in
good faith, and shall use Commercially Reasonable Efforts to address
MacroGenics’ comments where practicable. If Incyte determines in its discretion
to abandon or not maintain any Subject Patent(s) in any country(ies) of the
world, then Incyte shall provide MacroGenics with written notice of such
determination within a period of time reasonably necessary to allow MacroGenics
to determine its interest in such Subject Patent(s) (which notice from Incyte
shall be given no later than [**] prior to any final deadline for any pending
action or response that may be due with respect to such Subject Patent(s) with
the applicable patent authority). If MacroGenics provides written notice
indicating that it wishes to acquire such Subject Patent(s), Incyte shall, in
return for MacroGenics’ payment to Incyte of [**] of Incyte’s accrued costs for
filing, prosecution, and maintenance of such Subject Patent, assign and transfer
to MacroGenics the ownership of, and interest in, such Subject Patent(s) in such
country(ies), at MacroGenics’ own expense, and Incyte shall cooperate with



86
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


MacroGenics for assignment and transfer of such Subject Patent(s) in such
country. Thereafter, MacroGenics shall have the right to prepare, file,
prosecute and maintain such Patents at its sole expense and Incyte shall have no
further rights in or obligation to MacroGenics with respect to such Subject
Patent(s). Notwithstanding the foregoing, MacroGenics shall have no right to
prepare, file, prosecute or maintain (a) any Subject Patents, in connection with
settlement proceedings, oppositions, inter-partes proceedings and other similar
circumstances; and (b) any Patents that are otherwise owned or Controlled by
Incyte or its Affiliates that are not Subject Patents.
(d)
Collaborator Development IP. As between the Parties, Incyte shall have the sole
right and authority to prepare, file, prosecute and maintain Patents within the
Collaborator Development IP on a worldwide basis at its own expense.

(e)
Joint Patents.

(i)
Subject to the governance of the JIPC and in accordance with the remainder of
this Section 9.2(e), Incyte shall have the primary right and authority to
prepare, file, prosecute and maintain the Patents included in the Joint
Inventions (“Joint Patents”) at its own expense; provided, however, to the
extent that claims of Joint Patents Cover MacroGenics Pipeline Assets, that
MacroGenics shall have the right and authority to prepare, file, prosecute and
maintain the Patents included in the Joint Inventions that specifically relate
to MacroGenics Combination Regimens or MacroGenics Pipeline Assets (but not to
the Licensed Compound or Licensed Product) (“MacroGenics-Responsible Joint
Patents”).

(ii)
Costs. Such activities under Section 9.2(e)(i) shall be conducted by the
responsible Party (the “Responsible Party”) (including through outside counsel)
at the Responsible Party’s own expense; provided that, the other Party shall
reimburse the Responsible Party for fifty percent (50%) of the reasonable,
out-of-pocket costs incurred by the Responsible Party in preparing, filing,
prosecuting and maintaining the applicable Joint Patent(s) in accordance with
this Section 9.2(e)(i), within [**] after receipt of any undisputed invoice from
the Responsible Party setting forth such costs.

(iii)
Review and Comment Rights. Subject to the governance of the JIPC, the
Responsible Party shall provide the other Party with a reasonable opportunity to
review and comment on its efforts to prepare, file, prosecute and maintain the
Joint Patents, including by providing such Party with a copy of material
communications from any patent authority regarding any Joint Patent, and by
providing drafts of any material filings or responses to be made in advance of
submitting such filings or responses. The Responsible Party shall consider the
other Party’s comments and cooperate with the other Party regarding such
communications and drafts in good faith, and shall use Commercially Reasonable
Efforts to address the other Party’s comments. If the Responsible



87
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Party determines in its discretion to abandon or not maintain any Joint
Patent(s) for which it has prosecution and maintenance right pursuant to Section
9.2(e)(i) in any country(ies) of the world, then the Responsible Party shall
provide the other Party with written notice of such determination within a
period of time reasonably necessary to allow the other Party to determine its
interest in acquiring the Responsible Party’s interest in such Joint Patent(s)
(which notice from the Responsible Party shall be given no later than [**] prior
to any final deadline for any pending action or response that may be due with
respect to such Joint Patent(s) with the applicable patent authority). Upon
written notice from such Party that it wishes to acquire the Responsible Party’s
interest in such Joint Patent(s), the Responsible Party shall, free of charge,
assign and transfer to the other Party the Responsible Party’s interest in such
Joint Patent(s) in such country(ies), at the other Party’ own expense, and the
Responsible Party shall cooperate with the other Party for assignment and
transfer of such Joint Patent(s) in such country. Thereafter, all such assigned
and transferred Patents will be deemed Patents of the assignee party and not
Joint Patents, and the other Party shall have the right to prepare, file,
prosecute and maintain such Patents at its sole expense and the Responsible
Party shall have no further rights (including any license rights hereunder) in
or obligation to the other Party (including payment obligations hereunder) with
respect to such Joint Patent(s).
(f)
Cooperation in Prosecution.

(i)
Each Party shall provide the other Party all reasonable assistance and
cooperation in the prosecution efforts with respect to Licensed Patents
(including Joint Patents) provided above in Sections 9.2(a) through 9.2(e). The
Parties will discuss and consider in good faith filing separate Patent Rights
that include claims that Cover Licensed Compound, Licensed Product and
Combinations thereof (e.g., methods of manufacturing and uses of such Licensed
Compound and Licensed Product) specifically or generically and claims that Cover
only other compounds and methods of making and using such other compounds. Each
Party shall provide the other Party all reasonable assistance and cooperation in
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution, as well as further actions as set
forth below. Such assistance and cooperation shall include making a Party’s
inventors and other scientific advisors reasonably available to assist the other
Party’s Patent prosecution efforts.

(ii)
All communications between the Parties relating to the prosecution efforts
provided above in Sections 9.2(a) through 9.2(e), including copies of any draft
or final documents or any communications received from or sent to patent offices
or patenting authorities with respect to the applicable Patents, shall be
considered Confidential Information of the Party controlling the



88
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


prosecution of the applicable Patents pursuant to Sections 9.2(a) through 9.2(e)
(the “Prosecuting Party”), except that, other than as set forth in Section
9.1(d), such communications in connection with Joint Patents shall be considered
the Confidential Information of both Parties.
(iii)
The Prosecuting Party shall keep the other Party reasonably informed of its
prosecution activities with respect to the applicable Patents.

9.3    Infringement of Patents by Third Parties.
(a)
Notification. Each Party shall promptly notify the other Party in writing of any
existing, alleged or threatened infringement of any Licensed Patent, Joint
Patent, or Subject Patent, of which it becomes aware, and shall provide all
Information in such Party’s possession or control relating to such infringement.

(b)
Infringement of Licensed Patents.

(i)
Subject to Section 9.3(b)(ii) through 9.3(b)(vii), Incyte shall have the first
right, but not the obligation, to bring an appropriate suit or other action
against any Third Party engaged in any existing, alleged or threatened
infringement of any Licensed Patent or Joint Patent, including the filing by a
Third Party of any Biosimilar Application under the BPCI Act, and to compromise
or settle such action by counsel of its choice.

(ii)
Incyte shall notify MacroGenics of its election to take any action in accordance
with Section 9.3(b)(i) at least [**] before any time limit set forth in
Applicable Law or regulation, including the time limits set forth under the BPCI
Act. Notwithstanding the foregoing sentence, Incyte shall not initiate any such
suit or take such other action with respect to any Licensed Patent or Joint
Patent without first consulting with MacroGenics and giving good faith
consideration to any reasonable objection from MacroGenics regarding Incyte’s
proposed course of action. MacroGenics shall cooperate in the prosecution of any
suit under this Section 9.3 as may be reasonably requested by Incyte. In the
event that Incyte elects not to initiate a lawsuit or take other reasonable
action with respect to an infringement described in Section 9.3(b)(i),
MacroGenics shall have the right, but not the obligation, to initiate such suit
or take such other action, after providing [**] (or [**] in the event there is a
time limit) notice to Incyte and giving good-faith consideration to Incyte’s
reason(s) for not initiating a suit or taking other action; provided, however,
that if Incyte has notified MacroGenics that it is not proceeding with an action
on the advice of competent outside counsel that has evaluated patent scope,
validity, enforceability, and/or possible infringement defenses, then
MacroGenics shall not commence an action as described in this Section 9.3(b)(ii)
until such time that (A) the Parties have agreed that such action should be
commenced or (B) a mutually-agreeable Third Party expert has mediated such
disagreement and determined that such action is reasonably unlikely to



89
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


have a material adverse effect on the Licensed Patents, Joint Patents, or
Subject Patents. If, prior to the outcome of such determination by such Third
Party expert, a time limit will expire or deadline occur that will prevent or
limit the ability to initiate or conduct such suit or action, MacroGenics shall
have the right to proceed with such suit or action until the outcome of the
determination, at which point MacroGenics may continue with such suit or action
only in accordance with the determination.
(iii)
Without limiting the obligations of the Parties under subsection (ii) above, if
one Party elects to bring suit or take action under this Section 9.3(b) against
an infringement, then the other Party shall have the right, prior to
commencement of the suit or action, to join any such suit or action at its own
cost and expense.

(iv)
Incyte will have sole decision-making authority with respect to the
determination of which Incyte Patents, and primary decision-making authority
with respect to the determination of which Licensed Patents or Joint Patents, to
submit to a Third Party that files a Biosimilar Application, or any other act of
patent information exchange or listing as required by the BPCI Act or other
similar measure in any other country in the Territory; provided that (A) to the
extent permitted by Applicable Law, Incyte shall confer in good faith with
MacroGenics regarding which, if any, Licensed Patents or Joint Patents are
listed pursuant to 42 U.S.C. § 262(l)(3)(A) (or any successor legislation) or
included in any litigation with the Third Party applicant and (B) prior to the
submission of such list to the Third Party, MacroGenics shall have the right to
review and comment on and (if agreed by the Parties) require Incyte to include
additional Licensed Patents or Joint Patents therein.

(v)
Each Party shall provide to the Party enforcing any such rights under this
Section 9.3(b) reasonable assistance in such enforcement, at such enforcing
Party’s reasonable request and expense, including joining such action as a party
plaintiff if required by Applicable Law to pursue such action. The enforcing
Party shall keep the other Party regularly informed of the status and progress
of such enforcement efforts, shall reasonably consider the other Party’s
comments on any such efforts, and shall consult with the other Party in any
important aspects of such enforcement, including determination of material
litigation strategy and filing of important papers to the competent court.

(vi)
Each Party shall bear all of its own internal costs incurred in connection with
its activities under this Section 9.3(b). In the event that the Parties are
joined in suit or action against the infringement or the non-enforcing Party
elects to join such suit or action and, in either case, elects to be represented
by the same outside counsel as the enforcing Party, then the enforcing Party
shall be responsible for all expenses arising from such outside counsel,
provided



90
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


that the enforcing Party consents to such joint representation by outside
counsel, such consent not to be unreasonably withheld, delayed or conditioned.
(vii)
The Party not bringing an action with respect to infringement in the Territory
under this Section 9.3(b) shall be entitled to separate representation in such
matter by counsel of its own choice and at its own expense, but such Party shall
at all times cooperate fully with the Party bringing such action.

(viii)
Neither Party shall settle any claim, suit or action that it brought under this
Section 9.3 involving Licensed Patents or Joint Patents that would either (A)
involve any admission of invalidity or unenforceability of a Licensed Patent or
Joint Patent or (B) result in the imposition of any liability on the
non-enforcing party for which the enforcing party is not indemnifying the
non-enforcing party pursuant to Article 14, without the prior written consent of
the other Party, such consent not to be unreasonably withheld, delayed or
conditioned.

(c)
Infringement of Patents Claiming MacroGenics Pipeline Assets / MacroGenics
Combination Regimens. With respect to any infringement of any Patent that (i)
Covers any MacroGenics Pipeline Asset or MacroGenics Combination Regimen and
(ii) either (A) does not Cover the Licensed Compound or any Licensed Product or
(B) did not exist as of the Execution Date and is being enforced with respect to
activity that does not infringe (x) any composition of matter or formulation
Patent with respect to the Licensed Compound nor (y) any method Patent that
Covers the Licensed Compound as a Monotherapy Regimen, MacroGenics shall have
the sole and exclusive right, but not the obligation, to bring, at MacroGenics’
expense and in its sole control, an appropriate suit or other action against any
Person engaged in such infringement of such Patent.

(d)
Infringement of Incyte Patents; Incyte Development IP. With respect to any
infringement of any Incyte Patent or any Patent within the Incyte Development
IP, Incyte shall have the sole and exclusive right, but not the obligation, to
bring, at Incyte’s expense and in its sole control, an appropriate suit or other
action against any Person engaged in such infringement of such Patent.

(e)
Infringement of Patents Claiming Incyte Pipeline Assets / Collaborator Pipeline
Assets / Incyte Combination Regimens / Collaborator Combination Regimens. With
respect to any infringement of any Patent that Covers any Incyte Pipeline Asset,
Collaborator Pipeline Asset, Incyte Combination Regimen or Collaborator
Combination Regimen, as between the Parties, Incyte shall have the sole and
exclusive right, but not the obligation, to bring, at Incyte’s expense and in
its sole control, an appropriate suit or other action against any Person engaged
in such infringement of such Patent.



91
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(f)
Allocation of Proceeds. If either Party recovers monetary damages or a monetary
settlement from any Third Party in a suit or action brought under Section 9.3(b)
or any royalties, milestones or other payments from a license agreement with a
Third Party related to any alleged infringement as to which such Party had a
right to bring a suit or other action pursuant to Section 9.3(b), then to the
extent such damages or royalties result from the infringement of Licensed
Patents, such recovery (“Infringement Recovery”) shall first be allocated to the
reimbursement of any expenses incurred by the Parties in such litigation, action
or license negotiations; then, any remaining amounts shall be allocated to
Incyte and treated as Net Sales for purposes of this Agreement; provided,
however, that if MacroGenics is the party bringing the applicable suit or
action, any amounts remaining amounts shall be allocated [**] to MacroGenics and
[**] to Incyte. For clarity, with respect to all other infringement suits or
actions brought by a Party (e.g., with respect Incyte Patents or Patents within
the Incyte Development IP or MacroGenics Development IP), the owning Party shall
keep all recoveries.

9.4    Patent Term Extensions. The Parties shall consult and cooperate with each
other in obtaining patent term extensions, adjustments, or restorations or
supplemental protection certificates or their equivalents (each a “Patent
Extension” and collectively “Patent Extensions”) in the Territory for the
Licensed Patents and Joint Patents to the extent they Cover Licensed Compounds,
Licensed Products, or the Monotherapy Regimen; provided that, (a) Incyte shall
have the primary right and authority to seek and apply for Patent Extensions
with respect to Licensed Patents and Joint Patents that [**] claim Monoclonal
Antibodies, subject to review and comment by MacroGenics, which Incyte shall
consider in good faith; (b) MacroGenics shall have the primary right and
authority to seek and apply for Patent Extensions with respect to Licensed
Patents and Joint Patents that [**] claim bi- or multi-specific antibodies,
subject to review and comment by Incyte, which MacroGenics shall consider in
good faith; and (c) the Parties shall discuss in good faith and shall mutually
agree upon whether to seek and apply for Patent Extensions with respect to any
Patents [**] Monoclonal Antibodies and [**]. In the event that a Party does not
intend to seek a Patent Extension that is or will become available for a
Licensed Patent or Joint Patent, it shall so inform the other Party in writing
in sufficient time to permit the other Party to seek such Patent Extension. The
Party that does not apply for a Patent Extension hereunder will cooperate fully
with the other Party in making such filings or actions, including making
available all required regulatory data and Information and executing any
required authorizations to apply for such Patent Extension. All out-of-pocket
expenses incurred in connection with activities of each Party with respect to
the Licensed Patent(s) or Joint Patent(s) for which such Party seeks a Patent
Extension pursuant to this Section 9.4 shall be entirely borne by such Party.
9.5    Infringement of Third Party Rights in the Territory.
(a)
Notice. In the event that a Third Party makes any claim, gives notice, or brings
any suit or other inter-partes proceeding against MacroGenics or Incyte, or any
of their respective Affiliates or sublicensees (including Collaborators) for
infringement or misappropriation of any intellectual property rights of a Third
Party arising out of the Exploitation of any Licensed Product in the Field
(“Third Party Infringement



92
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Claim”), the Party receiving notice of a Third Party Infringement Claim shall
promptly notify the other Party.
(b)
Defense. Subject to Article 14, the Party or its respective Affiliate or
sublicensee against which such Third Party Infringement Claim is brought shall
have the sole right to defend such Third Party Infringement Claim.

9.6    Patent Oppositions and Other Proceedings.
(a)
Licensed Patents. If any Licensed Patent or Joint Patent becomes the subject of
any proceeding commenced by a Third Party within the Territory in connection
with an opposition, reexamination request, action for declaratory judgment,
nullity action, interference, inter-partes review, post-grant review, other
patent office administrative proceedings or other attack upon the validity,
title or enforceability thereof (a “Third Party Patent Challenge”) (except
insofar as such action is a counterclaim to or defense of, or accompanies a
defense of, an action for infringement against a Third Party under Section 9.5,
in which case the provisions of Section 9.5 shall govern), the Prosecuting Party
as to such Licensed Patent or Joint Patent shall have the discretion whether to
defend and shall control any defense of such Licensed Patent or Joint Patent, at
its own expense; provided, however, that if the Prosecuting Party, declines or
fails to take any action to defend such Third Party Patent Challenge within [**]
of the commencement thereof, then the other Party shall have the right to defend
and shall control any defense of such Licensed Patent or Joint Patent, at its
own expense.

(b)
Third Party Patent Rights. Except with respect to any Patents within the [**] or
[**] (in which case the provisions of Section 10.2(j) shall govern), if either
Party desires to bring an opposition, reexamination request, action for
declaratory judgment, nullity action, interference, inter partes review, post
grant review, or other patent office administrative proceedings or other attack
upon the validity, title or enforceability of a Patent owned or Controlled by a
Third Party and that claims the Licensed Compound or a Licensed Product (either
specifically or generically), or the use, manufacture, sale, offer for sale or
importation of the Licensed Compound or a Licensed Product (either specifically
or generically) (except insofar as such action is a counterclaim to or defense
of, or accompanies a defense of, a Third Party’s claim or assertion of
infringement under Section 9.5, in which case the provisions of Section 9.5
shall govern), such Party shall so notify the other Party and the Parties shall
promptly confer to determine whether to bring such action or the manner in which
to settle such action. Each Party shall have the right, but not the obligation,
to bring at its own expense such action in the Territory, provided that the
Parties shall use reasonable efforts as practicable to coordinate and cooperate
in bringing such action(s). The Party not bringing an action under this Section
9.6(b) shall be entitled to separate representation in such proceeding by
counsel of its own choice and at its own expense, and shall cooperate fully with
the Party bringing such action. Any awards or amounts received in bringing any
such action shall be first allocated



93
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


to reimburse the initiating Party’s expenses in such action, and any remaining
amounts shall be allocated between the Parties as provided in Section 9.3(f).
ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS
10.1    Mutual Representations, Warranties and Covenants. Each of the Parties
hereby represents and warrants to the other Party as of the Execution Date and,
as applicable, hereinafter covenants that:
(a)
Organization. It is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization, and has all
requisite power and authority, corporate or otherwise, to execute, deliver, and
perform this Agreement.

(b)
Binding Agreement. This Agreement is a legal and valid obligation binding upon
such Party and enforceable in accordance with its terms, subject to the effects
of bankruptcy, insolvency, or other laws of general application affecting the
enforcement of creditor rights, judicial principles affecting the availability
of specific performance, and general principles of equity (whether
enforceability is considered a proceeding at law or equity).

(c)
Authorization. The execution, delivery, and performance of this Agreement by
such Party have been duly authorized by all necessary corporate action and do
not conflict with any agreement, obligation, instrument, or understanding, oral
or written, to which it is a party or by which it is bound, nor violate any
Applicable Law or any order, writ, judgment, injunction, decree, determination,
or award of any Governmental Authority presently in effect applicable to such
Party.

(d)
No Further Approval. It is not aware of any government authorization, consent,
approval, license, exemption of or filing or registration with any Governmental
Authority under any Applicable Law, currently in effect, necessary for, or in
connection with, the transactions contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement and such other agreements (save
for Regulatory Approvals and similar authorizations from Governmental
Authorities necessary for the Exploitation of Licensed Compound and Licensed
Products as contemplated hereunder), except as may be required to obtain
clearance of this Agreement under the HSR Act.

(e)
No Inconsistent Obligations. It is not under any obligation, contractual or
otherwise, to any Person that conflicts with or is inconsistent in any material
respect with the terms of this Agreement, or that would impede the diligent and
complete fulfillment of its obligations hereunder.



94
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(f)
Certain Actions. It shall not take any actions between the Execution Date and
the Effective Date that would, or would be reasonably likely to, cause any
representations or warranties made by such Party in this Article 10 to be untrue
or inaccurate in any material respect as of the Effective Date.

10.2    Additional Representations and Warranties of MacroGenics. MacroGenics
represents and warrants as of the Execution Date and covenants to Incyte that:
(a)
To MacroGenics’ Knowledge, there is no actual or threatened infringement or
misappropriation of the Licensed Technology or Label Combination Patents by any
Person in the Territory. MacroGenics (or its Affiliates) is the sole and
exclusive owner of, or otherwise Controls pursuant to an Existing Third Party
License, the Licensed Technology, Label Combination Patents and the Transferred
Documentation. MacroGenics has all rights necessary to grant the licenses under
the Licensed Technology and Label Combination Patents, and Rights of Reference
to Regulatory Documentation that it grants to Incyte hereunder. During the Term,
MacroGenics shall not, and shall cause its Affiliates not to, grant to any Third
Party any rights that encumber or conflict with the rights granted to Incyte
hereunder with respect to the Licensed Technology, Label Combination Patents or
Transferred Documentation.

(b)
The Licensed Patents set forth on Exhibit A, together with the Label Combination
Patents, represent all Patents Controlled by MacroGenics (or its Affiliates)
that Cover or disclose the Licensed Compound or any Invention necessary or
useful for the Exploitation of the Licensed Compound or Licensed Products in the
Territory in the Field as of the Execution Date. The Licensed Patents and Label
Combination Patents are free and clear of liens, charges or encumbrances other
than licenses granted to Third Parties that are not inconsistent with the rights
and licenses granted to Incyte hereunder. To MacroGenics’ Knowledge, no Third
Party has challenged or threatened in writing to challenge the scope, validity
or enforceability of any Licensed Patent or Label Combination Patents
(including, by way of example, through opposition or the institution or written
threat of institution of interference, nullity or similar invalidity proceedings
before the U.S. Patent and Trademark Office or any analogous foreign
Governmental Authorities). MacroGenics or its Affiliates have timely paid all
filing and renewal fees payable with respect to any Licensed Patents for which
MacroGenics controls prosecution and maintenance, and with respect to all Label
Combination Patents. The development of the Licensed Patents and Label
Combination Patents has not been funded, in whole or in part, by the U.S.
government. To MacroGenics’ Knowledge, as of the Execution Date, the
Exploitation of the Licensed Compound as a Monotherapy Regimen does not infringe
or misappropriate the intellectual property or proprietary rights of any Third
Party in the Territory, [**].

(c)
The Licensed Know-How is free and clear of liens, charges or encumbrances other
than licenses granted to Third Parties that are not inconsistent with the rights
and



95
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


licenses granted to Incyte hereunder. MacroGenics and its Affiliates have taken
commercially reasonable measures consistent with industry practices to protect
the secrecy, confidentiality and value of all Licensed Know-How that constitutes
trade secrets under Applicable Law (including requiring all employees,
consultants and independent contractors to execute binding and enforceable
agreements requiring all such employees, consultants and independent contractors
to maintain the confidentiality of such Licensed Know-How), and, to MacroGenics’
Knowledge, there has not occurred any unauthorized access, use, or disclosure of
the Licensed Know-How. The development of the Licensed Know-How has not been
funded, in whole or in part, by the U.S. government.
(d)
MacroGenics has not received any written notice or threat of any material suit,
legal claim, action, proceeding or investigation against MacroGenics or any of
its Affiliates that relates to the Licensed Technology or Label Combination
Patents, and no judgment or settlement is owed by MacroGenics or any of its
Affiliates in connection with the Licensed Technology or Label Combination
Patents.

(e)
All current and former officers, employees, agents, advisors, consultants,
contractors or other representatives of MacroGenics or any of its Affiliates who
are inventors of or have otherwise contributed or are otherwise expected to
contribute to the creation or development of any Licensed Technology or Label
Combination Patents have or will have executed and delivered to MacroGenics or
any such Affiliate, prior to contributing to the creation or development of any
Licensed Technology or Label Combination Patents, a valid and enforceable
assignment or other agreement regarding the protection of proprietary
Information and the assignment to MacroGenics or any such Affiliate of such
person’s entire right, title and interest in and to any Licensed Technology and
Label Combination Patents. To MacroGenics’ Knowledge, no current officer,
employee, agent, advisor, contractor, consultant or other representative of
MacroGenics or any of its Affiliates is in violation of any term of any
assignment or other agreement regarding the assignment, protection, or
confidentiality of Licensed Patents, other Licensed Technology, or Label
Combination Patents, or of any employment contract or any other contractual
obligation relating to the relationship of any such Person with MacroGenics or
any such Affiliate. Incyte has no obligation to contribute to any remuneration
of any inventor employed or previously employed by MacroGenics or any of its
Affiliates in respect of any such Inventions, Information and discoveries and
intellectual property rights therein that are so assigned to MacroGenics or its
Affiliate(s).

(f)
MacroGenics has prepared, maintained and retained all Transferred Documentation
for the Licensed Compound and the Licensed Products in the Territory pursuant to
and in accordance with all Applicable Law, including, as applicable, GLP. All
activities conducted by or on behalf of MacroGenics with respect to Licensed
Compound have been conducted in accordance with Applicable Law (including GLP
and GMP).



96
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(g)
To MacroGenics’ Knowledge, other than under the Existing Third Party Licenses
and [**], no royalties, milestones, or other payments are owed to any Third
Party for Patents controlled by such Third Party that are reasonably likely to
be necessary or useful in order to Exploit the Licensed Compound or Licensed
Products.

(h)
Neither MacroGenics nor any of its Affiliates has been debarred by the FDA, is
the subject of a conviction described in Section 306 of the FFDCA or is subject
to any similar sanction of other Governmental Authorities in the Territory, and
neither MacroGenics nor any of its Affiliates has used, in any capacity, any
Person who either has been debarred by the FDA, is the subject of a conviction
described in Section 306 of the FFDCA or is subject to any such similar
sanction. MacroGenics shall not engage, and shall ensure that its licensees and
Representatives shall not engage in any capacity in connection with this
Agreement or any ancillary agreements, any Person who either has been debarred
by the FDA, is the subject of a conviction described in Section 306 of the FFDCA
or is subject to any such similar sanction. MacroGenics shall inform Incyte in
writing promptly if it or any Person engaged by MacroGenics or any of its
Affiliates who is performing services under this Agreement or any ancillary
agreements is debarred or is the subject of a conviction described in Section
306 of the FFDCA, or if any action, suit, claim, investigation or legal or
administrative proceeding is pending or, to MacroGenics’ Knowledge, is
threatened, relating to the debarment or conviction of MacroGenics, any of its
Affiliates or any such Person performing services hereunder or thereunder.

(i)
MacroGenics is not subject to any agreement with any Third Party which would
limit or restrict its ability to perform its obligations under this Agreement in
any material respect.

(j)
MacroGenics covenants and agrees, and shall cause its Affiliates and any
sublicensees (subject to the remainder of this subsection (j)) to covenant and
agree, not to directly or indirectly challenge the validity, enforceability,
patentability, or inventorship of any claim of any Patent within the [**] or the
[**], except in response to a claim of infringement of the Patent within the
[**] or the [**], as applicable. MacroGenics further agrees not to provide
assistance or support, financial or otherwise, to any Third Party in bringing
any such challenge to the infringement, validity, enforceability, patentability,
or inventorship of any claim of any Patent within the [**] or the [**]. The
foregoing restrictions with respect to the [**] shall, subject to Section
10.3(e), apply until, upon inquiry by MacroGenics and confirmation by Incyte,
the existence and continued effectiveness of the sublicense granted to
MacroGenics with respect to the [**] and/or any [**] thereto have terminated,
changed or been amended otherwise. For clarity, the foregoing restrictions shall
apply only to those [**] that have received a [**] or [**], as applicable;
provided further, that to the extent a Third Party who [**] other than [**] or
[**] within the [**] or the [**], the [**] to such Third Party under such other
intellectual property shall not be construed as an [**] under this Section
10.2(j).



97
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


10.3    Additional Representations and Warranties of Incyte. Incyte represents
and warrants as of the Execution Date and covenants to MacroGenics that:
(a)
Incyte has all rights necessary to grant to MacroGenics the licenses under the
Incyte Patents and Rights of Reference to Regulatory Documentation related to
the Licensed Compound or Licensed Products that it grants to MacroGenics
hereunder.

(b)
Neither Incyte nor any of its Affiliates or any Collaborators, has been debarred
by the FDA, is the subject of a conviction described in Section 306 of the FFDCA
or is subject to any similar sanction of other Governmental Authorities in the
Territory, and neither Incyte nor any of its Affiliates or any Collaborators has
used, in any capacity, any Person who either has been debarred by the FDA, is
the subject of a conviction described in Section 306 of the FFDCA or is subject
to any such similar sanction. Incyte shall not engage, and shall ensure that its
Affiliates, Representatives and Collaborators shall not engage, in any capacity
in connection with this Agreement or any ancillary agreements, any Person who
either has been debarred by the FDA, is the subject of a conviction described in
Section 306 of the FFDCA or is subject to any such similar sanction. Incyte
shall inform MacroGenics in writing promptly if it or any Person engaged by
Incyte or any of its Affiliates or Collaborators who is performing services
under this Agreement or any ancillary agreements is debarred or is the subject
of a conviction described in Section 306 of the FFDCA, or if any action, suit,
claim, investigation or legal or administrative proceeding is pending or, to
Incyte’s Knowledge, is threatened, relating to the debarment or conviction of
Incyte, any of its Affiliates or Collaborators performing services hereunder or
thereunder.

(c)
Incyte is not subject to any agreement with any Third Party which would limit or
restrict its ability to perform its obligations under this Agreement in any
material respect.

(d)
To Incyte’s Knowledge, [**], no royalties, milestones, or other payments are
owed to any Third Party for Patents controlled by such Third Party that are
reasonably likely to be necessary or useful in order to Exploit the Licensed
Compound or Licensed Products.

10.4    No Other Representations or Warranties. EXCEPT AS EXPRESSLY SET FORTH IN
THIS ARTICLE 10, THE PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, IN FACT OR BY OPERATION
OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, INCLUDING ANY EXPRESS OR IMPLIED WARRANTY OF QUALITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTY OF
NON-INFRINGEMENT OR AS TO THE VALIDITY OF ANY PATENTS. EACH PARTY HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY COMPOUND OR PRODUCT PURSUANT TO THIS AGREEMENT WILL BE
SUCCESSFUL


98
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO ANY COMPOUND OR PRODUCT WILL
BE ACHIEVED.
ARTICLE 11
CONFIDENTIALITY
11.1    Nondisclosure. Each Party agrees that, during the Term and for a period
of [**] thereafter, the Party receiving Confidential Information (the “Receiving
Party”) of the other Party (the “Disclosing Party”) shall (a) maintain in
confidence such Confidential Information using not less than the efforts such
Receiving Party uses to maintain in confidence its own confidential or
proprietary Information of similar kind and value, (b) not disclose such
Confidential Information to any Third Party without the prior written consent of
the Disclosing Party, except for disclosures expressly permitted below, and (c)
not use such Confidential Information for any purpose except those permitted by
this Agreement (it being understood that this Section 11.1 shall not create or
imply any rights or licenses not expressly granted under this Agreement).
Notwithstanding anything to the contrary in the foregoing, the obligations of
confidentiality and non-use with respect to any trade secret within such
Confidential Information shall survive such [**] period for so long as such
Confidential Information remains protected as a trade secret under Applicable
Law.
11.2    Exceptions. The obligations in Section 11.1 shall not apply with respect
to any portion of the Confidential Information that the Receiving Party can show
by competent, written evidence:
(a)
is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;

(b)
is known to the Receiving Party or any of its Affiliates, without any obligation
to keep it confidential or any restriction on its use, prior to disclosure to
the Receiving Party or any of its Affiliates by the Disclosing Party;

(c)
is subsequently disclosed to the Receiving Party or any of its Affiliates on a
non-confidential basis by a Third Party that to the Receiving Party’s Knowledge
is not bound by a duty of confidentiality or restriction on its use;

(d)
is now, or hereafter becomes, through no act or failure to act on the part of
the Receiving Party or any of its Affiliates, generally known or available,
either before or after it is disclosed to the Receiving Party by the Disclosing
Party;

(e)
is independently discovered or developed by or on behalf of the Receiving Party
or any of its Affiliates without the use of or reference to the Confidential
Information belonging to the Disclosing Party; or

(f)
is the subject of written permission to disclose provided by the Disclosing
Party.

11.3    Authorized Disclosure. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party only to the extent such disclosure
is reasonably necessary in the following instances:


99
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(a)
filing, prosecuting, maintaining, enforcing or defending Patents as permitted by
this Agreement;

(b)
as reasonably required in generating Regulatory Documentation and obtaining
Regulatory Approvals;

(c)
prosecuting or defending litigation, including responding to a subpoena in a
Third Party litigation;

(d)
complying with Applicable Law or court or administrative orders;

(e)
complying with any obligation under this Agreement;

(f)
in communications with existing or bona fide prospective acquirers, merger
partners, financing sources, investment bankers, lenders or investors, and
consultants and advisors of the Receiving Party in connection with transactions
or bona fide prospective transactions with the foregoing, in each case on a need
to know basis and under appropriate confidentiality provisions substantially
equivalent to those of this Agreement; provided, however, that the Receiving
Party shall remain responsible for any violation of such confidentiality
provisions by any Person receiving such Confidential Information; or

(g)
to its Affiliates, sublicensees or prospective sublicensees, subcontractors or
prospective subcontractors, consultants, agents and advisors on a “need-to-know”
basis in order for the Receiving Party to exercise its rights or fulfill its
obligations under this Agreement, each of whom prior to disclosure must be bound
by written obligations of confidentiality and restrictions on use of such
Confidential Information that are no less restrictive than those set forth in
this Article 11; provided, however, that, in each of the above situations, the
Receiving Party shall remain responsible for any failure by any Person who
receives Confidential Information pursuant to this Section 11.3(g) to treat such
Confidential Information as required under this Article 11.

If and whenever any Confidential Information is disclosed in accordance with
this Section 11.3, such disclosure shall not cause any such information to cease
to be Confidential Information except to the extent that such disclosure results
in a public disclosure of such information (other than by breach of this
Agreement). Notwithstanding the foregoing, in the event a Party is required to
make a disclosure of the other Party’s Confidential Information pursuant to
Section 11.3(a) through Section 11.3(e), it will, except where impracticable or
not legally permitted, give reasonable advance notice to the other Party of such
disclosure and use not less than the same efforts to secure confidential
treatment of such information as it would to protect its own confidential
information from disclosure.
11.4    Terms of this Agreement. The Parties acknowledge that this Agreement and
all of the respective terms of this Agreement shall be treated as Confidential
Information of both Parties, subject to the provisions of Section 11.3(f),
11.3(g) and 11.6.


100
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


11.5    Publicity. Without limiting the Parties’ rights and obligations pursuant
to Section 11.9 with respect to publications:
(a)
Each Party shall make a public announcement of the execution of this Agreement
in the form attached as Exhibit D to this Agreement, which shall be issued at a
time to be mutually agreed by the Parties, but no later than [**] after the
Execution Date. Except as required to comply with Applicable Law or as set forth
in subsection (b), each Party agrees not to issue any other press release or
other public statement disclosing other information relating to this Agreement
or the transactions contemplated hereby without the prior written consent of the
other Party, such consent not to be unreasonably withheld, delayed or
conditioned.

(b)
The Parties acknowledge the importance of supporting each other’s efforts to
publicly disclose results and significant developments regarding the Licensed
Products and other activities in connection with this Agreement that may include
information that is not otherwise permitted to be disclosed under this Article
11, and that may be beyond what is required by Applicable Law, but in each case
consistent with the need to keep investors informed regarding such Party’s
business in accordance with customary investor relations, and each Party may
request to the right to make such disclosures from time to time. Such
disclosures may include achievement of milestones, significant events in the
Development and regulatory process, Commercialization activities and the like.
Except for the initial press release(s) described in subsection (a), whenever a
Party (the “Requesting Party”) desires to make any such public disclosure, it
shall first notify the other Party (the “Cooperating Party”) of such planned
press release or public announcement and provide a draft for review at least
[**] in advance of issuing such press release or making such public announcement
(or, with respect to press releases and public announcements that are required
by Applicable Law, or by regulation or rule of any public stock exchange
(including NASDAQ), with as much advance notice as possible under the
circumstances if it is not possible to provide notice at least [**] in advance).
The Requesting Party and Cooperating Party will discuss such proposed public
disclosure in good faith. Unless otherwise permitted pursuant to Section 11.6 or
required by Applicable Law, or by regulation or rule of any public stock
exchange (including NASDAQ), the Requesting Party will not issue such press
release or make such public announcement without the prior written consent of
the Cooperating Party, not to be unreasonably withheld, conditioned or delayed,
provided that the Requesting Party may issue such press release or make such
public announcement if: (i) the contents of such press release or public
announcement have previously been made public other than through a breach of
this Agreement by the Requesting Party, (ii) such press release or public
announcement does not materially differ from, or relies solely on facts publicly
disclosed in, a previously-approved press release or other publicly available
information, and (iii) the Requesting Party notifies the Cooperating Party
reasonably in advance of issuance. The principles to be observed in disclosures
pursuant to this Section 11.5(b) shall include accuracy, compliance with
Applicable Law and regulatory guidance documents, reasonable sensitivity to



101
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


potential negative reactions of the FDA (and its foreign counterparts), and the
need to protect competitively sensitive information regarding Licensed Products
and the legal obligations and responsibility to keep investors informed
regarding the Requesting Party’s business.
11.6    Securities Filings. Notwithstanding anything to the contrary in this
Article 11, in the event either Party proposes to file with the Securities and
Exchange Commission or the securities regulators of any state or other
jurisdiction a registration statement or any other disclosure document that
describes or refers to the terms and conditions of this Agreement or any related
agreements between the Parties, or requires the filing of this Agreement as an
exhibit to such registration, statement or disclosure document, such Party shall
notify the other Party of such intention and shall provide the other Party with
a copy of relevant portions of the proposed filing at least [**] prior to such
filing (and any revisions to such portions of the proposed filing a reasonable
time prior to the filing thereof), including any exhibits thereto that refer to
the other Party or the terms and conditions of this Agreement or any related
agreements between the Parties. The Party making such filing shall cooperate in
good faith with the other Party to obtain confidential treatment of the terms
and conditions of this Agreement or any related agreements between the Parties
that the other Party reasonably requests be kept confidential or otherwise
afforded confidential treatment, and shall only disclose Confidential
Information that it is advised by outside counsel is legally required to be
disclosed. Each Party acknowledges that the other Party may be required by
securities regulators, including the Securities and Exchange Commission, or
advised by such other Party’s outside counsel that the financial terms,
including the milestone amounts and/or royalty rates must be included in such
filings. No notice shall be required under this Section 11.6 if the description
of or reference to this Agreement or a related agreement between the Parties
contained in the proposed filing has been included in any previous filing made
by either Party in accordance with this Section 11.6 or otherwise approved by
the other Party.
11.7    Relationship to Confidentiality Agreement. This Agreement supersedes the
Prior CDA; provided, however, that all “Confidential Information” disclosed or
received by the Parties and their Affiliates thereunder shall be deemed
Confidential Information hereunder and shall be subject to the terms and
conditions of this Agreement.
11.8    Equitable Relief. Given the nature of the Confidential Information and
the competitive damage that could result to a Party upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the Parties agree that monetary damages may not be a sufficient remedy for any
breach of this Article 11. In addition to all other remedies, a Party shall be
entitled to seek specific performance and injunctive and other equitable relief
as a remedy for any breach or threatened breach of this Article 11.
11.9    Publications. The publishing Party shall have the right to publish
results of all Clinical Studies and Development activities conducted pursuant to
this Agreement, (a) with respect to Incyte as the publishing Party, in
connection with any Incyte Pipeline Asset, Collaborator Pipeline Asset, Incyte
Combination Regimen, Collaborator Combination Regimen or Monotherapy Regimen and
any other activity Incyte is permitted to conduct under this Agreement related
to the Licensed Compound or a Licensed Product and (b) with respect to
MacroGenics as the publishing Party, in


102
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


connection with any MacroGenics Pipeline Asset or MacroGenics Combination
Regimen (and including, for clarity, any MacroGenics Combination Study
(including translational data related thereto, pre-clinical data and other data
related to Development activities conducted pursuant to this Agreement, but
excluding pre-clinical data that is solely related to the Licensed Compound
after the Study Transition Date), and the Ongoing Clinical Study (prior to the
Study Transition Date)); provided, in each case ((a) and (b)) however, that the
reviewing Party shall have the right to review all proposed publications with
respect to the Licensed Compound or Licensed Products (including as a component
of a Monotherapy Regimen or a MacroGenics Combination Regimen) prior to
submission of such publication, for the purposes of identifying any relevant
intellectual property or Confidential Information belonging in whole or in part
to the reviewing Party and recommending any changes the reviewing Party
reasonably believes are necessary to preserve any such intellectual property or
Confidential Information. The publishing Party shall provide reviewing Party
with a copy of the applicable proposed abstract, manuscript, or presentation no
less than [**] ([**] in the case of abstracts) prior to its intended submission
for publication. The reviewing Party shall respond in writing promptly and in no
event later than [**] after receipt of the proposed material with one or more of
the following: (i) comments on the proposed material, which the publishing Party
will consider in good faith but is not obligated to accept ([**], for any such
publications made or proposed to be made before the earlier of Licensed Compound
Approval or [**] after the Effective Date, to the extent [**] to the proposed
material (x) [**] or [**] and (y) may be incorporated consistent with the [**],
MacroGenics shall [**]); or (ii) any concerns regarding patentability or
protection of its Confidential Information. In the event of concern over Patent
protection, the publishing Party agrees not to submit such publication or to
make such presentation that contains such information until the reviewing Party
is given a reasonable period of time, and in no event less than [**], to seek
Patent protection for any material in such publication or presentation which it
believes is patentable. Subject to Section 11.3, any Confidential Information of
the reviewing Party shall, absent the prior written consent of the reviewing
Party, be removed by the publishing Party from such publication or presentation.
In the case of conference abstracts and other rapid scientific communications,
the Parties will use reasonable efforts to complete the review process in [**]
or less.
11.10    Additional Obligations Relating to Competing Antibodies.
(a)
In the event that MacroGenics or an Affiliate [**] (i) [**] owned or Controlled
by MacroGenics (or its Affiliates); or (ii) [**] by MacroGenics or an Affiliate,
in each case (of (i) and (ii)) other than Licensed Compound, MacroGenics shall
and shall cause its Affiliates to: (x) adopt reasonable written procedures to
prevent any of MacroGenics’ Representatives (excluding any MacroGenics [**] or
[**], and [**] or [**], it being understood that such employees are otherwise
subject to the applicable confidentiality obligations under this Agreement)
involved in conducting such Clinical Studies or Commercialization from accessing
or using any Confidential Information of Incyte or its Affiliates or
sublicensees, or any of their commercially-sensitive information or pricing
information relating to the Licensed Compound or Licensed Products and (y)
require such Representatives to [**] and [**] between MacroGenics and Incyte
under this Agreement (including Joint Committee meetings) and [**] to the
Licensed Compound or any Licensed Product.



103
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(b)
In the event that Incyte or an Affiliate directly or indirectly [**], in each
case which [**] or [**] (e.g. [**]), Incyte shall and shall cause its Affiliates
to: (x) adopt reasonable written procedures to prevent any of Incyte’s
Representatives ([**] or [**], and [**], it being understood that such employees
are otherwise subject to the applicable confidentiality obligations under this
Agreement) involved in conducting such Clinical Studies or Commercialization
from accessing or using any Confidential Information of MacroGenics or its
Affiliates or sublicensees, or any of their commercially-sensitive information
or pricing information relating to the MacroGenics Pipeline Asset and (y)
require such Representatives to [**] and [**] between MacroGenics and Incyte
under this Agreement (including Joint Committee meetings) and [**] to the
MacroGenics Pipeline Asset.

ARTICLE 12
TERM AND TERMINATION
12.1    Term. This Agreement shall become effective as of the Execution Date
and, unless earlier terminated pursuant to this Article 12, shall continue in
full force and effect as long as Incyte continues to Exploit the Licensed
Compound or Licensed Products in accordance with the terms and conditions of
this Agreement (the “Term”). The provisions of Article 1 (Definitions), Article
10 (Representations, Warranties and Covenants), Article 11 (Confidentiality),
Article 13 (Dispute Resolution), Article 14 (Indemnification) and Article 15
(Miscellaneous), and Section 12.3 (Termination for Material Breach) and Section
12.7 (HSR Filing; Termination Upon HSR Denial), shall become effective on the
Execution Date; the other provisions of this Agreement shall not become
effective until the Effective Date.
12.2    Unilateral Termination by Incyte. Incyte shall have the right to
terminate this Agreement in its entirety, or on a Licensed Product-by-Licensed
Product basis, at any time after the Execution Date, for any or no reason, upon
providing [**] prior written notice to MacroGenics.
12.3    Termination for Material Breach. Either Party (the “Terminating Party”)
may terminate this Agreement in its entirety, or on a country-by-country and
Licensed Product-by-Licensed Product basis, in the event the other Party (the
“Breaching Party”) has materially breached this Agreement, and such material
breach has not been cured within [**] after receipt of written notice of such
breach by the Breaching Party from the Terminating Party (the “Cure Period”).
The written notice describing the alleged material breach shall provide
sufficient detail to put the Breaching Party on notice of such material breach.
Any termination of this Agreement pursuant to this Section 12.3 shall become
effective at the end of the Cure Period, unless the Breaching Party has cured
any such material breach prior to the expiration of such Cure Period (or, if
such material breach is not reasonably able to be cured within the Cure Period,
the Breaching Party has notified the Terminating Party of its plan for curing
such material breach, has commenced and sustained its efforts to cure such
material breach during the Cure Period and does cure such material breach within
[**] after the end of the Cure Period). The right of either Party to terminate
this Agreement as provided in this Section 12.3 shall not be affected in any way
by such Party’s waiver of or failure to take action with respect to any previous
breach under this Agreement.


104
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


12.4    Termination by Incyte for Safety Reasons. Incyte shall have the right to
terminate this Agreement, at any time after the Effective Date at any time upon
providing [**] prior written notice to MacroGenics: (a) if [**] responsible for
Incyte’s [**] in good faith that the [**] of the Licensed Product is such that
the Licensed Product cannot continue to be Developed or administered to patients
safely; or (b) upon the occurrence of [**] serious safety-related events related
to the use of the Licensed Product that cause Incyte [**] safety [**] of the
Licensed Product [**] of the Licensed Products.
12.5    Termination for Patent Challenge. MacroGenics may terminate this
Agreement with respect to a Licensed Product (or this Agreement in its entirety
if such Licensed Product is the only Product for which this Agreement is
applicable), if Incyte or any of its Affiliates directly or indirectly disputes,
or assists any Third Party to dispute, the validity of any granted Patent within
the Licensed Patents in a litigation or other court proceeding with respect to
such Licensed Product; provided, however, MacroGenics acknowledges and agrees
that nothing in this Section 12.5 prevents Incyte from taking any of the actions
referred to in this Section 12.5 and, provided further that MacroGenics shall
not have the right to terminate if Incyte:
(a)
opposes, or assists any Third Party to oppose, the grant of a Patent pursuant to
any application in relation to the Licensed Patents in an administrative
proceeding, such as a patent re-examination, inter-partes review, or other post
grant proceeding or opposition;

(b)
asserts invalidity as a defense in any court proceeding brought by MacroGenics,
its Affiliates, sublicensees, successors or designees asserting infringement of
a Licensed Patent; and/or

(c)
either (i) acquires a Third Party that has an existing challenge, whether in a
court or administrative proceeding, against a Licensed Patent or (ii) licenses a
product for which the licensor has an existing challenge, whether in a court or
administrative proceeding, against a Licensed Patent.

12.6    Termination for Bankruptcy.
(a)
Either Party may terminate this Agreement in its entirety upon providing written
notice to the other Party on or after the time that such other Party makes a
general assignment for the benefit of creditors, files an insolvency petition in
bankruptcy, petitions for or acquiesces in the appointment of any receiver,
trustee or similar officer to liquidate or conserve its business or any
substantial part of its assets, commences under the laws of any jurisdiction any
proceeding involving its insolvency, bankruptcy, reorganization, adjustment of
debt, dissolution, liquidation or any other similar proceeding for the release
of financially distressed debtors, or becomes a party to any proceeding or
action of the type described above (each, an “Insolvency Event”), and such
proceeding or action remains un-dismissed or un-stayed for a period of more than
[**].



105
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(b)
All rights and licenses granted under or pursuant to this Agreement, including,
for the avoidance of doubt, the licenses granted to Incyte pursuant to Section
3.1, are, and shall otherwise be deemed to be, for purposes of Section 365(n) of
Title 11 of the U.S. Code (“Section 365(n)”) and other similar laws in any
jurisdiction outside the U.S. (collectively, the “Bankruptcy Laws”), licenses of
rights to “intellectual property” as defined under the Bankruptcy Laws. Upon the
occurrence of any Insolvency Event with respect to a Party (the “Insolvent
Party”), the Insolvent Party agrees that the other Party (the “Non-Insolvent
Party”), as licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the Bankruptcy Laws.
Further, each Party agrees and acknowledges that all payments hereunder, other
than the upfront payment pursuant to Section 8.1, milestone payments pursuant to
Section 8.2 the royalty payments pursuant to Section 8.3, and the payments
pursuant to Section 8.10 do not constitute royalties within the meaning of
Section 365(n) or relate to licenses of intellectual property hereunder. Each
Party shall, during the term of this Agreement, create and maintain current
copies or, if not amenable to copying, detailed descriptions or other
appropriate embodiments, to the extent feasible, of all such intellectual
property (Licensed Technology in the case of MacroGenics and Incyte Technology
in the case of Incyte). Each Party agrees and acknowledges that “embodiments” of
intellectual property within the meaning of Section 365(n) include laboratory
notebooks, cell lines, product samples and inventory, research studies and data,
Regulatory Approvals and Regulatory Documentation in each case to the extent
related to the Licensed Compound and Licensed Products. If: (i) a case is
commenced during the Term by or against a Party under the Bankruptcy Laws, (ii)
this Agreement is rejected as provided for under the Bankruptcy Laws, and (iii)
the Non-Insolvent Party elects to retain its rights hereunder as provided for
under the Bankruptcy Laws, then the Insolvent Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a Title 11
trustee), shall (x) provide to the Non-Insolvent Party immediately upon the
Non-Insolvent Party’s written request copies of all such intellectual property
(including embodiments thereof) held by the Insolvent Party and such successors
and assigns, or otherwise available to them, and (y) not interfere with the
Non-Insolvent Party’s rights under this Agreement, or any related agreements
between the Parties, to such intellectual property (including such embodiments),
including any right to obtain such intellectual property (or such embodiments)
from another entity, to the extent provided in the Bankruptcy Laws. Whenever the
Insolvent Party or any of its successors or assigns provides to the
Non-Insolvent Party any of the intellectual property licensed hereunder (or any
embodiment thereof) pursuant to this Section 12.6(b), the Non-Insolvent Party
shall have the right to perform the Insolvent Party’s obligations hereunder with
respect to such intellectual property, but neither such provision nor such
performance by the Non-Insolvent Party shall release the Insolvent Party from
liability resulting from rejection of the license or the failure to perform such
obligations. All rights, powers and remedies of the Non-Insolvent Party as
provided herein are in addition to and not in substitution for any and all other
rights, powers and remedies now or hereafter existing at law or in equity
(including the Bankruptcy Laws) in the event of the



106
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


commencement of a case by or against a Party under the Bankruptcy Laws. In
particular, it is the intention and understanding of the Parties to this
Agreement that the rights granted to the Parties under this Section 12.6 are
essential to the Parties’ respective businesses and the Parties acknowledge that
damages are not an adequate remedy. The Parties agree that they intend the
following rights to extend to the maximum extent permitted by Applicable Law,
and to be enforceable under Section 365(n): (A) the right of access to any
intellectual property (including embodiments thereof) of the Insolvent Party, or
any Third Party with whom the Insolvent Party contracts to perform an obligation
of the Insolvent Party under this Agreement, and, in the case of the Third
Party, which is necessary for the Exploitation of the Licensed Compound or
Licensed Products; and (B) the right to contract directly with any Third Party
to complete the contracted work upon failure of the Insolvent Party to comply
with its applicable obligations.
12.7    HSR Filing; Termination Upon HSR Denial. If Incyte or MacroGenics
determines that an HSR Filing is necessary, it shall so notify the other Party,
and each Party shall, within [**] of the Execution Date (or such later time as
may be agreed to in writing by the Parties), file with the U.S. Federal Trade
Commission and the Antitrust Division of the U.S. Department of Justice, and/or
with equivalent foreign authorities, any HSR Filing required of it under the HSR
Act in the reasonable opinion of either Party with respect to the transactions
contemplated hereby. Each Party will use reasonable efforts to do, or cause to
be done, all things necessary, proper and advisable to, as promptly as
practicable, take all actions necessary to make the filings required of such
Party or its Affiliates under the HSR Act. The Parties shall cooperate with one
another to the extent necessary in the preparation of any such HSR Filing. Each
Party shall be responsible for its own costs, expenses, and filing fees
associated with any HSR Filing; provided, however, that [**] shall be solely
responsible for any [**] (other than [**] that may be incurred as a result of
[**] on the part of [**]) required to be [**] in connection with [**]. If the
Parties make an HSR Filing hereunder, then this Agreement shall terminate (a) at
the election of either Party, immediately upon notice to the other Party, if the
U.S. Federal Trade Commission or the U.S. Department of Justice, or an
equivalent authority in the European Union, seeks a preliminary injunction under
the Antitrust Laws against Incyte and MacroGenics to enjoin the transactions
contemplated by this Agreement; or (b) at the election of either Party,
immediately upon notice to the other Party, in the event that the HSR Clearance
Date shall not have occurred on or prior to [**] after the effective date of the
HSR Filing. In the event of such termination, this Agreement shall be of no
further force and effect.
12.8    Effects of Termination. All of the following effects of termination are
in addition to the other rights and remedies that may be available to either of
the Parties under this Agreement and shall not be construed to limit any such
rights or remedies. In the event of termination of this Agreement (other than in
connection with Section 12.7 and except as otherwise noted below), the following
provisions of this Section 12.8 shall apply from and after the effective date of
termination:
(a)
Other than in the event of termination by Incyte pursuant to Section 12.3 or
Section 12.6, without limiting the effect that such termination shall have on
any provisions of this Agreement, other than those provisions that this
Agreement expressly provides shall survive such termination, all rights and
licenses granted herein to Incyte shall



107
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


terminate, all such previously licensed rights shall revert to MacroGenics, and
Incyte shall cease any and all Development, Manufacturing, and Commercialization
activities with respect to the Licensed Compound and Licensed Products (to the
extent such activities were being performed using such rights and licenses) as
soon as is reasonably practicable under Applicable Law.
(b)
Other than in the event of termination by Incyte pursuant to Section 12.3 or
Section 12.6 (in which events all payment obligations hereunder shall survive),
all payment obligations hereunder shall terminate, other than those that are
accrued and unpaid as of the effective date of such termination and royalties
that become due under Section 8.3 with respect to Net Sales of the Licensed
Compound and all Licensed Products made following the effective date of
termination to the extent permitted under Section 12.8(f).

(c)
The Parties will enter into good-faith discussions with respect to any
transition or conveyance of assets, rights, access to materials, or processes
that are not otherwise transitioned pursuant to this Section 12.8 but may be
necessary for the Parties’ future development and commercialization activities
with respect to the Licensed Compound and Licensed Products.

(d)
Solely in the event of a Qualifying Termination, Incyte hereby grants to
MacroGenics, effective as of the effective date of such termination, a
non-exclusive, transferable, fully paid-up, royalty-free, sublicenseable license
in the Field in the Territory, under the Incyte Technology that Covers the
Exploitation of, or is incorporated into, the Licensed Compound or any Licensed
Product at the time of termination, solely to Exploit the Licensed Compound or
Monotherapy Regimen; provided, however, that MacroGenics shall reimburse Incyte
for any amounts paid by Incyte to any Third Party in connection with
MacroGenics’ exercise of its right to obtain such license (it being understood
that MacroGenics shall have the right to decline to accept such license as to
some or all of the rights in this subsection (d) if MacroGenics does not wish to
assume the related Third Party obligation); provided further, that MacroGenics
shall have the right, on a license-by-license basis, to terminate its license
with respect to any Incyte Technology licensed under such Third Party license at
any time subject to any limitations on termination rights and any notice and
ongoing payment obligations under the applicable Third Party license.
Notwithstanding the foregoing, any rights, licenses, or sublicenses granted by
Incyte under the Incyte Technology under this subsection (d) shall continue only
to the extent and only for so long as Incyte continues to have the contractual
right under the applicable Third Party license (the “Upstream License”) to
extend such rights, licenses, or sublicenses to MacroGenics. Any assignee of
Incyte’s rights under the applicable Upstream License will be required to take
such assignment subject to the rights of MacroGenics under this subsection (d).

(e)
Wind-down.



108
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(i)
The JSC shall coordinate the wind-down of the Parties’ activities under this
Agreement.

(ii)
Solely in the event of a Qualifying Termination: (A) Incyte, as soon as
reasonably practicable after the effective date of such termination, upon
MacroGenics’ written request, shall provide to MacroGenics, as applicable and to
the extent permitted under any applicable Third Party contract, any material
Information, including copies of all Clinical Study data and results, arising
out of the performance by or on behalf of Incyte of activities under this
Agreement and Controlled by Incyte to the extent solely relating to the Licensed
Compound and any Licensed Products, including control of, and all Information
relating to, the Global Safety Database; and (B) Incyte will reasonably
cooperate with MacroGenics to provide a transfer of such material Information.

(iii)
Other than in the event of termination by Incyte pursuant to Section 12.3 or
Section 12.6, beginning on the date that notice of any termination of this
Agreement is given by the terminating Party, (A) Incyte shall have no further
right or obligation to commence or provide funding for any Clinical Study of the
Licensed Compound, whether or not such Clinical Study had been Initiated on or
before such date of notice of termination of this Agreement, except that: (x) if
[**]; and (y) if [**] following the effective date of such termination or [**],
whichever is earlier; and (B) if [**] as described in (y) above, [**] (except to
the extent otherwise provided above, [**]).

(iv)
Solely in the event of a Qualifying Termination, at MacroGenics’ request, but
without expanding the provisions of Section 12.8(d) with respect to any Upstream
License, Incyte shall use reasonable efforts to (x) assign to MacroGenics any
and all Third Party agreements to which Incyte or any of its Affiliates are a
party that relate exclusively to any Development, Commercialization or
Manufacturing activities conducted in connection with the Licensed Compound or
any Licensed Products prior to such termination (including agreements relating
to the sourcing and Manufacture of the Licensed Compound or any Licensed
Products or, to the extent the First Commercial Sale of the Licensed Compound or
any Licensed Product has occurred, for sale, promotion, distribution, or use of
such Licensed Compound or Licensed Product), or (y) if such assignment is not
permitted under the relevant Third Party agreement: (1) grant to MacroGenics
other rights to provide to MacroGenics the benefit of such non-assignable
agreement, at MacroGenics’ expense, to the extent permitted under the terms of
such non-assignable agreement; or (2) to the extent such grant is not permitted
under the terms of such non-assignable agreement, discuss with MacroGenics in
good faith an alternative solution to enable MacroGenics to receive, at
MacroGenics’ expense, the benefit of the terms of such non-assignable agreement.



109
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(v)
Other than in the event of termination by Incyte pursuant to Section 12.3 or
Section 12.6, in the event the Licensed Compound or Licensed Product are
Manufactured by Incyte or its Affiliate or an Approved CMO, then, upon the
written request of MacroGenics, Incyte shall supply MacroGenics with such
Licensed Compound and Licensed Products and/or materials at a commercially
reasonable price, until Incyte (or its Affiliate or Approved CMO) elects to
cease Manufacturing of the Licensed Compound and Licensed Products, in which
case: (x) Incyte will provide [**] prior notice to MacroGenics of the election
to cease such Manufacture, and (y) if necessary and at MacroGenics’ cost and
expense, Incyte will provide reasonable amounts of technical assistance
reasonably necessary to assist MacroGenics in the start-up of Manufacturing of
such the Licensed Compound and Licensed Products and/or materials, and/or
obtaining Regulatory Approval of the Licensed Compound and Licensed Products.

(f)
Other than in the event of termination by Incyte pursuant to Section 12.3 or
Section 12.6, at MacroGenics’ request, Incyte shall transfer to MacroGenics, and
[**], any Licensed Compound or Licensed Product held by Incyte that has not been
sold or used by Incyte within [**] following such termination, [**], with
respect to such Licensed Compound and Licensed Products.

(g)
Other than in the event of termination by Incyte pursuant to Section 12.3 or
Section 12.6, Incyte shall (i) transfer to MacroGenics any and all Regulatory
Documentation and safety data Controlled by Incyte on the effective date of
termination, to the extent such information relates solely to any Licensed
Compound, Monotherapy Regimen, Licensed Products and, if applicable pursuant to
Sections 5.8(a) or 5.8(c), MacroGenics Combination Regimens, (ii) transfer to
MacroGenics any and all other related Know-How Controlled by Incyte on the
effective date of termination, to the extent such Know-How relates solely to any
Licensed Compound, Monotherapy Regimen or Licensed Products and (iii) upon
MacroGenics’ request, provide a Right of Reference to any Regulatory
Documentation Controlled by Incyte on the effective date of termination, to the
extent such Regulatory Documentation is necessary for MacroGenics or its
licensees to Develop and/or Commercialize the Licensed Compound and, if
applicable pursuant to Sections 5.8(a) or 5.8(c), MacroGenics Combination
Regimens, and has not already been transferred to MacroGenics hereunder.
MacroGenics shall [**] and [**] in order to complete the activities pursuant to
this subsection (g), within [**] after [**] of any [**].

(h)
Other than in the event of termination by Incyte pursuant to Section 12.3 or
Section 12.6, Incyte shall return to MacroGenics all Licensed Know-How,
including Transferred Documentation and Regulatory Documentation, previously
provided to Incyte by or on behalf of MacroGenics.

(i)
Other than in the event of termination by Incyte pursuant to Section 12.3 or
Section 12.6 (in which case Incyte’s rights with respect to preparation, filing,
prosecution,



110
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


maintenance and enforcement activities under Article 9 with respect to Licensed
Patents shall survive termination), MacroGenics shall have the right to assume
all preparation, filing, prosecution, maintenance and enforcement activities
under Article 9 with respect to Licensed Patents as to which Incyte has assumed
the right and authority to prepare, file, prosecute, maintain or enforce;
provided that MacroGenics shall notify Incyte in writing at least [**] prior to
the effective date of termination of this Agreement of those Licensed Patents
for which MacroGenics wishes to assume such activities. During the period
between delivery of such notice by MacroGenics and the effective date of
termination, the Parties will discuss the list of Licensed Patents for which
MacroGenics wishes to assume such activities, and following such discussion
Incyte shall be free to continue, abandon or terminate without liability all
preparation, filing, prosecution, maintenance and enforcement activities under
Article 9 with respect to Licensed Patents (or the applicable activities) that
are not included in such notice. Incyte will cooperate with MacroGenics and, if
requested by MacroGenics, provide MacroGenics with reasonable assistance at
MacroGenics’ cost and expense, with the preparation, filing, prosecution,
maintenance, and enforcement activities with respect to such Licensed Patents.
In the event MacroGenics assumes any enforcement activities being conducted by
Incyte prior to termination of this Agreement, then any amount received by
MacroGenics in connection with a settlement, by award of a court, or pursuant to
another dispute resolution with respect to such assumed activities shall first
be used to reimburse the Parties for their respective costs incurred in
connection with such action (whether before or after the effective date of
termination), and any remaining amount shall be (i) allocated [**] to
MacroGenics and [**] to Incyte to the extent the amount relates to infringing
activity that occurred prior to the effective date of termination and (ii)
retained [**] by MacroGenics to the extent the amount relates to infringing
activity that occurred after the effective date of termination.
(j)
Other than in the event of termination by Incyte pursuant to Section 12.3 or
Section 12.6, for each Collaborator Contract that complies with the requirements
of Section 3.2(b), Incyte shall assign such Collaborator Contract to
MacroGenics, and MacroGenics shall assume such Collaborator Contract from
Incyte; provided that MacroGenics shall not be obligated to participate in any
cost-sharing arrangement in which Incyte had been participating under such
Collaborator Contract; provided, however, that (i) in no event shall
MacroGenics’ obligations with respect to such Collaborator Contract be any
greater than MacroGenics’ obligations under this Agreement or its rights with
respect to such Collaborator Contract be any less than MacroGenics’ rights under
this Agreement (it being understood that MacroGenics shall not be required to
supply any Licensed Compound Bulk Drug Substance or Licensed Compound Drug
Product beyond the planned capacity of the MacroGenics Manufacturing Facilities
allocated to such products, as applicable, prior to such termination); (ii)
MacroGenics shall have no obligation to assume any Collaborator Contract if
doing so would put MacroGenics in breach of such contract; and (iii) Incyte
hereby agrees to defend, indemnify and hold harmless the MacroGenics Indemnitees
from and against any and all Losses to which any MacroGenics



111
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Indemnitee may become subject as a direct result of any Claim by any Third Party
(including any Collaborator) to the extent such Losses result from Incyte’s
breach of its obligations under the applicable Collaborator Contract prior to
the date of assignment of such Collaborator Contract pursuant to this Section
12.8(j).
(k)
Other than in the event of termination by Incyte pursuant to Section 12.3 or
Section 12.6, for each Development Agreement entered into between Incyte and a
licensee or Third Party subcontractor of Incyte pursuant to Section 4.5, at
MacroGenics’ option, Incyte will assign such Development Agreement to
MacroGenics; provided that MacroGenics shall notify Incyte in writing at least
[**] prior to the effective date of termination of this Agreement of those
Development Agreement(s) which MacroGenics wishes to assume, and Incyte shall be
free to terminate without liability any Development Agreement that is not
included in such notice.

12.9    Effect of Termination for MacroGenics Breach or Bankruptcy. All of the
following effects of termination are in addition to the other rights and
remedies that may be available to either of the Parties under this Agreement and
shall not be construed to limit any such rights or remedies. In the event of
termination of this Agreement by Incyte pursuant to Section 12.3 or Section
12.6, the following provisions of this Section 12.9 shall apply from and after
the effective date of termination:
(a)
The rights and licenses granted herein to MacroGenics pursuant to Section 3.4(b)
or Section 5.4(a) or retained by MacroGenics, in each case, related to the
Exploitation of the MacroGenics Pipeline Assets and the right to conduct or have
conducted the MacroGenics Combination Studies shall continue in full force and
effect, in accordance with and subject to the terms and conditions of this
Agreement (including for clarity, the retained rights by MacroGenics in Section
3.3 and as applicable, the licenses in Section 3.4(b)); provided, however, that:
(i) any such rights, licenses, or sublicenses granted by Incyte shall continue
only to the extent and only for so long as Incyte continues to have the
contractual right under the applicable Upstream License to extend such rights,
licenses, or sublicenses to MacroGenics; and (ii) if MacroGenics’ breach of its
obligations under this Agreement constitutes a breach under an Upstream License,
then MacroGenics shall not receive any rights under this Section 12.9(a) with
respect to any rights, licenses, or sublicenses that are subject to such
Upstream License. Any assignee of Incyte’s rights under the applicable Upstream
License will be required to take such assignment subject to the rights of
MacroGenics under this Section 12.9(a). MacroGenics shall reimburse Incyte for
any amounts paid by Incyte to any Third Party in connection with MacroGenics’
exercise of such licenses (it being understood that MacroGenics shall have the
right to decline such license as to some or all of the rights in this subsection
(a) upon written notice to Incyte if MacroGenics does not wish to assume the
related Third Party obligation); provided further, that MacroGenics shall have
the right, on a license-by-license basis, to terminate its license pursuant to
this subsection (a) under such Third Party license at any time upon written
notice to Incyte, subject to any



112
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


limitations on termination rights and any notice and ongoing payment obligations
under the applicable Third Party license.
(b)
All payment obligations hereunder shall survive, including those payment
obligations that are accrued and unpaid as of the effective date of such
termination; provided that Incyte may pursue remedies under Section 12.10 and,
pending resolution of any claim for remedies under Section 12.10, Incyte may pay
to a reputable Third Party escrow agent selected by Incyte and pursuant to a
three-party agreement among Incyte, MacroGenics and the escrow agent up to [**]
of any royalties or milestones otherwise owed to MacroGenics hereunder (but in
no event more than the amount reasonably being asserted by Incyte pursuant to
Section 12.10 as damages arising from the applicable breach or bankruptcy), and
such escrow agent shall hold all such payments pending resolution of the dispute
hereunder; provided that, following resolution of the claim, the escrow agent
will be instructed to allocate the payments between the Parties as follows: %3.
first, the escrow agent will pay to Incyte the amount of damages, costs and
other amounts that MacroGenics is required (or agrees) to pay to Incyte in
connection with the applicable claim pursuant to Section 12.10, together with
Incyte’s costs and expenses in connection with bringing such claim, and %3. any
remaining amount will be paid to MacroGenics. The foregoing shall not be
construed to limit Incyte’s ability to recover any amount asserted against
MacroGenics under Section 12.10 [**] under this subsection (b).

(c)
All licenses granted to Incyte shall continue in full force and effect, in
accordance with and subject to the terms and conditions of this Agreement.

(d)
At Incyte’s option, in accordance with a commercially reasonable transition plan
established by the JMC with the goal of allowing the Parties to continue to
conduct their businesses following termination as contemplated under this
Section 12.9, Incyte shall have the right, upon written notice to MacroGenics,
to assume the Manufacture of one hundred percent (100%) of the global
requirements of the Licensed Compound Bulk Drug Substance and Licensed Compound
Drug Product (other than quantities that MacroGenics may manufacture for its own
use in MacroGenics Combination Studies thereafter), following which MacroGenics
shall not have the right to supply any Licensed Compound Bulk Drug Substance and
Licensed Compound Drug Product unless expressly authorized by Incyte in writing.
Until such time that Incyte so notifies MacroGenics that it is prepared to
Manufacture all such global requirements, MacroGenics shall Manufacture and
supply to Incyte up to [**] ([**]%) of MacroGenics’ then-committed supply of
Incyte’s global requirements of the Licensed Compound Bulk Drug Substance and/or
Licensed Compound Drug Product, in accordance with the provisions of Section 7.2
and Section 7.3.

(e)
Incyte may at its sole discretion, in accordance with a commercially reasonable
transition plan established by the JDC or JMC, as applicable, with the goal of
allowing the Parties to continue to conduct their businesses following
termination as



113
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


contemplated under this Section 12.9, commence the Study Transition, IND
Transition, Manufacturing Technology Transfer, and/or Information Transfer upon
written notice to MacroGenics, if and to the extent the same have not been
commenced as of the effective date of termination, as to which transitions
Incyte may specify shortened timeframes to the extent compliance therewith by
MacroGenics is reasonably practicable, and the obligations of MacroGenics in
connection with the Study Transition, IND Transition, Manufacturing Technology
Transfer, and/or Information Transfer shall continue until their completion in
accordance with the terms and conditions of this Agreement.
(f)
Incyte (or its Collaborators, as applicable) shall have the sole right and
responsibility to conduct any and all Clinical Studies Initiated by Incyte or
its sublicensees or Collaborators prior to the effective date of such
termination, but shall have no obligations in connection with any Clinical
Studies being conducted by MacroGenics as of the effective date of such
termination.

For clarity, any termination pursuant to this Section 12.9 shall not affect
MacroGenics’ rights with respect to maintaining continued access to the Global
Safety Database.
12.10    Remedies. Except as otherwise explicitly set forth in this Agreement,
termination or expiration of this Agreement shall not relieve the Parties of any
liability or obligation which accrued hereunder prior to the effective date of
such termination or expiration, nor prejudice either Party’s right to obtain
performance of any obligation. Each Party shall be free, pursuant to Article 13,
to seek, without restriction as to the number of times it may seek, damages,
costs and remedies that may be available to it under Applicable Law or in equity
and shall be entitled to offset the amount of any damages and costs obtained
against the other Party in a final determination under Article 13, against any
amounts otherwise due to such other Party under this Agreement.
12.11    Survival. In the event of termination or expiration of this Agreement,
in addition to the provisions of this Agreement that continue in effect in
accordance with their terms, the following provisions of this Agreement shall
survive: Article 1 (Definitions) (as applicable), Article 11 (Confidentiality),
Article 12 (Term and Termination), Article 13 (Dispute Resolution), Article 14
(Indemnification) (solely as to activities arising during the Term or as to any
activities conducted in the course of a Party’s exercise of a license surviving
the Term), Article 15 (Miscellaneous); Sections 3.3 (Retained Rights), 3.5 (No
Implied Licenses), 7.4 (Records; Audit Rights), 7.7 (Compliance with Law), 8.9
(Currency), 8.11 (Taxes), 8.12 (Audit), 8.13 (Manner of Payment), 9.1
(Inventorship; Ownership and Disclosure of Inventions) and 10.4 (No Other
Representations of Warranties), and any other provisions of this Agreement that
are necessary to interpret or effectuate the intent of the foregoing provisions.
For clarity, the indemnity in Section 14.1(d) shall survive beyond the duration
of the Term only with respect to any Losses arising from activities that
occurred during the Term, irrespective of whether Incyte is continuing to extend
[**] or [**] to MacroGenics at the time such Loss arises.
ARTICLE 13
DISPUTE RESOLUTION


114
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


13.1    Dispute Resolution Mechanism. The Parties agree that the procedures set
forth in this Article 13 sets forth certain binding and non-binding mechanisms
for resolving any dispute, controversy or claim between the Parties that may
arise from time to time pursuant to this Agreement relating to either Party’s
rights or obligations hereunder (each, a “Dispute”, and collectively, the
“Disputes”) that is not resolved through good faith negotiation between the
Parties. For the avoidance of doubt, this Article 13 shall not apply to any
decision with respect to which a Party has final decision-making authority
hereunder. The Parties shall first attempt in good faith to resolve any Dispute,
including Disputes that may involve the parent company, subsidiaries or other
Affiliates of any Party or sublicensees (including Collaborators) of a Party, in
accordance with Section 13.2.
13.2    Resolution by Executive Officers. In the event of any Dispute regarding
the construction or interpretation of this Agreement or the rights, duties or
liabilities of either Party hereunder, the Parties shall first attempt in good
faith to resolve such Dispute by negotiation and consultation between
themselves. In the event that such Dispute is not resolved on such basis within
[**] (unless otherwise agreed by the Parties), either Party may, by written
notice to the other Party, refer the Dispute to the Executive Officers for
attempted resolution by good faith negotiation within [**] after such notice is
received (unless otherwise agreed by the Parties). Each Party may, in its
discretion, seek resolution of any and all Disputes that are not resolved under
this Article 13 in any court of competent jurisdiction.
13.3    Provisional Remedies. In addition, each Party has the right to seek from
the appropriate court provisional remedies such as attachment, preliminary
injunction, replevin, etc. to avoid irreparable harm, maintain the status quo,
or preserve the subject matter of the Dispute.
ARTICLE 14
INDEMNIFICATION
14.1    Indemnification by Incyte. Incyte hereby agrees to defend, indemnify and
hold harmless MacroGenics and its Affiliates, and each of their respective
directors, officers, employees, agents and representatives (each, a “MacroGenics
Indemnitee”) from and against any and all claims, suits, actions, demands,
liabilities, expenses and/or losses, including reasonable legal expenses and
attorneys’ fees (collectively, the “Losses”), to which any MacroGenics
Indemnitee may become subject as a direct result of any claim, demand, action or
other proceeding by any Third Party (each, a “Claim”), to the extent such Losses
result from: (a) the Exploitation of any Compound or Product by Incyte or its
Affiliate or Third Party sublicensee (including any Collaborator); (b) the
breach by Incyte of any warranty, representation, covenant or agreement made by
Incyte in this Agreement or in the Clinical Supply Agreement, the Clinical
Quality Agreement, the Commercial Supply Agreement, or the Pharmacovigilance
Agreement (collectively, the “Ancillary Agreements”); (c) the negligence,
illegal conduct or willful misconduct of Incyte or its Affiliate or Third Party
sublicensee (including any Collaborator), or any officer, director, employee,
agent or representative thereof in connection with this Agreement or any
Ancillary Agreement; or (d) any claims that the Exploitation of the Licensed
Compound pursuant to and in accordance with the provisions of this Agreement
infringes the [**] or the [**] (except that, to the extent (i) MacroGenics does
not [**] as described in Section 3.2(c) in any instance and (ii) such sublicense
to MacroGenics under the [**] would have prevented the occurrence of such Loss,
then Incyte shall be relieved of its obligations


115
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


under this Section 14.1(d) in connection with any resulting claims of
infringement); and except, with respect to each of clauses (a) through (d)
above, to the extent such Losses arise directly or indirectly from the
negligence, gross negligence, illegal conduct or willful misconduct of any
MacroGenics Indemnitee or the breach by MacroGenics of any warranty,
representation, covenant or agreement made by MacroGenics in this Agreement or
any Ancillary Agreement.
14.2    Indemnification by MacroGenics. MacroGenics hereby agrees to defend,
indemnify and hold harmless Incyte and its Affiliates and each of their
respective directors, officers, employees, agents and representatives (each, an
“Incyte Indemnitee”) from and against any and all Losses to which any Incyte
Indemnitee may become subject as a direct result of any Claim to the extent such
Losses result from: (a) the breach by MacroGenics of any warranty,
representation, covenant or agreement made by MacroGenics in this Agreement or
any Ancillary Agreement; (b) the negligence, illegal conduct, or willful
misconduct of MacroGenics or its Affiliate or its licensee (other than Incyte or
its Affiliate), or any officer, director, employee, agent or representative
thereof in connection with this Agreement or any Ancillary Agreement; (c) the
Exploitation of any Compound or Product by MacroGenics or its Affiliate or
licensees, including in connection with the Ongoing Clinical Study, MacroGenics
Combination Studies or any other activities conducted by MacroGenics or its
Affiliate or licensees in connection with this Agreement or any Ancillary
Agreement; except, with respect to each of clauses (a) through (c) above, to the
extent such Losses arise directly or indirectly from the negligence, gross
negligence, illegal conduct or willful misconduct of any Incyte Indemnitee or
the breach by Incyte of any warranty, representation, covenant or agreement made
by Incyte in this Agreement or any Ancillary Agreement.
14.3    Indemnification Procedures.
(a)
Notice. Promptly after a MacroGenics Indemnitee or an Incyte Indemnitee (each,
an “Indemnitee”) receives notice of a pending or threatened Claim, such
Indemnitee shall give written notice of the Claim to the Party from whom the
Indemnitee is entitled to receive indemnification pursuant to Sections 14.1 or
14.2, as applicable (the “Indemnifying Party”). However, an Indemnitee’s delay
in providing or failure to provide such notice shall not relieve the
Indemnifying Party of its indemnification obligations, except to the extent it
can demonstrate prejudice due to the delay or lack of notice.

(b)
Defense. Upon receipt of notice under this Section 14.3 from the Indemnitee, the
Indemnifying Party will have the duty to either compromise or defend, at its own
expense (and by counsel reasonably satisfactory to Indemnitee), such Claim. The
Indemnifying Party will promptly (and in any event not more than [**] after
receipt of the Indemnitee’s original notice) notify the Indemnitee in writing
that it acknowledges its obligation (which acknowledgment shall not be deemed or
construed as an admission of liability, either under this Article 14 or
otherwise) to indemnify the Indemnitee with respect to the Claim pursuant to
this Article 14 and of its intention to compromise or defend such Claim. Once
the Indemnifying Party gives such notice to the Indemnitee, the Indemnifying
Party is not liable to the Indemnitee for the fees of other counsel or any other
expenses subsequently incurred by the Indemnitee in connection with such
defense, other than the Indemnitee’s



116
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


reasonable Third Party expenses related to its cooperation provided pursuant to
Section 14.3(c) below. As to all Claims as to which the Indemnifying Party has
assumed control under this Section 14.3(b), the Indemnitee shall have the right
to employ separate counsel and to participate in the defense of a Claim (as
reasonably directed by the Indemnifying Party) at its own expense.
(c)
Cooperation. The Indemnitee will cooperate fully with the Indemnifying Party and
its legal representatives in the investigation and defense of any Claim. The
Indemnifying Party shall keep the Indemnitee informed on a reasonable and timely
basis as to the status of such Claim (to the extent the Indemnitee is not
participating in the defense of such Claim) and conduct the defense of such
Claim in a prudent manner.

(d)
Settlement. If an Indemnifying Party assumes the defense of a Claim, no
compromise or settlement of such Claim may be effected by the Indemnifying Party
without the Indemnitee’s written consent (such consent not to be unreasonably
withheld, delayed or conditioned), unless: (1) there is no finding or admission
of any violation of law or any violation of the rights of any Person on the part
of the Indemnitee and no effect on any other claims that may be made against the
Indemnitee; (2) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Party; and (3) the Indemnitee’s rights under this
Agreement are not adversely affected. If the Indemnifying Party fails to assume
defense of a Claim within a reasonable time, the Indemnitee may settle such
Claim on such terms as it deems appropriate with the consent of the Indemnifying
Party (such consent not to be unreasonably withheld, delayed or conditioned),
and the Indemnifying Party shall be obligated to indemnify the Indemnitee for
such settlement as provided in this Article 14.

14.4    Insurance. Each Party shall, at its own expense, with respect to any
Product, procure and maintain during the period commencing on the Execution Date
through the period of Commercialization and for a period of not less than [**]
following the termination or expiration of this Agreement, insurance policies,
including product liability insurance, in amounts not less than [**] per claim
and annual aggregate. All such insurance shall include worldwide coverage and
shall include the other Party as an additional insured under its respective
program(s). Prior to the Initiation of any Clinical Study, the Party responsible
for such Clinical Study shall secure, and maintain in full force and effect,
clinical trial insurance as required by Applicable Law in those territories
where such Clinical Study shall be conducted. Upon request, each Party shall
provide the other Party with a certificate of insurance evidencing the coverage
required under this Section 14.4. Such insurance shall not be construed to
create a limit of a Party’s liability with respect to its indemnification
obligations under this Article 14. Each Party shall provide the other Party with
prompt written notice of cancellation, non-renewal or material change in such
insurance that could materially adversely affect the rights of such other Party
hereunder, and shall provide such notice within [**] after any such
cancellation, non‑renewal or material change. The Parties acknowledge and agree
that Incyte may meet its obligations under this Section 14.4 through
self-insurance.
14.5    Limitation of Liability. EXCEPT TO THE EXTENT INCLUDED IN LOSSES
RESULTING FROM A THIRD PARTY CLAIM FOR WHICH ONE PARTY IS OBLIGATED TO


117
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


INDEMNIFY THE OTHER PARTY (OR AN INDEMNITEE OF SUCH OTHER PARTY) PURSUANT TO
THIS ARTICLE 14 OR SECTION 12.8(J) AND ANY BREACH OF ARTICLE 11
(CONFIDENTIALITY), IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY
(OR THE OTHER PARTY’S AFFILIATES OR SUBLICENSEES) IN CONNECTION WITH THIS
AGREEMENT FOR LOST REVENUE, LOST PROFITS, LOST SAVINGS, LOSS OF USE, DAMAGE TO
GOODWILL, OR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR
INDIRECT DAMAGES UNDER ANY THEORY, INCLUDING CONTRACT, NEGLIGENCE, OR STRICT
LIABILITY, EVEN IF THAT PARTY HAS BEEN PLACED ON NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES.
ARTICLE 15
MISCELLANEOUS
15.1    Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given on the
date delivered, if delivered personally, or on the next Business Day after being
sent by reputable overnight courier (with delivery tracking provided, signature
required and delivery prepaid), in each case, to the Parties at the following
addresses, or on the date sent and confirmed by electronic transmission to the
telecopier number specified below (or at such other address or telecopier number
for a Party as shall be specified by notice given in accordance with this
Section 15.1).
(a)
If to Incyte:

Incyte Corporation
1801 Augustine Cut Off
Wilmington, DE 19803
Attention:     CEO
Fax: [**]
with a copy to:
Incyte Corporation
1801 Augustine Cut Off
Wilmington, DE 19803
Attention:     EVP & General Counsel
Fax: [**]
(b)
If to MacroGenics:

MacroGenics, Inc.
9704 Medical Center Drive
Rockville, MD 20850
Attention: CEO
Fax: [**]

with a copy to:


118
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


MacroGenics, Inc.
9704 Medical Center Drive
Rockville, MD 20850
Attention:    General Counsel
Fax: [**]


15.2    Governing Law. This Agreement and all disputes arising out of or related
to this Agreement or any breach hereof shall be governed by and construed under
the laws of the State of New York, without giving effect to any choice of law
principles that would require the application of the laws of a different state.
15.3    Change of Control.
(a)
Notice. Each Party (or its successor) shall provide notice to the other Party of
any Change of Control of the notifying Party within [**] after the date upon
which the Change of Control closes or otherwise becomes effective. For purposes
of this Section 15.3(a), a public announcement of the closing or effectiveness
of a Change of Control shall be deemed notice to the other Party of such Change
of Control.

(b)
MacroGenics. In the event of a Change of Control of MacroGenics, MacroGenics and
the applicable Acquirer shall have the right to conduct Clinical Studies that
evaluate the Combination of the Licensed Compound with any Acquirer Pipeline
Asset or MacroGenics Pipeline Asset (such study, an “Acquirer Combination
Study”) only as set forth in the remainder of this Section 15.3(b). For clarity,
in addition to the requirements and limitations of this Section 15.3(b), (x) any
Acquirer Combination Study shall be subject to the requirements and limitations
set forth herein with respect to MacroGenics Combination Studies (e.g., the
limitations set forth in Section 4.3, and Article 5), (y) MacroGenics shall be
responsible for any failure of the Acquirer to comply with the obligations set
forth in this Section 15.3(b); and (z) except where this Agreement specifies
terms and conditions that are specifically applicable to an Acquirer (e.g.,
Sections 5.5(c), 15.3(b), and 15.3(d)), all obligations of MacroGenics under
this agreement shall apply to the Acquirer as if the Acquirer were MacroGenics
hereunder.

(i)
MacroGenics (or the Acquirer, as applicable) shall notify Incyte of each
Acquirer Combination Study to be Initiated following the date of the Change of
Control and until the earlier of [**] after the Effective Date, or (y) [**],
shall provide Incyte with a copy of the protocol synopsis for the conduct of
such proposed Acquirer Combination Study and, solely to the extent the
components outlined in the protocol synopsis reviewed by Incyte are materially
different from the corresponding components in the full protocol, such updated
protocol synopsis, in each case, subject to reasonable redaction with respect to
any MacroGenics Pipeline Asset Information (or commercially sensitive
confidential information related to the Acquirer Pipeline Asset, as applicable).
Incyte shall have the right to object to the



119
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


conduct of such Acquirer Combination Study if Incyte reasonably believes in its
sole determination that:
(A)
the proposed Acquirer Combination Study poses a [**], following the procedures
set forth in Section 4.3(b)(i)(3), but substituting “Acquirer Combination
Study(ies)” for “MacroGenics Combination Study(ies)” and with Incyte (and not
MacroGenics) holding the final decision-making authority with respect thereto
pursuant to Section 4.3(b)(i)(3); provided that such veto right under this
paragraph (A) shall expire [**] after the Effective Date; or

(B)
the design or conduct of any such Acquirer Combination Study (x) that does not
satisfy the applicable dosage and schedule requirements of Section 4.3(b)(ii)
(substituting for such purpose, “Acquirer Combination Study(ies)” for
MacroGenics Combination Study(ies) in Section 4.3(b)(ii)), provided that Incyte
(and not MacroGenics) shall have final decision-making authority with respect
thereto pursuant to Section 4.3(b)(ii); or (y) for which the Acquirer Pipeline
Asset, when combined with or compared to the Licensed Compound, is reasonably
expected by Incyte, in its sole determination, to have a material negative
impact on Incyte’s business (with Incyte’s objection rights under the foregoing
clauses (B)(x) and (B)(y) expiring upon achievement of the first Licensed
Compound Approval by either the FDA or EMA).

(ii)
If Incyte so objects under subsection (i), MacroGenics (or the Acquirer, as
applicable) shall not Initiate such Acquirer Combination Study without the prior
written consent of Incyte, it being understood that such objection right shall
apply with respect to the Initiation of each Acquirer Combination Study for each
applicable Pipeline Asset until the expiration of such right as set forth in
Sections 15.3(b)(i)(A) and 15.3(b)(i)(B), as applicable.

(iii)
If the Acquirer or its Affiliates owns or Controls, and has not discontinued the
Development and Commercialization of, or divested, upon the consummation of the
Change of Control, a clinical-stage or approved anti-PD-1 or anti-PD-L1
Monoclonal Antibody in the Field (such product, an “Incyte Competing Product”),
then:

(A)
Acquirer shall and shall cause its Affiliates, within [**]after such
consummation, to: (x) adopt reasonable written procedures to prevent Acquirer’s
employees or contractors ([**], and [**], it being understood that such
employees are otherwise subject to the applicable confidentiality obligations
under this Agreement) involved in the Development or Commercialization of such
Incyte Competing Product from [**] or [**] to the Licensed Compound or any
Licensed Product, for Development or Commercialization of the



120
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


Incyte Competing Product; and (y) if the Incyte Competing Product is undergoing
a pivotal Clinical Study or has received Regulatory Approval, then require such
employees and contractors of Acquirer to [**] and [**] between MacroGenics and
Incyte under this Agreement (including Joint Committee meetings) and [**] to the
Licensed Compound or any Licensed Product; and
(B)
on or before the date that is [**] after the date upon which a Change of Control
of MacroGenics closes or otherwise becomes effective, the Parties shall dissolve
the JSC and CCC and thereafter Incyte shall perform all activities assigned by
this Agreement to the JSC; provided that, the JDC shall remain in place for the
coordination of any MacroGenics Combination Studies, the JMC shall remain in
place for the coordination of Manufacturing activities, and the JIPC shall
remain in place for the coordination of the prosecution and maintenance of the
Licensed Patents.

(c)
Incyte. Notwithstanding anything to the contrary herein, in the event of a
Change of Control of Incyte, if the Acquirer or its Affiliates owns or Controls,
and has not discontinued the Development and Commercialization of, or divested,
upon the consummation of the Change of Control, a clinical-stage or approved
anti-PD-1 or anti-PD-L1 Monoclonal Antibody in the Field (such product, a
“MacroGenics Competing Product”), the following terms and conditions shall
apply:

(i)
Acquirer shall and shall cause its Affiliates, within [**] after such
consummation to adopt the protections, and Acquirer shall have the rights and
obligations, set forth in Sections 15.3(b)(iii)(A) and (B) mutatis mutandis; and

(ii)
Incyte’s right to object to the conduct of an Acquirer Combination Study
pursuant to Section 15.3(b)(i)(B)(y) shall immediately terminate.

(d)
Acquirer IP. Notwithstanding any provisions of this Agreement to the contrary,
in the event of a Change of Control of either Party, such Change of Control
shall not provide the other Party with any rights or access to the intellectual
property or technology of the acquired Party’s Acquirer or successor which was a
Third Party prior to such event.

15.4    Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment or transfer without the
other Party’s consent to (a) an Affiliate or (b) subject to Section 15.3 above,
an Acquirer. Any successor or assignee of rights and/or obligations permitted
hereunder shall, in writing to the other Party, expressly assume performance of
such rights and/or obligations. Any permitted assignment shall be binding on the
successors of the assigning Party. Any assignment


121
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


or attempted assignment by either Party in violation of the terms of this
Section 15.4 shall be null, void and of no legal effect.
15.5    Designation of Affiliates. Each Party may discharge any obligation and
exercise any right hereunder through delegation of its obligations or rights to
any of its Affiliates. Each Party hereby guarantees the performance by its
Affiliates of such Party’s obligations under this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.
15.6    Relationship of the Parties. It is expressly agreed that MacroGenics, on
the one hand, and Incyte, on the other hand, are independent contractors and
that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Neither MacroGenics nor Incyte shall have
the authority to make any statements, representations or commitments of any
kind, or to take any action which shall be binding on the other, without the
prior written consent of the other Party to do so. All individuals employed by a
Party shall be employees of that Party and not of the other Party and all costs
and obligations incurred by reason of such employment shall be for the account
and expense of such Party.
15.7    Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the nonperforming Party promptly provides notice
of such Force Majeure circumstances to the other Party. Such excuse shall be
continued so long as the condition constituting Force Majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition.
Notwithstanding the foregoing, a Party shall not be excused from making payments
owed hereunder because of a Force Majeure affecting such Party. If a Force
Majeure persists for more than [**], then the Parties shall discuss in good
faith the modification of the Parties’ obligations under this Agreement in order
to mitigate the delays caused by such Force Majeure. In the event a Party is
prevented from performing its obligations under this Agreement due to Force
Majeure for more than [**] according to this Section 15.7, the other Party shall
have the right to terminate this Agreement upon [**] notice after the expiration
of such period. A termination under this Section 15.7 by either Party shall be
treated as a termination under Section 12.3 above and the corresponding
provisions for termination under Section 12.3 shall apply except to the extent
the affected Party is prevented from performing due to the Force Majeure.
15.8    Entire Agreement; Amendments. This Agreement, including the Exhibits and
Schedules hereto, and together with the Ancillary Agreements, sets forth the
complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties with respect to the subject matter hereof and supersedes, as of the
Execution Date, all prior and contemporaneous agreements and understandings
between the Parties with respect to the subject matter hereof, including the
Prior CDA. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced


122
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


to writing and signed by an authorized officer of each Party. In the event of
any inconsistency between the body of this Agreement and either any Exhibits to
this Agreement or any subsequent agreements ancillary to this Agreement, unless
otherwise express stated to the contrary in such Exhibit or ancillary agreement,
the terms contained in this Agreement shall control.
15.9    Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is timely taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make good faith efforts to replace any such
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.
15.10    English Language. This Agreement shall be written in and executed in,
and all other communications under or in connection with this Agreement shall be
in, the English language. Any translation into any other language shall not be
an official version hereof or thereof, and in the event of any conflict in
interpretation between the English version and such translation, the English
version shall control.
15.11    Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by such other Party
whether of a similar nature or otherwise. The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
Applicable Law or otherwise available except as expressly set forth herein.
15.12    Further Assurance. Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further assignments, agreements,
documents, and instruments and do and cause to be done such further acts and
things, including the filing of such assignments, agreements, documents, and
instruments, as may be necessary including as the other Party may reasonably
request in connection with this Agreement to carry out more effectively the
provisions and purposes hereof.
15.13    Headings. The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.
15.14
Standstill.

(a)
Incyte agrees that neither it nor any of its Affiliates (but excluding any
Acquirer of Incyte or any Affiliates of such Acquirer following a Change of
Control of Incyte), officers or directors acting at Incyte’s direction, alone or
as part of any 13D Group, shall, directly or indirectly, for a period of
twenty-four (24) months from the Execution Date (the “Standstill Period”),
without the prior written approval of MacroGenics’ Board of Directors (or any
committee thereof):



123
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


(i)    acquire, offer or propose to acquire or agree to acquire or cause to be
acquired ownership (including, but not limited to, beneficial ownership as
defined in Rule 13d-3 under the Securities and Exchange Act of 1934) more than
three percent (3%) of the voting securities of MacroGenics, or any rights or
options to acquire any such ownership (including from a Third Party);
(ii)    make or participate, directly or indirectly, in any “solicitation” of
“proxies” (as such terms are used in the proxy rules (Regulation 14A) of the
Securities and Exchange Commission) to vote, or seek to advise or influence any
person with respect to the voting of, any voting securities of MacroGenics;
(iii)    form or join a “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934) (“13D Group”) with respect to any voting
securities of MacroGenics;
(iv)    otherwise act, whether alone or in concert with others, to seek to
propose to MacroGenics any merger, business combination, restructuring,
recapitalization or similar transaction with respect to or with MacroGenics or
otherwise act, whether alone or in concert with others, to seek to “control” (as
such term is defined in Section 1.2), change the management or Board of
Directors of MacroGenics, or nominate any person as a director of MacroGenics
who is not nominated by a then incumbent director; or
(v)    publicly announce its intentions to enter into any discussion,
negotiations, arrangements or understandings with any Third Party with respect
to, any of the foregoing.
(b)
If at any time during the Standstill Period, Incyte or, to its actual knowledge,
any of its officers or directors are approached by any Third Party concerning
Incyte’s participation in a transaction of the type referred to in Sections
15.14(a)(i)-(v), Incyte shall, or shall use reasonable efforts to cause such
officer or director (as applicable) to, promptly inform such Third Party that
Incyte is bound by the provisions of this Section 15.14.

(c)
The restrictions set forth in Section 15.14(a) shall terminate immediately if:
(i) a Person or 13D Group (not including Incyte or its Affiliates) (A) commences
or publicly announces its intent to commence a tender or exchange offer for
voting securities of MacroGenics representing more than twenty percent (20%) of
the then-outstanding voting power of the voting securities of MacroGenics or (B)
publicly announces a bona fide proposal to enter into a transaction described
in, or of a similar nature to those described in, clause (ii)(A) or (ii)(B)
below and, prior to the termination, withdrawal or abandonment of such proposal
by such Person or 13D Group (as evidenced by a subsequent public announcement or
by communication to MacroGenics that is then either publicly announced or
provided to Incyte), either (x) MacroGenics publicly announces its willingness
to consider such proposal or alternative proposals for a transaction described
in, or of a similar nature as those



124
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


described in, clause (ii)(A) or (ii)(B) below, (y) the Board of Directors of
MacroGenics determines to engage in negotiations with such Person or 13D Group
or any other party other than Incyte or its Affiliates with respect to a
transaction described in clause (ii)(A) or (ii)(B) below, or (z) such offer or
proposal is not publicly rejected or recommended against by MacroGenics within
ten (10) Business Days after such offer or proposal becomes public, or (ii)
MacroGenics or its Affiliates initiates a process to consider or enter into a
transaction described in clause (A) or (B) below, or enters into a letter of
intent or definitive agreement with any Third Party regarding (A) any merger,
consolidation, sale, reorganization, recapitalization or other business
combination pursuant to which the outstanding shares of MacroGenics would be
converted into cash or securities of a Person or a 13D Group not including
Incyte or its Affiliates and the stockholders or equity holders of MacroGenics
immediately prior to such transaction would own, immediately after consummation
of such a transaction, less than a controlling portion of the outstanding voting
securities of MacroGenics or the entity surviving such transaction; or (B) any
transaction or series of transactions that would result, directly or indirectly,
in the sale or transfer to a Third Party of (1) all or substantially all of
MacroGenics’ assets; or (2) a majority of MacroGenics’ assets which relate to
this Agreement.
(d)
Nothing in this Section 15.14 shall prohibit: (i) Incyte or its Affiliates or
its or their Representatives from acquiring or offering to acquire any
securities of MacroGenics in connection with any mutual fund, pension plan or
employee benefit plan managed on behalf of employees or former employees of
Incyte or its Affiliates; or (ii) an officer of Incyte from engaging in
discussions with an officer of MacroGenics on a confidential, non-public basis
regarding any of the transactions contemplated under this Section 15.14 that
would not reasonably be expected to require Incyte or MacroGenics to make any
public disclosure with respect thereto.

15.15    Construction. Whenever this Agreement refers to a number of days
without using a term otherwise defined herein, such number refers to calendar
days. Except where the context otherwise requires, %3. wherever used, the
singular shall include the plural, the plural shall include the singular; %3.
the use of any gender shall be applicable to all genders; %3. the terms
“including,” “include,” “includes” or “for example” shall not limit the
generality of any description preceding such term and, as used herein, shall
have the same meaning as “including, but not limited to,” or “including, without
limitation”; %3. the words “herein”, “hereof” and “hereunder”, and words of
similar import, refer to this Agreement in its entirety and not to any
particular provision hereof; %3. the word “or” has the inclusive meaning that is
typically associated with the phrase “and/or”; %3. the word “will” means
“shall”; %3. if a period of time is specified and dates from a given day or
Business Day, or the day or Business Day of an act or event, it is to be
calculated exclusive of that day or Business Day; %3. “Dollar”, “USD” or “$”
means U.S. Dollars; %3. references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement; %3. a
capitalized term not defined herein but reflecting a different part of speech
than a capitalized term which is defined herein shall be interpreted in a
correlative manner; %3. “written” includes communications sent and received by
facsimile or electronic mail; %3. any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring


125
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED


to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein) and %3. references
herein to pharmaceutical products, therapies, ingredients, and the like, shall
include biologics and biopharmaceutical products, therapies, ingredients, and
the like, as applicable. The language of this Agreement shall be deemed to be
the language mutually chosen by the Parties and no rule of strict construction
shall be applied for or against either Party. Whenever a provision of this
Agreement requires an approval or consent by a Party to this Agreement within a
specified time period and notification of such approval or consent is not
delivered within such time period, then, unless otherwise specified, the Party
whose approval or consent is required shall be conclusively deemed to have
withheld its approval or consent. Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof.
15.16    Third Party Beneficiaries. Except with respect to indemnification
obligations pursuant to Article 14, for which MacroGenics Indemnitees and Incyte
Indemnitees are third party beneficiaries, no other Persons, other than
MacroGenics and Incyte (including their respective successors and permitted
assigns), shall be entitled to enforce the performance of this Agreement. For
the avoidance of doubt, Collaborators shall not constitute third party
beneficiaries under this Agreement for any purpose whatsoever.
15.17    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an originafl, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by .pdf or other electronically transmitted signatures and such
signatures shall be deemed to bind each Party as if they were the original
signatures.
SIGNATURE PAGE FOLLOWS


126
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Execution
Date.
INCYTE CORPORATION
By:    ____________________________
Name:    ____________________________
Title:     ____________________________
Date:    ____________________________
MACROGENICS, INC.
By:    ____________________________
Name:    ____________________________
Title:     ____________________________
Date:    ____________________________






























SIGNATURE PAGE TO GLOBAL COLLABORATION AND LICENSE AGREEMENT
 
 
 
 
 
NG-6PHJ0AHM 4812-2013-0909v.1




--------------------------------------------------------------------------------





EXHIBIT A
Licensed Patents
Patents and applications claiming the benefit of U.S. Provisional Application
Nos: [**], which cover the composition of matter, or the method of making or
using, the sale or the importation of the Licensed Compound.






































































Exhibit A - 1
 
 
NG-6PHJ0AHM 4812-2013-0909v.1




--------------------------------------------------------------------------------






EXHIBIT B-1
Incyte Global Development Plan
[**]


[**]


CONFIDENTIAL






























































Exhibit B-1 - 1


 
 
NG-6PHJ0AHM 4812-2013-0909v.1




--------------------------------------------------------------------------------






EXHIBIT B-2
MacroGenics Global Development Plan
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



[**]
[**]
[**]
[**]





















Exhibit B-2 - 1


 
 
NG-6PHJ0AHM 4812-2013-0909v.1




--------------------------------------------------------------------------------




[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 [**]



[**]
[**]
[**]
[**]
[**]
 [**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
 
[**]
[**]
[**]























Exhibit B-2 - 2


 
 
NG-6PHJ0AHM 4812-2013-0909v.1






--------------------------------------------------------------------------------




[**]
[**]













































































Exhibit B-2 - 3


 
 
NG-6PHJ0AHM 4812-2013-0909v.1




--------------------------------------------------------------------------------






EXHIBIT C
Existing Third Party Licenses
[**]


































































Exhibit C - 1
 
 
 
NG-6PHJ0AHM 4812-2013-0909v.1




--------------------------------------------------------------------------------






Exhibit D - 1


 
 
NG-6PHJ0AHM 4812-2013-0909v.1










--------------------------------------------------------------------------------







EXHIBIT D
Form of Press Release
exhibit103image2a02.gif [exhibit103image2a02.gif]
exhibit103image1a02.jpg [exhibit103image1a02.jpg]

For Immediate Release
Incyte and MacroGenics Announce Global Collaboration and Licensing Agreement for
Anti-PD-1 Monoclonal Antibody MGA012
•
Incyte gains exclusive, worldwide development and commercialization rights to
MGA012 in all indications



•
MacroGenics to receive an upfront cash payment of $150 million plus potential
milestone payments and royalties, and retains right to develop its pipeline
assets in combination with MGA012



WILMINGTON, DE AND ROCKVILLE, MD – October XX, 2017 – Incyte Corporation
(NASDAQ:INCY) and MacroGenics, Inc. (NASDAQ:MGNX) announced today that the
companies have entered into an exclusive global collaboration and license
agreement for MacroGenics’ MGA012, an investigational monoclonal antibody that
inhibits programmed cell death protein 1 (PD-1). Incyte has obtained exclusive
worldwide rights for the development and commercialization of MGA012 in all
indications, while MacroGenics retains the right to develop its pipeline assets
in combination with MGA012.
“Anti-PD-1 therapy is becoming a mainstay of cancer treatment across multiple
tumor types, and we believe the addition of MGA012 to our clinical pipeline is
important to fulfilling our long-term development strategy in immuno-oncology.
This collaboration with MacroGenics will allow us to rapidly explore the
potential clinical benefit of developing MGA012 as a monotherapy and also
combining anti-PD-1 therapy with several of our existing portfolio assets,” said
Steven Stein, M.D., Chief Medical Officer of Incyte.
"We believe Incyte is the ideal partner for MGA012, given its immuno-oncology
portfolio and dedication to researching and developing innovative and
transformative cancer therapies and we hope that the combined resources of both
companies will be able to significantly expand and accelerate the current
development efforts for this promising molecule,” said Scott Koenig, M.D.,
Ph.D., President and Chief Executive Officer of MacroGenics.


Exhibit D - 1






 
NG-6PHJ0AHM 4812-2013-0909v.1

--------------------------------------------------------------------------------




“Furthermore, we look forward to exploring the combination of MGA012 with
multiple molecules in our own portfolio, including DART molecules for redirected
T-cell killing, antibodies with enhanced effector function and ADCs, potentially
to provide improved patient benefit.”
Enrollment in the dose escalation portion of the Phase 1 study of MGA012 has
been completed and the molecule is currently being evaluated as monotherapy
across four solid tumor types in the dose expansion portion of the study. Data
from the dose escalation portion of the Phase 1 study have been accepted for
poster presentation at the upcoming Society for Immunotherapy of Cancer (SITC)
32nd Annual Meeting in November 2017.
Terms of the Collaboration
Upon closing, Incyte will pay MacroGenics an upfront payment of $150 million.
Incyte will receive worldwide rights to develop and commercialize MGA012 in all
indications.
Per the terms of the collaboration, MacroGenics will also be eligible to receive
up to $420 million in potential development and regulatory milestones, and up to
$330 million in potential commercial milestones. If MGA012 is approved and
commercialized, MacroGenics would be eligible to receive royalties, tiered from
15 percent to 24 percent, on future sales of MGA012 by Incyte.
Under the terms of the collaboration, Incyte will lead global development of
MGA012. MacroGenics retains the right to develop its pipeline assets in
combination with MGA012, with Incyte commercializing MGA012 and MacroGenics
commercializing its asset(s), if any such potential combinations are approved.
In addition, MacroGenics retains the right to manufacture a portion of both
companies’ global clinical and commercial supply needs of MGA012. MacroGenics
intends to utilize its commercial-scale GMP facility, which is expected to be
fully operational in 2018.
The transaction is expected to close in the fourth quarter of 2017, subject to
the early termination or expiration of any applicable waiting periods under the
Hart-Scott Rodino Act and customary closing conditions.
About Incyte Corporation
Incyte Corporation is a Wilmington, Delaware-based biopharmaceutical company
focused on the discovery, development and commercialization of proprietary
therapeutics. For additional information on Incyte, please visit the Company’s
website at www.incyte.com.
Follow @Incyte on Twitter at https://twitter.com/Incyte.


Exhibit D - 2






 
NG-6PHJ0AHM 4812-2013-0909v.1

--------------------------------------------------------------------------------




About MacroGenics, Inc.
MacroGenics is a clinical-stage biopharmaceutical company focused on discovering
and developing innovative monoclonal antibody-based therapeutics for the
treatment of cancer, as well as autoimmune disorders and infectious diseases.
MacroGenics generates its pipeline of product candidates primarily from its
proprietary suite of next-generation antibody-based technology platforms. The
combination of MacroGenics' technology platforms and protein engineering
expertise has allowed MacroGenics to generate promising product candidates and
enter into several strategic collaborations with global pharmaceutical and
biotechnology companies. For more information, please see MacroGenics’ website
at www.macrogenics.com. MacroGenics and the MacroGenics logo are trademarks or
registered trademarks of MacroGenics, Inc.
Incyte Forward-Looking Statements
Except for the historical information set forth herein, the matters set forth in
this press release contain predictions, estimates and other forward-looking
statements, including without limitation statements regarding: whether the
planned transaction will close within the expected timeframe or ever; whether
MGA012 will successfully advance through clinical studies or will ever be
approved for use in humans anywhere or will be commercialized anywhere
successfully or at all; whether MGA012 will be effective in the treatment of
cancer or other indications; and whether and when any of the milestone payments
or royalties under this collaboration will ever be paid by Incyte. These
forward-looking statements are subject to risks and uncertainties that may cause
actual results to differ materially, including unanticipated developments in and
risks related to: obtaining approval for this planned collaboration; research
and development efforts related to the collaboration programs; the possibility
that results of clinical trials may be unsuccessful or insufficient to meet
applicable regulatory standards or warrant continued development; other market
or economic factors; unanticipated delays; each company’s ability to compete
against parties with greater financial or other resources; greater than expected
expenses; and such other risks detailed from time to time in each company’s
reports filed with the Securities and Exchange Commission, including the Form
10-Q for the quarter ended June 30, 2017 filed by each company. Each party
disclaims any intent or obligation to update these forward-looking statements.
MacroGenics’ Cautionary Note on Forward-Looking Statements
Any statements in this press release about future expectations, plans and
prospects for MacroGenics, including statements about MacroGenics’ strategy,
future operations, clinical development of MacroGenics’ therapeutic candidates,
milestone or opt-in payments from MacroGenics’ collaborators, MacroGenics’
anticipated milestones and future expectations and plans and prospects for
MacroGenics and other statements containing the words "subject to", "believe",
"anticipate", "plan", "expect", "intend", "estimate", "project", "may", "will",
"should", "would", "could", "can", the negatives thereof, variations thereon and
similar expressions, or by discussions of strategy constitute forward-looking
statements


Exhibit D - 3






 
NG-6PHJ0AHM 4812-2013-0909v.1

--------------------------------------------------------------------------------




within the meaning of Section 27A of the Securities Act of 1933 and Section 21E
of the Securities Exchange Act of 1934. Actual results may differ materially
from those indicated by such forward-looking statements as a result of various
important factors, including: the uncertainties inherent in the initiation and
enrollment of future clinical trials, expectations of expanding ongoing clinical
trials, availability and timing of data from ongoing clinical trials,
expectations for regulatory approvals, other matters that could affect the
availability or commercial potential of MacroGenics’ product candidates and
other risks described in MacroGenics’ filings with the Securities and Exchange
Commission. In addition, the forward-looking statements included in this press
release represent MacroGenics’ views only as of the date hereof. MacroGenics
anticipates that subsequent events and developments will cause MacroGenics’
views to change. However, while MacroGenics may elect to update these
forward-looking statements at some point in the future, MacroGenics specifically
disclaims any obligation to do so, except as may be required by law. These
forward-looking statements should not be relied upon as representing
MacroGenics’ views as of any date subsequent to the date hereof.
# # #


Incyte Contacts:


Investors
Michael Booth, DPhil
+1 302 498 5914
mbooth@incyte.com


Media
Catalina Loveman
+1 302 498 6171
cloveman@incyte.com


MacroGenics Contacts:


Investors
Jim Karrels
1-301-251-5172
info@macrogenics.com


Media
Karen Sharma
1-781-235-3060


Exhibit D - 4






 
NG-6PHJ0AHM 4812-2013-0909v.1

--------------------------------------------------------------------------------




ksharma@macbiocom.com




Exhibit D - 5






 
NG-6PHJ0AHM 4812-2013-0909v.1

--------------------------------------------------------------------------------





EXHIBIT E
Ongoing Clinical Study Activities
[**]
 
[**]
[**]
[**]
[**]
[**]
[**]
[**]

[**]
[**]




























Exhibit E - 1


 
 
NG-6PHJ0AHM 4812-2013-0909v.1








--------------------------------------------------------------------------------




EXHIBIT F
Shared Prosecution Expense Countries
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]





Exhibit F - 1


 
 
NG-6PHJ0AHM 4812-2013-0909v.1






--------------------------------------------------------------------------------




[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



















































Exhibit F - 2


 
 
NG-6PHJ0AHM 4812-2013-0909v.1




--------------------------------------------------------------------------------




EXHIBIT G
[**]
Patents and patent applications claiming the benefit of [**].
Patents and patent applications claiming the benefit of [**].


































































Exhibit G - 1


 
 
NG-6PHJ0AHM 4812-2013-0909v.1






--------------------------------------------------------------------------------




EXHIBIT H
[**]
Patents and patent applications claiming the benefit of [**].
Patents and patent applications claiming the benefit of [**].
Patents and patent applications claiming the benefit of [**].
Patents and patent applications claiming the benefit of [**].
Patents and patent applications claiming the benefit of [**].
Patents and patent applications claiming the benefit of [**].
Patents and patent applications claiming the benefit of [**].














































Exhibit H - 1


 
 
NG-6PHJ0AHM 4812-2013-0909v.1




